Execution Version


SECOND AMENDED AND RESTATED CREDIT AGREEMENT
DATED AS OF DECEMBER 21, 2018
AMONG
INVENTRUST PROPERTIES CORP.
AS BORROWER
KEYBANK NATIONAL ASSOCIATION
AS ADMINISTRATIVE AGENT
KEYBANC CAPITAL MARKETS INC.
AS JOINT LEAD ARRANGER AND JOINT BOOK MANAGER
AND
WELLS FARGO BANK, NATIONAL ASSOCIATION
AS CO-SYNDICATION AGENT
WELLS FARGO SECURITIES, LLC
AS JOINT LEAD ARRANGER AND JOINT BOOK MANAGER
AND
JPMORGAN CHASE BANK, N.A.
AS CO-SYNDICATION AGENT AND
AS JOINT LEAD ARRANGER
AND
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED OR ITS AFFILIATE
PNC BANK, NATIONAL ASSOCIATION
AND
BMO HARRIS BANK, N.A.
AS CO-DOCUMENTATION AGENTS AND JOINT LEAD ARRANGERS
AND
THE OTHER LENDERS
FROM TIME TO TIME PARTIES HERETO

TABLE OF CONTENTS
Page
ARTICLE I. DEFINITIONS    1
ARTICLE II. THE CREDIT    30
2.1.
Generally    30

2.2.
Ratable and Non Ratable Advances    31

2.3.
Periodic Principal Payments    31

2.4.
Final Principal Payment    32

2.5.
Facility Fee    32

2.6.
Other Fees    32

2.7.
Minimum Amount of Each Advance    32

2.8.
Method of Selecting Types and Interest Periods for New Advances    32

2.9.
Conversion and Continuation of Outstanding Advances    33

2.10.
Changes in Interest Rate, Etc    34

2.11.
Rates Applicable After Default    34

2.12.
Method of Payment    35

2.13.
Notes; Telephonic Notices    35

2.14.
Interest Payment Dates; Interest and Fee Basis    35

2.15.
Notification of Advances, Interest Rates and Prepayments    36

2.16.
Swingline Advances    36

2.17.
Lending Installations    37

2.18.
Non-Receipt of Funds by the Administrative Agent    37

2.19.
Replacement of Lenders under Certain Circumstances    38

2.20.
Usury    39

2.21.
Extension of Facility Termination Date    39

2.22.
Termination or Increase in Commitments    40

2.23.
Applications of Moneys Received    41

ARTICLE IIA LETTER OF CREDIT SUBFACILITY    42
2A.1
Obligation to Issue    42

2A.2
Types and Amounts    42

2A.3
Conditions    43

2A.4
Procedure for Issuance of Facility Letters of Credit    43

2A.5
Reimbursement Obligations; Duties of Issuing Bank    45

2A.6
Participation    45

2A.7
Payment of Reimbursement Obligations    46

2A.8
Compensation for Facility Letters of Credit    47

2A.9
Letter of Credit Collateral Account    48

2A.10
Obligations Absolute    48

ARTICLE III. CHANGE IN CIRCUMSTANCES    49
3.1.
Yield Protection    49

3.2.
Changes in Capital Adequacy Regulations    50

3.3.
Inability to Determine Interest Rate    50

3.4.
Funding Indemnification    51

3.5.
Taxes    52

3.6.
Lender Statements; Survival of Indemnity    56

ARTICLE IV. CONDITIONS PRECEDENT    56
4.1.
Initial Advance    56

4.2.
Each Advance and Issuance    59

ARTICLE V. REPRESENTATIONS AND WARRANTIES    59
5.1.
Existence    59

5.2.
Authorization and Validity    59

5.3.
No Conflict; Government Consent    60

5.4.
Financial Statements; Material Adverse Effect    60

5.5.
Taxes    60

5.6.
Litigation    61

5.7.
Subsidiaries    61

5.8.
ERISA    61

5.9.
Accuracy of Information    61

5.10.
Regulations of the Board    61

5.11.
Material Agreements    62

5.12.
Compliance With Laws    62

5.13.
Ownership of Properties    62

5.14.
Investment Company Act    62

5.15.
Solvency    62

5.16.
Insurance    63

5.17.
REIT Status    63

5.18.
Environmental Matters    63

5.19.
Unencumbered Properties    64

5.20.
Anti-Terrorism Laws    65

5.21.
Beneficial Ownership Certification    66

ARTICLE VI. COVENANTS    66
6.1.
Financial Reporting    66

6.2.
Use of Proceeds    68

6.3.
Notice of Default    69

6.4.
Conduct of Business    69

6.5.
Taxes    69

6.6.
Insurance    69

6.7.
Compliance with Laws    70

6.8.
Maintenance of Properties    70

6.9.
Inspection    70

6.10.
Maintenance of Status    70

6.11.
Dividends; Distributions; Redemptions    70

6.12.
[Intentionally Deleted]    71

6.13.
Plan Assets    71

6.14.
Liens    71

6.15.
Affiliates    71

6.16.
Consolidated Net Worth    71

6.17.
Indebtedness and Cash Flow Covenants    72

6.18.
Environmental Matters    73

6.19.
Permitted Investments    74

6.20.
Negative Pledges    74

6.21.
Subsidiary Guaranty    75

6.22.
Intentionally Omitted    76

6.23.
Mergers, Consolidations and Sales of Assets    76

ARTICLE VII. DEFAULTS    77
ARTICLE VIII. ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES    79
8.1.
Acceleration    79

8.2.
Amendments    80

8.3.
Preservation of Rights    81

ARTICLE IX. GENERAL PROVISIONS    81
9.1.
Survival of Representations    81

9.2.
Governmental Regulation    82

9.3.
[Intentionally Deleted]    82

9.4.
Headings    82

9.5.
Entire Agreement    82

9.6.
Several Obligations; Benefits of the Agreement    82

9.7.
Expenses; Indemnification    82

9.8.
Numbers of Documents    83

9.9.
Accounting    83

9.10.
Severability of Provisions    84

9.11.
No Advisory or Fiduciary Responsibility    84

9.12.
Choice of Law    85

9.13.
Consent to Jurisdiction    85

9.14.
Waiver of Jury Trial    85

ARTICLE X. THE ADMINISTRATIVE AGENT    86
10.1.
Appointment    86

10.2.
Powers    87

10.3.
General Immunity    87

10.4.
No Responsibility for Loans, Recitals, etc    87

10.5.
Action on Instructions of Lenders    87

10.6.
Employment of Agents and Counsel    88

10.7.
Reliance on Documents; Counsel    88

10.8.
Administrative Agent’s Reimbursement and Indemnification    88

10.9.
Rights as a Lender    89

10.10.
Lender Credit Decision    89

10.11.
Successor Administrative Agent    89

10.12.
Notice of Defaults    90

10.13.
Requests for Approval    90

10.14.
Defaulting Lender Adjustments    90

ARTICLE XI. SETOFF; RATABLE PAYMENTS    93
11.1.
Setoff    93

11.2.
Ratable Payments    93

ARTICLE XII. BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS    93
12.1.
Successors and Assigns    93

12.2.
Participations    94

12.3.
Assignments    95

12.4.
Dissemination of Information    96

12.5.
Tax Treatment    97

12.6.
Confidentiality    97

ARTICLE XIII. NOTICES    97
13.1.
Giving Notice    97

13.2.
Change of Address    98

ARTICLE XIV. PATRIOT ACT    98
ARTICLE XV. COUNTERPARTS    98





EXHIBITS
EXHIBIT A        COMPLIANCE CERTIFICATE
EXHIBIT B        ASSIGNMENT AGREEMENT
EXHIBIT C        LIST OF INITIAL SUBSIDIARY GUARANTORS
EXHIBIT D        SUBSIDIARY GUARANTY
EXHIBIT E         [RESERVED]
EXHIBIT F        BORROWING NOTICE
EXHIBIT G        PRICING SCHEDULE
EXHIBIT H        LIST OF INITIAL UNENCUMBERED PROPERTIES
EXHIBIT I        FORM OF NOTE
EXHIBIT J        FORM OF AMENDMENT REGARDING INCREASE
SCHEDULE 5.6     LITIGATION
SCHEDULE 5.7     SUBSIDIARIES OF BORROWER
SCHEDULE 5.18     ENVIRONMENTAL MATTERS



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
This Second Amended and Restated Credit Agreement (the “Agreement”) dated as of
December 21, 2018, is among InvenTrust Properties Corp., a corporation organized
under the laws of the State of Maryland (the “Borrower”), KeyBank National
Association, a national banking association, Wells Fargo Bank, National
Association, a national banking association, JPMorgan Chase Bank, N. A. and the
several other banks, financial institutions and entities from time to time
parties to this Agreement (collectively, the “Lenders”), KeyBank National
Association, not individually, but as “Administrative Agent”, JPMorgan Chase
Bank, N. A., not individually but as a “Co-Syndication Agent”, Wells Fargo Bank,
National Association, not individually but as a “Co-Syndication Agent”, Bank of
America, N. A., not individually but as a “Co-Documentation Agent”, PNC Bank,
National Association, not individually but as a “Co-Documentation Agent” and BMO
Harris Bank, N.A., not individually but as a “Co-Documentation Agent”.
RECITALS
A.    The Borrower is primarily engaged in the business of purchasing, owning,
operating, leasing and managing commercial real estate properties.
B.    This Agreement amends and restates in its entirety that certain Amended
and Restated Credit Agreement dated as of February 3, 2015, as amended by a
First Amendment to Amended and Restated Credit Agreement dated as of November 5,
2015, by and among the Borrower, the Administrative Agent, KeyBank National
Association, a national banking association, Wells Fargo Bank, National
Association, a national banking association, JPMorgan Chase Bank, N. A. and
certain other banks (as so amended, the “Original Credit Agreement”).
C.    Borrower desires to amend and restate the Original Credit Agreement to
increase the Aggregate Commitment, to extend the Facility Termination Date, to
modify the interest rates thereunder and to make certain other changes to the
terms and conditions thereof and the Administrative Agent, the Co-Syndication
Agents and the Lenders are willing to do so on the terms and conditions set
forth herein.
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto agree as follows:
ARTICLE I.

DEFINITIONS
As used in this Agreement:
“ABR Applicable Margin” means, as of any date, the Applicable Margin used to
determine the Floating Rate as determined from time to time in accordance with
the definition of “Applicable Margin”.
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Agreement Effective Date, by which the Borrower or
any of its Subsidiaries (i) acquires any going business or all or substantially
all of the assets of any firm, corporation or division thereof, whether through
purchase of assets, merger or otherwise or (ii) directly or indirectly acquires
(in one transaction or as the most recent transaction in a series of
transactions) at least a majority (in number of votes) of the securities of a
corporation which have ordinary voting power for the election of directors
(other than securities having such power only by reason of the happening of a
contingency) or a majority (by percentage or voting power) of the outstanding
partnership interests of a partnership or of the outstanding membership
interests in a limited liability company.
“Act” is defined in Article 14.
“Adjusted EBITDA” means, as of any date, the Consolidated NOI for the most
recent four (4) fiscal quarters of the Borrower for which financial results have
been reported, as adjusted by (i) adding thereto interest income and dividend
income on Marketable Securities (but only to the extent dividend income does not
constitute more than five percent (5%) of total Adjusted EBITDA), (ii) deducting
therefrom any income attributable to Excluded Tenants; (iii) adding or deducting
for, as appropriate, any adjustment made under GAAP for straight lining of
rents, gains or losses from sales of assets, extraordinary items, impairment and
other non‑cash charges, depreciation, amortization, interest expenses, taxes;
(iv) deducting therefrom the applicable Capital Reserves for such period; (v)
adding thereto, without duplication, the Consolidated Group Pro Rata Share of
the aggregate Net Operating Income for such four (4) fiscal quarters from
Projects owned by Investment Affiliates at the end of such period, adjusted in
the manner set forth in clauses (i) through (iv) of this sentence, and (vi)
deducting therefrom the Borrower’s actual general and administrative expenses
and asset management fees (unless such has been subordinated to this Facility).
“Adjusted Unencumbered NOI” means Unencumbered Pool NOI less the applicable
Capital Reserves.
“Administrative Agent” means KeyBank National Association in its capacity as
agent for the Lenders pursuant to Article X, and not in its individual capacity
as a Lender, and any successor Administrative Agent appointed pursuant to
Article X.
“Advance” means a borrowing hereunder consisting of the aggregate amount of the
several Loans made by one or more of the Lenders to the Borrower of the same
Type and, in the case of LIBOR Rate Advances, for the same Interest Period,
including Swingline Advances.
“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise. In no event shall
the Administrative Agent be deemed to be an Affiliate of the Borrower.
“Aggregate Commitment” means, as of any date, the aggregate of the then-current
Commitments of all the Lenders, which, as of the Agreement Effective Date, equal
$350,000,000, as such amounts may be increased or decreased hereafter in
accordance with Section 2.22 hereof.
“Agreement” is defined in the Recitals hereto.
“Agreement Effective Date” means the date this Agreement has been fully executed
and delivered by the Borrower and the Lenders and the initial Advance hereunder
has been made.
“Alternate Base Rate” means, for any day, a rate of interest per annum equal to
the highest of (i) the Prime Rate for such day, (ii) the sum of Federal Funds
Effective Rate for such day plus 0.5% per annum, and (iii) the sum of the LIBOR
Base Rate that would apply to a one month Interest Period beginning on such day,
plus 1.00% per annum.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Affiliates from time to
time concerning or relating to bribery or corruption.
“Anti-Terrorism Laws” is defined in Section 5.20.
“Applicable Margin” means the applicable margin set forth in the pricing
schedule contained in Exhibit G used in calculating the interest rate applicable
to the various Types of Advances, subject to the conditions set forth in Exhibit
G with respect to the effective date of changes in such applicable margins.
“Approved Bank” means any bank, finance company, insurance company or other
financial institution (a) which has (i) (x) a minimum net worth of $500,000,000
and/or (y) total assets of $10,000,000,000, and (ii) a minimum long-term debt
rating of (x) BBB+ or higher by S&P, and (y) Baa1 or higher by Moody’s, or (b)
which is approved by the Administrative Agent, which approval shall not be
unreasonably withheld.
“Arrangers” means, collectively, Keybanc Capital Markets Inc., Wells Fargo
Securities, LLC and J.P. Morgan Bank, N.A., in their capacities as joint lead
arrangers, as well as Merrill Lynch, Pierce, Fenner & Smith Incorporated or its
affiliate, PNC Bank, National Association and BMO Harris Bank, N.A., in their
capacities as arrangers.
“Article” means an article of this Agreement unless another document is
specifically referenced.
“Authorized Officer” means any of the President and Chief Executive Officer,
Executive Vice President and Chief Operating Officer, Vice President and Chief
Financial Officer, Vice President, Controller and Chief Accounting Officer or
Executive Vice President and General Counsel of Borrower, acting singly.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Code” means the Bankruptcy Code of the United States of America, as
amended from time to time.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Borrower” means InvenTrust Properties Corp., a corporation organized under the
laws of the State of Maryland, and its permitted successors and assigns.
“Borrowing Date” means a date on which an Advance is made hereunder.
“Borrowing Notice” is defined in Section 2.8.
“Business Day” means (i) with respect to any borrowing, payment or rate
selection of LIBOR Rate Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in Cleveland, Ohio and New York, New York for the
conduct of substantially all of their commercial lending activities and on which
dealings in United States dollars are carried on in the London interbank market
and (ii) for all other purposes, a day (other than a Saturday or Sunday) on
which banks generally are open in Cleveland, Ohio, and New York, New York for
the conduct of substantially all of their commercial lending activities.
“Capital Reserves” means for any period of four (4) consecutive fiscal quarters,
an amount equal to $0.15 per square foot.
“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person which is not a corporation and any
and all warrants or options to purchase any of the foregoing.
“Capitalization Rate” means 6.75%.
“Capitalized Lease” of a Person means any lease of Property imposing obligations
on such Person, as lessee thereunder, which are required in accordance with GAAP
to be capitalized on a balance sheet of such Person.
“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.
“Cash Equivalents” means, as of any date:
(i)    securities issued or directly and fully guaranteed or insured by the
United States Government or any agency or instrumentality thereof having
maturities of not more than one year from such date;
(ii)    mutual funds organized under the United States Investment Company Act
rated AAm or AAm-G by S&P and P-1 by Moody’s;
(iii)    certificates of deposit or other interest-bearing obligations of a bank
or trust company which is a member in good standing of the Federal Reserve
System having a short term unsecured debt rating of not less than A-1 by S&P and
not less than P-1 by Moody’s (or in each case, if no bank or trust company is so
rated, the highest comparable rating then given to any bank or trust company,
but in such case only for funds invested overnight or over a weekend) provided
that such investments shall mature or be redeemable upon the option of the
holders thereof on or prior to a date one month from the date of their purchase;
(iv)    certificates of deposit or other interest-bearing obligations of a bank
or trust company which is a member in good standing of the Federal Reserve
System having a short term unsecured debt rating of not less than A-1+ by S&P,
and not less than P-1 by Moody’s and which has a long term unsecured debt rating
of not less than A1 by Moody’s (or in each case, if no bank or trust company is
so rated, the highest comparable rating then given to any bank or trust company,
but in such case only for funds invested overnight or over a weekend) provided
that such investments shall mature or be redeemable upon the option of the
holders thereof on or prior to a date three months from the date of their
purchase;
(v)    bonds or other obligations having a short term unsecured debt rating of
not less than A-1+ by S&P and P-1+ by Moody’s and having a long term debt rating
of not less than A1 by Moody’s issued by or by authority of any state of the
United States, any territory or possession of the United States, including the
Commonwealth of Puerto Rico and agencies thereof, or any political subdivision
of any of the foregoing;
(vi)    repurchase agreements issued by an entity rated not less than A‑1+ by
S&P, and not less than P-1 by Moody’s which are secured by U.S. Government
securities of the type described in clause (i) of this definition maturing on or
prior to a date one month from the date the repurchase agreement is entered
into;
(vii)    short term promissory notes rated not less than A-1+ by S&P, and not
less than P-1 by Moody’s maturing or to be redeemable upon the option of the
holders thereof on or prior to a date one month from the date of their purchase;
and
(viii)    commercial paper (having original maturities of not more than 365
days) rated at least A-1+ by S&P and P-1 by Moody’s and issued by a foreign or
domestic issuer who, at the time of the investment, has outstanding long-term
unsecured debt obligations rated at least A1 by Moody’s.
“Change in Control” means (i) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof) of
Borrower’s Capital Stock representing more than twenty-five percent (25%) of the
aggregate ordinary voting power represented by the issued and outstanding
Capital Stock of the Borrower; provided however, that Persons acquiring Capital
Stock of Borrower from Borrower in connection with an acquisition or other
transaction with Borrower, without any agreement among such Persons to act
together to hold, dispose of, or vote such shares following the acquisition of
such shares, shall not be considered a “group” for purposes of this clause (i);
or (ii) any change in the majority of the Board of Directors or Board of
Trustees of Borrower during any twelve (12) month period, excluding any new
directors or trustees whose election by such Board or whose nomination for
election by the holders of Borrower’s Capital Stock was approved by a vote of a
majority of the directors or trustees then still in office who were either
directors or trustees at the beginning of such period or whose election or
nomination for election was previously so approved and excluding any change in
directors or trustees resulting from (w) the retirement/resignation of any
director or trustee as a result of age, illness or compliance with any written
policy of Borrower requiring retirement/resignation from the Board upon reaching
the retirement age specified in such policy or in connection with Borrower’s
majority voting policy, (x) the death or disability of any director or trustee,
or (y) satisfaction of any requirement for the majority of the members of the
board of directors or trustees of Borrower to qualify under applicable law as
independent directors or trustees or (z) the replacement of any director or
trustee who is an officer or employee of Borrower or an affiliate of Borrower
with any other officer or employee of Borrower or an affiliate of Borrower.
“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.
“Commitment” means, for each Lender, the obligation of such Lender to make Loans
on the terms and conditions set forth herein not exceeding the amount set forth
opposite its signature below or as set forth in any Notice of Assignment
relating to any assignment that has become effective pursuant to Section
12.3(b), as such amount may be modified from time to time pursuant to the terms
hereof.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Debt Service” means, for any period, without duplication, (a)
Consolidated Interest Expense for such period plus (b) the aggregate amount of
scheduled principal payments attributable to Consolidated Outstanding
Indebtedness taken into account in calculating Consolidated Interest Expense
which were required to be made during such period (excluding optional or balloon
payments) plus (c) a percentage of scheduled principal payments by any
Investment Affiliate on Indebtedness of such Investment Affiliate taken into
account in calculating Consolidated Interest Expense which were required to be
made during such period (excluding optional or balloon payments), equal to the
greater of (x) the percentage of the principal amount of such Indebtedness for
which any member of the Consolidated Group is liable and (y) the Consolidated
Group Pro Rata Share of such Investment Affiliate.
“Consolidated Group” means the Borrower and all Subsidiaries which are
consolidated with it for financial reporting purposes under GAAP.
“Consolidated Group Pro Rata Share” means, with respect to any Investment
Affiliate, the percentage of the total economic ownership interests held by the
Consolidated Group in the aggregate, in such Investment Affiliate determined by
calculating the percentage of the total then-current value of such Investment
Affiliate that would be received by the Consolidated Group in the aggregate,
upon liquidation of such Investment Affiliate, after repayment in full of all
Indebtedness of such Investment Affiliate.
“Consolidated Interest Expense” means, for any period without duplication, the
sum of (a) the amount of interest expense, determined in accordance with GAAP,
of the Consolidated Group for such period attributable to that portion of
Consolidated Outstanding Indebtedness during such period incurred by members of
the Consolidated Group plus (b) the applicable Consolidated Group Pro Rata Share
of any interest expense, determined in accordance with GAAP, of each Investment
Affiliate, for such period attributable to Indebtedness of such Investment
Affiliate, whether recourse or non-recourse, provided that Consolidated Interest
Expense shall exclude (i) interest expense on construction loans during such
period to the extent such interest expense was paid from an interest reserve
established under such construction loan, (ii) non-cash components of interest
expense (including but not limited to, the amortization of financing costs and
debt premiums), (iii) nonrecurring prepayment premiums or penalties and (iv) the
interest component of any Capitalized Lease Obligations.
“Consolidated Net Worth” means, as of any date of determination, an amount equal
to (a) Total Asset Value as of such date minus (b) Consolidated Outstanding
Indebtedness as of such date.
“Consolidated NOI” means, as of any date, without duplication, the aggregate Net
Operating Income for the most recent four (4) fiscal quarters for which
financial results of Borrower has been reported from all Projects owned by the
Consolidated Group at the end of such fiscal quarter.
“Consolidated Outstanding Indebtedness” means, as of any date of determination,
without duplication, the sum of (a) all Indebtedness of the Consolidated Group
outstanding at such date, determined on a consolidated basis in accordance with
GAAP (whether recourse or non-recourse), plus, without duplication, (b) the
applicable Consolidated Group Pro Rata Share of any Indebtedness of each
Investment Affiliate outstanding on such date other than Indebtedness of such
Investment Affiliate to a member of the Consolidated Group.
“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower or any of its Subsidiaries, are treated as a
single employer under Section 414 of the Code.
“Conversion/Continuation Notice” is defined in Section 2.9.
“Co-Syndication Agent” shall mean either of Wells Fargo Bank, National
Association or JPMorgan Chase Bank, N.A., acting in its capacity as
co-syndication agent hereunder and not in its capacity as a Lender.
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.
“Default” means an event described in Article VII.
“Defaulting Lender” means, subject to Section 10.14, any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the Issuing Bank, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Facility Letters of
Credit or Swingline Loans) within two (2) Business Days of the date when due,
(b) has notified the Borrower, the Administrative Agent or the Issuing Bank or
Swingline Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or (iii) become subject to a Bail-in Action; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section 10.14)
upon delivery of written notice of such determination to the Borrower, the
Issuing Bank, the Swingline Lender and each Lender.
“Default Rate” means the interest rate which may apply during the continuance of
a Default pursuant to Section 2.11 which shall mean that (i) each LIBOR Rate
Advance shall bear interest for the remainder of the applicable Interest Period
at the rate otherwise applicable to such Interest Period plus 4% per annum and
(ii) each Floating Rate Advance shall bear interest at a rate per annum equal to
the Floating Rate otherwise applicable to the Floating Rate Advance plus 4% per
annum.
“Delaware LLC” means any limited liability company organized or formed under the
laws of the State of Delaware.
“Delaware Divided LLC” means any Delaware LLC which has been formed upon
consummation of a Delaware LLC Division.
“Delaware LLC Division” means the statutory division of any Delaware LLC into
two or more Delaware LLCs pursuant to Section 18-217 of the Delaware Limited
Liability Company Act.
“Designated Persons” means a person or entity (a) listed in the annex to, or
otherwise subject to the provisions of, any Executive Order; (b) named as a
“Specially Designated National and Blocked Person” (“SDN”) on the most current
list published by OFAC at its official website or any replacement website or
other replacement official publication of such list (the “SDN List”) or is
otherwise the subject of any Sanctions Laws and Regulations; (c) in which an
entity or person on the SDN List has 50% or greater ownership interest or that
is otherwise controlled by an SDN.
“Development Projects” means, as of any date, all Projects then under
development and all land scheduled to commence development within twelve (12)
months, provided that a Project shall no longer be included in Development
Projects (and therefore shall be valued based on its Net Operating Income) upon
the earlier of (i) the expiration of the third full fiscal quarter after
substantial completion (which shall mean the receipt of a temporary certificate
of occupancy or a final certificate of occupancy) of such Project and (ii) the
last day of the first full fiscal quarter in which the Consolidated NOI
attributable to such Project divided by the applicable Capitalization Rate
exceeds the book value in accordance with GAAP of such Project at the time it
was placed into service.
“Dividend Payout Ratio” means, for any given period of time for any Person, the
ratio of (a) an amount equal to (i) 100% of all dividends or other
distributions, direct or indirect, on account of any equity interest of such
Person (except for special cash dividends or distributions payable solely in
additional equity interests of the same class) during such period, less (ii) any
amount of such dividends or distributions constituting Dividend Reinvestment
Proceeds, to (b) Funds From Operations of such Person for such period.
“Dividend Reinvestment Proceeds” means all dividends or other distributions,
direct or indirect, on account of any equity interest of any Person which any
holder(s) of such equity interest directs to be used, concurrently with the
making of such dividend or distribution, for the purpose of purchasing for the
account of such holder(s) additional equity interests in such Person or its
subsidiaries.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Ground Lease” means an unsubordinated ground lease as to which no
default has occurred and is continuing beyond the expiration of any applicable
grace or cure period containing the following terms and conditions: (a) a
remaining term (exclusive of any unexercised extension options) of thirty (30)
years or more from the date the applicable Project was added to the Unencumbered
Pool; (b) the right of the lessee to mortgage and encumber its interest in the
leased property without the consent of the lessor; (c) the obligation of the
lessor to give the holder of any mortgage on such leased property written notice
of any defaults on the part of the lessee and agreement of such lessor that such
lease will not be terminated until such holder has had a reasonable opportunity
to cure or complete foreclosure, and fails to do so and (d) reasonable
transferability of the lessee’s interest under such lease, including ability to
sublease.
“Eligible Unencumbered Property” means any stabilized commercial property
located in the United States which, as of any date of determination, (a) is
wholly owned by the Borrower or a Wholly-Owned Subsidiary, in fee simple or
pursuant to an Eligible Ground Lease, (b) is a retail project, (c) is not
subject to any Liens securing Indebtedness or any other Liens (other than
Permitted Liens) or claims (including restrictions on transferability or
assignability) of any kind (including any such Lien, claim or restriction
imposed by the organizational documents of any such Wholly-Owned Subsidiary),
(d) is not subject to any agreement which prohibits or limits the ability of the
Borrower or any such Wholly-Owned Subsidiary to create, incur, assume or suffer
to exist any Lien thereon or upon the Capital Stock of any such Wholly-Owned
Subsidiary in violation of Section 6.20, (e) is not subject to any agreement
which entitles any Person to the benefit of any Lien (other than Liens in favor
of Lenders and other Permitted Liens) thereon or upon the Capital Stock of any
such Wholly-Owned Subsidiary or would entitle any Person to the benefit of any
Lien thereon or on such Capital Stock upon the occurrence of any contingency
(including, without limitation, pursuant to an “equal and ratable” clause), and
(f) is not the subject of any material environmental, title or structural issue,
as evidenced by a certification of the Borrower. No such commercial property
owned by a Wholly-Owned Subsidiary shall be deemed to be an Eligible
Unencumbered Property unless (i) all Capital Stock of each entity in the chain
of ownership between such Wholly-Owned Subsidiary and Borrower is not subject to
any of the matters described in clauses (c), (d) or (e) of the preceding
sentence, (ii) no bankruptcy or insolvency has occurred and is continuing with
respect to such Wholly-Owned Subsidiary or any entity in the chain of ownership
between such Wholly-Owned Subsidiary and Borrower, (iii) such Wholly‑Owned
Subsidiary has no Indebtedness (other than in favor of the Lenders) and (iv) no
such entity in the chain of ownership between such Wholly-Owned Subsidiary and
Borrower has Indebtedness other than Secured Indebtedness or Guarantee
Obligations relating solely to Secured Indebtedness of such entity’s other
direct or indirect Subsidiaries. Notwithstanding the foregoing, the Required
Lenders may, in their sole discretion, elect to approve the addition of any
Project which does not meet all of the criteria set forth in the first sentence
of this definition as an Eligible Unencumbered Property despite such failure.
“Environmental Laws” includes, but is not limited to, the following statutes, as
amended, any successor thereto, and any regulations promulgated pursuant
thereto, and any state or local statutes, ordinances, rules, regulations and the
like addressing similar issues: the Comprehensive Environmental Response,
Compensation and Liability Act; the Emergency Planning and Community Right to
Know Act; the Hazardous Substances Transportation Act; the Resource Conservation
and Recovery Act (including but not limited to Subtitle I relating to
underground storage tanks); the Solid Waste Disposal Act; the Clean Water Act;
the Clean Air Act; the Toxic Substances Control Act; the Safe Drinking Water
Act; the Occupational Safety and Health Act; the Federal Water Pollution Control
Act; the Federal Insecticide, Fungicide and Rodenticide Act; the Endangered
Species Act; the National Environmental Policy Act; and the River and Harbors
Appropriation Act.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code.
“ERISA Event” means (a) any Reportable Event; (b) the existence with respect to
any Plan of an “accumulated funding deficiency” (as defined in Section 412 of
the Code or Section 302 of ERISA), whether or not waived; (c) the filing
pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Excluded Subsidiary” means, a Subsidiary which (A) owns Projects subject to
Indebtedness and the terms of the loan documents for such Indebtedness preclude
such Subsidiary from entering into the Subsidiary Guaranty, or (B) is an entity
which (x) owns no Properties or (y) owns only direct or indirect interests in
Projects that are not Unencumbered Properties, so long as the assets owned by
the entities subject to this clause (B), in the aggregate, constitute less than
5% of Total Asset Value. For the avoidance of doubt, as of the Agreement
Effective Date, each of IA Sacramento Development VP, L.L.C., IA Sacramento
Rail, L.L.C., IA Sacramento Holdings, L.L.C., Mainline Holdings, Inc. and
Downtown Railyard Venture, L.L.C. shall be Excluded Subsidiaries.
“Excluded Swap Obligation” means, with respect to any Subsidiary Guarantor, any
Swap Obligation if, and to the extent that, all or a portion of the guarantee by
such Subsidiary Guarantor of such Swap Obligation (or any guarantee thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) (a) by virtue of such Subsidiary
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the guarantee of such Subsidiary Guarantor becomes or
would become effective with respect to such Swap Obligation or (b) in the case
of a Swap Obligation subject to a clearing requirement pursuant to Section 2(h)
of the Commodity Exchange Act (or any successor provision thereto), because such
Subsidiary Guarantor is a “financial entity,” as defined in Section
2(h)(7)(C)(i) the Commodity Exchange Act (or any successor provision thereto),
at the time the guarantee of such Subsidiary Guarantor becomes or would become
effective with respect to such related Swap Obligation. If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such guarantee is or becomes illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or its Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or its Commitment or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 3.5, amounts
with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.5(f) and (d) any withholding Taxes
imposed under FATCA.
“Excluded Tenants” means, as of any date, any tenant leasing more than 25,000
square feet of gross leasable area at one of the Projects that is subject to a
voluntary or involuntary petition for relief under any federal or state
bankruptcy codes or insolvency law unless such tenant’s lease obligations are
guaranteed by an entity whose then current long-term, unsecured debt obligations
are rated BBB- or above by S&P or Baa3 or above by Moody’s.
“Executive Order” is defined in Section 5.20.
“Facility” is defined in Section 2.1.
“Facility Fee” is defined in Section 2.5(b).
“Facility Fee Percentage” means, as of any date, the percentage set forth in the
column headed “Facility Fee Percentage” on Exhibit G that is in effect on such
date.
“Facility Letter of Credit” means a Letter of Credit issued pursuant to
Article IIA of this Agreement, including those Letters of Credit, if any, which
were issued under the Original Credit Agreement and remain outstanding on the
Agreement Effective Date.
“Facility Letter of Credit Fee” is defined in Section 2A.8.
“Facility Letter of Credit Obligations” means, as at the time of determination
thereof, all liabilities, whether actual or contingent, of the Borrower with
respect to Facility Letters of Credit, including the sum of (a) the
Reimbursement Obligations and (b) the aggregate undrawn face amount of the then
outstanding Facility Letters of Credit.
“Facility Letter of Credit Sublimit” means $50,000,000.
“Facility Termination Date” means December 21, 2022, as such date may be
extended pursuant to Section 2.21 hereof.
“FATCA” means Sections 1471 through 1474 of the Code, as of the Agreement
Effective Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement treaty or convention among Governmental Authorities and implementing
such sections of the Code.
“Federal Funds Effective Rate” shall mean, for any day, the rate per annum
(rounded upward to the nearest one one-hundredth of one percent (1/100 of 1%))
announced by the Federal Reserve Bank of New York on such day as being the
weighted average of the rates on overnight federal funds transactions arranged
by federal funds brokers on the previous trading day, as computed and announced
by such Federal Reserve Bank in substantially the same manner as such Federal
Reserve Bank computes and announces the weighted average it refers to as the
“Federal Funds Effective Rate.”
“Fee Letter” is defined in Section 2.6.
“Fixed Charge Coverage Ratio” means, (i) Adjusted EBITDA divided by (ii) the sum
of (A) Consolidated Debt Service for the most recent four (4) fiscal quarters
for which financial results have been reported, plus (B) all Preferred
Dividends, if any, payable with respect to such four (4) fiscal quarters.
“Floating Rate” means, for any day, a rate per annum equal to (i) the Alternate
Base Rate for such day plus (ii) ABR Applicable Margin for such day, in each
case changing when and as the Alternate Base Rate or ABR Applicable Margin
changes.
“Floating Rate Advance” means an Advance which bears interest at the Floating
Rate.
“Floating Rate Loan” means a Loan which bears interest at the Floating Rate.
“Foreign Lender” means a Lender that is not a U.S. Person.
“Fronting Exposure” means at any time there is a Defaulting Lender, (a) with
respect to the Issuing Bank, such Defaulting Lender’s Percentage of the
outstanding Facility Letter of Credit Obligations other than Facility Letter of
Credit Obligations as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders or cash collateral or other credit support
acceptable to the Issuing Lender shall have been provided in accordance with the
terms hereof and (b) with respect to the Swingline Lender, such Defaulting
Lender’s Percentage of Swingline Loans other than Swingline Loans as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders, repaid by the Borrower or for which cash collateral or other credit
support acceptable to the Swingline Lender shall have been provided in
accordance with the terms hereof.
“Funds From Operations” means, for a given period, an amount equal to the net
income (or loss) of Borrower for such period, computed in accordance with GAAP,
excluding gains (or losses) from extraordinary items and sales of assets,
impairment and other non-cash charges, plus acquisition fees, prepayment or
defeasance costs and real estate depreciation and amortization, and after
adjustments for unconsolidated affiliates.
“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time, applied in a manner consistent with that
used in preparing the financial statements referred to in Section 6.1.
“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi‑governmental, judicial, public or statutory instrumentality,
authority, body, agency, bureau, commission, board, department or other entity
(including, without limitation, the Federal Deposit Insurance Corporation, the
Comptroller of the Currency or the Federal Reserve Board, any central bank or
any comparable authority) or any arbitrator with authority to bind a party at
law, and including any supra-national bodies such as the European Union or the
European Central Bank.
“Guarantee Obligation” means, any obligation of (a) the guaranteeing person or
(b) another Person (including, without limitation, any bank under any Letter of
Credit) to induce the creation of which the guaranteeing person has issued a
reimbursement, counter-indemnity or similar obligation, in either case
guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends or
other obligations (exclusive of contractual indemnities and guarantees of
non-monetary obligations (other than guarantees of completion) which have not
yet been called on or quantified) (the “primary obligations”) of any other third
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including, without limitation, any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business or guarantees by the Borrower of liabilities under any interest rate
lock agreement utilized to facilitate Indebtedness of another member of the
Consolidated Group or an Investment Affiliate. The amount of any Guarantee
Obligation shall be an amount equal to the stated or determinable amount of the
primary obligation in respect of which such guaranty is made or, if not stated
or determinable, the maximum reasonable anticipated liability in respect thereof
(assuming such Person is required to perform thereunder) as recorded on the
balance sheet and on the footnotes to the most recent financial statements of
Borrower. Notwithstanding anything contained herein to the contrary, guarantees
of completion shall not be deemed to be Guarantee Obligations unless and until a
claim for payment or performance has been made thereunder, at which time any
such guaranty of completion shall be deemed to be a Guarantee Obligation in an
amount equal to any such claim. Subject to the preceding sentence, (i) in the
case of a joint and several guaranty given by such Person and another Person,
the amount of the guaranty shall be deemed to be 100% thereof except in
circumstances where such other Person has pledged cash or Cash Equivalents to
secure all or any part of such other Person’s guaranteed obligations, in which
case the amount of such guaranty shall be reduced by the amount of such cash or
Cash Equivalents, and (ii) in the case of a guaranty by a Person (whether or not
joint and several) of an obligation which also constitutes Indebtedness of such
Person, the amount of such guaranty shall be deemed to be only the guaranteed
amount in excess of such Indebtedness of such Person. Notwithstanding anything
contained herein to the contrary, Guarantee Obligations shall be deemed not to
include guarantees of unused commitments or of the repayment of construction
loans to the extent that the proceeds thereunder have not yet been drawn. All
matters constituting “Guarantee Obligations” shall be calculated without
duplication.
“Impacted Interest Period” is defined in the definition of “LIBOR Base Rate”.
“Indebtedness” means, of any Person at any date means without duplication, (a)
all indebtedness of such Person for borrowed money including without limitation
any repurchase obligation or liability of such Person with respect to
securities, accounts or notes receivable sold by such Person (excluding in any
calculation of Indebtedness of the Consolidated Group, any Indebtedness of one
member of the Consolidated Group owing to another member of the Consolidated
Group, (b) all obligations of such Person for the deferred purchase price of
property or services (other than current trade liabilities and accounts payable
incurred in the ordinary course of business and payable in accordance with
customary practices), to the extent such obligations constitute indebtedness for
the purposes of GAAP (excluding premiums or discounts on debt), (c) any other
indebtedness of such Person which is evidenced by a note, bond, debenture or
similar instrument, (d) all Capitalized Lease Obligations, (e) all obligations
of such Person, contingent or otherwise, in respect of bankers’ acceptances, (f)
all Guarantee Obligations of such Person (excluding in any calculation of
consolidated Indebtedness of the Consolidated Group, Guarantee Obligations of
one member of the Consolidated Group in respect of primary obligations of any
other member of the Consolidated Group), (g) all reimbursement obligations of
such Person for letters of credit, (h) Swap Termination Value, to the extent the
obligations under the associated Swap Contract constitutes indebtedness for
purposes of GAAP, and (i) all liabilities secured by any lien (other than liens
for taxes not yet due and payable) on any property owned by such Person even
though such Person has not assumed or otherwise become liable for the payment
thereof. Notwithstanding the foregoing, Indebtedness shall not include prepaid
rents or security deposits, tax liabilities not yet payable, or dividends or
distributions declared but not yet paid.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any Subsidiary Guarantor under any Loan Document and (b) to the
extent not otherwise described in the immediately preceding clause (a), Other
Taxes.
“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
a direct or indirect parent company of a Defaulting Lender, (c) a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person or relative(s) thereof or (d) the Borrower or any
of its Affiliates.
“Interest Period” means with respect to each amount bearing interest at a LIBOR
based rate, a period of one, two, three or six months (or such shorter period as
the Borrower may request, provided such shorter period is available to all
Lenders) commencing on a Business Day, as selected by Borrower; provided,
however, that (a) any Interest Period which would otherwise end on a day which
is not a Business Day shall be extended to the next succeeding Business Day
unless such Business Day falls in another calendar month, in which case such
Interest Period shall end on the next preceding Business Day, (b) any Interest
Period which begins on a day for which there is no numerically corresponding
date in the calendar month in which such Interest Period would otherwise end
shall instead end on the last Business Day of such calendar month.
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBOR Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBOR Screen Rate for the
longest period (for which the LIBOR Screen Rate is available) that is shorter
than the Impacted Interest Period; and (b) the LIBOR Screen Rate for the
shortest period (for which that LIBOR Screen Rate is available) that exceeds the
Impacted Interest Period, in each case, at such time.
“Investment” of a Person means any loan, advance (other than commission, travel
and similar advances to officers and employees made in the ordinary course of
business), extension of credit (other than accounts receivable arising in the
ordinary course of business on terms customary in the trade), deposit account or
contribution of capital by such Person to any other Person or any investment in,
or purchase or other acquisition of, the stock, partnership interests, notes,
debentures or other securities of any other Person made by such Person.
“Investment Affiliate” means any subsidiary or joint venture of any member of
the Consolidated Group, in which the Consolidated Group, directly or indirectly,
has a ten percent (10%) or greater ownership interest and whose financial
results are not consolidated under GAAP with the financial results of the
Consolidated Group, but excluding in all events Concord Debt Holdings LLC
(“Concord”) and CDH CDO, LLC (formerly treated as a part of Concord).
“Investment Grade Rating” means a rating of BBB- or better from S&P and Baa3
from Moody’s.
“Issuance Date” is defined in Section 2A.4(a)(2).
“Issuance Notice” is defined in Section 2A.4(c).
“Issuing Bank” means, with respect to each Facility Letter of Credit, the Lender
which issues such Facility Letter of Credit. KeyBank shall be the sole Issuing
Bank.
“Lenders” means the lending institutions listed on the signature pages of the
Agreement, their respective successors and assigns, any other lending
institutions that subsequently become parties to the Agreement.
“Lending Installation” means, with respect to a Lender, any office, branch,
subsidiary or affiliate of such Lender.
“Letter of Credit” of a Person means a letter of credit or similar instrument
which is issued upon the application of such Person or upon which such Person is
an account party or for which such Person is in any way liable.
“Letter of Credit Collateral Account” is defined in Section 2A.9.
“Letter of Credit Request” is defined in Section 2A.4(a).
“Leverage Based Pricing Schedule” is defined in Exhibit G.
“Leverage Ratio” means the percentage obtained by dividing Consolidated
Outstanding Indebtedness by Total Asset Value.
“LIBOR Applicable Margin” means, as of any date, the Applicable Margin used to
determine the LIBOR Rate as determined from time to time in accordance with the
definition of “Applicable Margin”.
“LIBOR Base Rate” means, with respect to any LIBOR Rate Advance for any Interest
Period, the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate for U.S. Dollars) for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion; in each case the “LIBOR Screen Rate”) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period; provided that (i) if as so determined the LIBOR Screen Rate shall be
less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement for any applicable Loan or Advance or portion thereof that has not
been identified by the Borrower to the Administrative Agent in writing as being
subject to a Swap Contract that provides a hedge against interest rate risk;
provided further that if the LIBOR Screen Rate shall not be available at such
time for such Interest Period (an “Impacted Interest Period”) then the LIBOR
Base Rate shall be the Interpolated Rate; provided that if as so determined any
Interpolated Rate shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement for any applicable Loan or Advance or portion
thereof that has not been identified by the Borrower to the Administrative Agent
in writing as being subject to a Swap Contract that provides a hedge against
interest rate risk, and (ii) if no such rate administered by ICE Benchmark
Administration (or by such other Person that has taken over the administration
of such rate for U.S. Dollars) is available to the Administrative Agent, the
applicable LIBOR Base Rate for the relevant Interest Period shall instead be the
rate determined by the Administrative Agent to be the rate at which KeyBank or
one of its Affiliate banks offers to place deposits in U.S. dollars with first
class banks in the London interbank market at approximately 11:00 a.m. (London
time) two Business Days prior to the first day of such Interest Period, in the
approximate amount of Administrative Agent’s relevant LIBOR Rate Loan and having
a maturity equal to such Interest Period.
“LIBOR Rate” means, for any Interest Period, the sum of (A) the LIBOR Base Rate
applicable thereto divided by one minus the then-current Reserve Requirement and
(B) the LIBOR Applicable Margin in effect from time to time during such Interest
Period, changing when and as the LIBOR Applicable Margin changes.
“LIBOR Rate Advance” means an Advance which bears interest at a LIBOR Rate.
“LIBOR Rate Loan” means a Loan which bears interest at a LIBOR Rate.
“LIBOR Screen Rate” has the meaning assigned to it in the definition of “LIBOR
Base Rate”.
“Lien” means any lien (statutory or other), mortgage, pledge, negative pledge,
hypothecation, assignment, deposit arrangement, encumbrance or preference,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever (including, without limitation, the interest of a vendor or
lessor under any conditional sale, Capitalized Lease or other title retention
agreement).
“Loan” means, with respect to a Lender, such Lender’s portion of any Advance.
“Loan Documents” means the Agreement, the Notes, the Subsidiary Guaranty and any
other document from time to time evidencing or securing indebtedness incurred by
the Borrower under this Agreement, as any of the foregoing may be amended or
modified from time to time.
“Loan Parties” means the Borrower and the Subsidiary Guarantors.
“Management Fees” means, with respect to each Project for any period, an amount
equal to the greater of (a) actual management fees payable with respect thereto
and (b) three percent (3%) (or in the case of triple net leased Projects, two
percent (2.0%)) per annum on the aggregate base rent and percentage rent due and
payable under leases at such Project.
“Marketable Securities” means investments in Capital Stock or debt securities
issued by any Person (other than an Investment Affiliate) which are publicly
traded on a national exchange, excluding Cash Equivalents. The value of any such
assets, for purposes hereof and as of any date, shall be the market value of
such Marketable Securities.
“Material Acquisition” means any transaction, or series of related transactions
consummated in the same fiscal quarter, for the purpose of or resulting,
directly or indirectly, in the acquisition (including, without limitation, a
merger or consolidation or any other combination with another Person) by one or
more of the Borrower or any Subsidiary in which the gross purchase price of the
assets acquired is equal to or in excess of 15% of the Total Asset Value
(without giving effect to such acquisition) of the Borrower as of the last day
of the most recently ended fiscal quarter of the Borrower for which financial
statements are publicly available.
“Material Adverse Effect” means a material adverse effect on (i) the financial
condition or business of the Borrower and the Consolidated Group taken as a
whole, (ii) the ability of the Borrower to perform its obligations under the
Loan Documents in all material respects, or (iii) the validity or enforceability
of any of the Loan Documents.
“Materials of Environmental Concern” means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Law, including, without limitation, asbestos, polychlorinated
biphenyls and urea-formaldehyde insulation, but excluding substances of kinds
and amounts ordinarily used or stored in similar properties for the purposes of
cleaning or other maintenance or operations or as inventory of tenants and
otherwise in compliance with all Environmental Laws.
“Maximum Legal Rate” means the maximum nonusurious interest rate, if any, that
at any time or from time to time may be contracted for, taken, reserved, charged
or received on the indebtedness evidenced by the Note and as provided for herein
or in the Note or other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions hereof.
“Moody’s” means Moody’s Investors Service, Inc. and its successors.
“Mortgage Note Receivable” means any Indebtedness owing to a member of the
Consolidated Group which is secured by a first-priority mortgage or deed of
trust on commercial real estate having a value in excess of the amount of such
Indebtedness and which has been designated by the Borrower as a “Mortgage Note
Receivable” in its most recent compliance certificate.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person;
provided, however, that such term shall not include any covenant, condition or
restriction contained in any ground lease from a Governmental Authority
(provided that the foregoing limitation shall not in any way waive or modify any
of the conditions for qualification of a ground lease as an “Eligible Ground
Lease” under the definition of such term).
“Net Operating Income” means, with respect to any Project for any period,
“property rental and other income” (as determined by GAAP) attributable to such
Project accruing for such period; minus the amount of all expenses (as
determined in accordance with GAAP) incurred in connection with and directly
attributable to the ownership and operation of such Project for such period,
including, without limitation, Management Fees and amounts accrued for the
payment of ground rent, real estate taxes and insurance premiums, but excluding
any general and administrative expenses related to the operation of the
Borrower, any interest expense or other debt service charges, any amortization
related to above and below market leases, any straight‑lining of rents under
GAAP, impairment charges and any non-cash charges such as depreciation or
amortization of financing costs.
“Non-Consenting Lender” is defined in Section 2.19(b).
“Non-Core Properties” means properties that are not retail.
“Non-Recourse Indebtedness” means, with respect to any Person, Indebtedness for
which the liability of such Person (except for liability for fraud,
misrepresentation, misapplication of cash, waste, environmental claims and
liabilities and other circumstances customarily excluded by institutional
lenders from exculpation provisions and/or included in separate indemnification
agreements in non-recourse financing of real estate, including, without
limitation, provisions converting such Indebtedness to recourse in connection
with certain bankruptcy filings, transfer violations or other defaults (any such
liability being referred to as “Non-Recourse Carveouts”)) either is
contractually limited to collateral securing such Indebtedness or is so limited
by operation of law.
“Note” means a promissory note, in substantially the form of Exhibit I hereto
duly executed by the Borrower and payable to the order of a Lender in the amount
of its Commitment, including any amendment, modification, renewal or replacement
of such promissory note.
“Notice of Assignment” is defined in Section 12.3(b).
“Obligations” means the Advances, the Facility Letter of Credit Obligations and
all accrued and unpaid fees and all other obligations of Borrower to the
Administrative Agent or the Lenders arising under this Agreement or any of the
other Loan Documents, provided, however, that the definition of ‘Obligations’
shall not create any guarantee by any Subsidiary Guarantor of any Excluded Swap
Obligations of such Subsidiary Guarantor for purposes of determining any
obligations of any Subsidiary Guarantor.
“OFAC” means the U.S. Department of the Treasury Office of Foreign Assets
Control.
“Original Credit Agreement” is defined in the Recitals hereto.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.
“Outstanding Facility Amount” means, at any time, the sum of all then
outstanding Advances and Facility Letter of Credit Obligations.
“Participant Register” is defined in Section 12.2.3.
“Participants” is defined in Section 12.2.1.
“Payment Date” means, with respect to the payment of interest accrued on any
Advance, the first day of each calendar month.
“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.
“Percentage” means, as of any date for each Lender, the percentage of the
Aggregate Commitment which is represented by such Lender’s Commitment, or if the
Commitments have been terminated, the percentage of the total Outstanding
Facility Amount which is represented by such Lender’s outstanding Loans,
outstanding participations in Facility Letter of Credit Obligations and
obligations with respect to outstanding Swingline Advances.
“Permitted Investments” are defined in Section 6.19.
“Permitted Liens” means (a) Liens for taxes, assessments or governmental charges
or levies on a Project if the same shall not at the time be delinquent or
thereafter can be paid without penalty, or are being contested in good faith and
by appropriate proceedings and for which adequate reserves shall have been set
aside on its books; (b) Liens imposed by law, such as carriers’, warehousemen’s
and mechanics’ liens and other similar liens arising in the ordinary course of
business which secure payment of obligations not more than sixty (60) days past
due or which are being contested in good faith by appropriate proceedings and
for which adequate reserves shall have been set aside on its books and there is
no risk of loss, forfeiture, or sale of any interest in a Project during the
pending of such proceeding; (c) Liens arising out of pledges or deposits under
workers’ compensation laws, unemployment insurance, old age pensions, or other
social security or retirement benefits, or similar legislation; (d) Easements,
restrictions and such other encumbrances or charges against real property as are
of a nature generally existing with respect to properties of a similar character
and which do not in any material and adverse way affect the marketability of the
same or materially and adversely interfere with the use thereof in the business
of the Borrower or its Subsidiaries; (e) the rights of tenants under leases or
subleases at a Project not interfering with the ordinary conduct of business of
the owner of such Project; (f) Liens securing judgments that do not otherwise
give rise to a Default or Unmatured Default; (g) utility deposits and other
deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, purchase contracts, construction contracts,
governmental contracts, statutory obligations, surety bonds, performance bonds
and other obligations of a like nature incurred in the ordinary course of
business; (h) Liens for purchase money obligations for equipment (or Liens to
secure Indebtedness incurred within 90 days after the purchase of any equipment
to pay all or a portion of the purchase price thereof or to secure Indebtedness
incurred solely for the purpose of financing the acquisition of any such
equipment, or extensions, renewals, or replacements of any of the foregoing for
the same or lesser amount), provided that (l) the Indebtedness secured by any
such Lien does not exceed the purchase price of such equipment, (ll) any such
Lien encumbers only the asset so purchased and the proceeds upon sale,
disposition, loss or destruction thereof, and (lll) such Lien, after giving
effect to the Indebtedness secured thereby, does not give rise to a Default or
Unmatured Default, and (i) Liens, if any, securing the Indebtedness and other
obligations incurred by Borrower pursuant to this Agreement or pursuant to the
Term Loan Agreement.
“Person” means any natural person, corporation, limited liability company, joint
venture, partnership, association, enterprise, trust or other entity or
organization, or any government or political subdivision or any agency,
department or instrumentality thereof.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Plan Assets” means the assets of an employee benefit plan within the meaning of
29 C.F.R. 2510.3-101.
“Preferred Dividends” means, with respect to any entity, dividends or other
distributions which are payable to holders of any ownership interests in such
entity which entitle the holders of such ownership interests to be paid on a
preferred basis prior to dividends or other distributions to the holders of
other types of ownership interests in such entity.
“Prime Rate” means a rate per annum equal to the prime rate of interest publicly
announced from time to time by Administrative Agent or its parent as its prime
rate (which is not necessarily the lowest rate charged to any customer),
changing when and as said prime rate changes. In the event that there is a
successor to the Administrative Agent by merger, or the Administrative Agent
assigns its duties and obligations to an Affiliate, then the term “Prime Rate”
as used in this Agreement shall mean the prime rate, base rate or other
analogous rate of the new Administrative Agent.
“Prohibited Person” is defined in Section 5.20(b).
“Project” means any real estate asset located in the United States owned by the
Borrower or any of its Subsidiaries or any Investment Affiliate, and operated or
intended to be operated as a retail property or another commercial property
allowable under the Permitted Investments definition.
“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.
“Purchasers” is defined in Section 12.3(a).
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
guarantee becomes or would become effective with respect to such Swap Obligation
or such other person as constitutes an “eligible contract participant” under the
Commodity Exchange Act or any regulations promulgated thereunder and can cause
another person to qualify as such an “eligible contract participant” at such
time by entering into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.
“Ratings Based Pricing Schedule” is defined in Exhibit G.
“Recourse Indebtedness” means any Indebtedness of the Borrower or any other
member of the Consolidated Group for borrowed money with respect to which the
liability of the obligor for payment is not limited to the obligor’s interest in
specified assets securing such Indebtedness (either contractually or by virtue
of the fact that such obligor owns no material assets other than those securing
such Indebtedness), provided, however, that the existence of personal recourse
of such obligor or others for any such Indebtedness on account of Non‑Recourse
Carveouts shall not, by itself, cause such Indebtedness to be characterized as
Recourse Indebtedness. For purposes of the foregoing and for the avoidance of
doubt, (a) if the Indebtedness is partially guaranteed then the portion of such
Indebtedness that is not so guaranteed shall still not constitute Recourse
Indebtedness if it otherwise satisfies the requirements in this definition,
(b) if the liability of a guarantor under any such guaranty is itself limited
solely to specific assets of such guarantor then such Indebtedness shall only
constitute Recourse Indebtedness by virtue of such guaranty to the extent of
then-current value of such specified assets of such guarantor and (c) if such
obligor is acting as a guarantor of Indebtedness for purposes of minimizing
taxes on the creation of the deed of trust or mortgage securing such
Indebtedness and such obligor’s liability does not exceed the value of the
assets securing such Indebtedness then such obligor’s guarantee obligations
shall not constitute Recourse Indebtedness.
“Recipient” means the Administrative Agent and any Lender.
“Register” is defined in Section 12.3(c).
“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.
“Reimbursement Obligations” means at any time, the aggregate of the Obligations
of the Borrower to the Lenders, the Issuing Bank and the Administrative Agent in
respect of all unreimbursed payments or disbursements made by the Lenders, the
Issuing Bank and the Administrative Agent under or in respect of the Facility
Letters of Credit.
“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC by regulation waived the
requirement of Section 4043(a) of ERISA that it be notified within 30 days of
the occurrence of such event, provided, however, that a failure to meet the
minimum funding standard of Section 412 of the Code and of Section 302 of ERISA
shall be a Reportable Event regardless of the issuance of any such waiver of the
notice requirement in accordance with either Section 4043(a) of ERISA or Section
412(d) of the Code.
“Required Lenders” means Lenders in the aggregate having more than 50% of the
Aggregate Commitment or, if the Aggregate Commitment has been terminated,
Lenders in the aggregate holding more than 50% of the aggregate unpaid principal
amount of the outstanding Advances, provided that, the Commitment and Advances
held by any then-current Defaulting Lender shall be subtracted from the
Aggregate Commitment and the outstanding Advances solely for the purpose of
calculating the Required Lenders at such time.
“Reserve Requirement” means, with respect to a LIBOR Rate Loan and Interest
Period, that percentage (expressed as a decimal) which is in effect on such day,
as prescribed by the Federal Reserve Board or other governmental authority or
agency having jurisdiction with respect thereto for determining the maximum
reserves (including, without limitation, basic, supplemental, marginal and
emergency reserves) for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D) maintained by a member bank of the
Federal Reserve System.
“Sacramento Project” means the Project known as The Railyards, located in the
City of Sacramento, County of Sacramento, State of California which originally
consisted of approximately 205 acres.
“Sanctions Laws and Regulations” means any applicable sanctions, prohibitions or
requirements imposed by any applicable executive order or by any applicable
sanctions program administered by OFAC, the United Nations Security Council, the
European Union or Her Majesty’s Treasury.
“Secured Indebtedness” means any Indebtedness of the Borrower or any other
member of the Consolidated Group which is secured by a Lien on a Project, any
ownership interests in any Person or any other assets which had, in the
aggregate, a value in excess of the amount of such Indebtedness at the time such
Indebtedness was incurred.
“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.
“Single Employer Plan” means a Plan maintained by the Borrower or any member of
the Controlled Group for employees of the Borrower or any member of the
Controlled Group.
“S&P” means Standard & Poor’s Ratings Group and its successors.
“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, association, joint venture or similar business
organization more than 50% of the ownership interests having ordinary voting
power of which shall at the time be owned or controlled, directly or indirectly,
by such Person or by one or more of its Subsidiaries or by such Person and one
or more of its Subsidiaries; provided, however, that, with respect to the
Borrower, “Subsidiary” shall include all Persons which are required to be
consolidated with the Borrower in accordance with GAAP. Unless otherwise
expressly provided, all references herein to a “Subsidiary” shall mean a
Subsidiary of the Borrower.
“Subsidiary Guarantor” means, as of any date, each Subsidiary of the Borrower
which is then a party to the Subsidiary Guaranty pursuant to Section 6.21.
“Subsidiary Guaranty” means the guaranty to be executed and delivered by those
Subsidiaries of the Borrower which are required to be Subsidiary Guarantors as
of the Agreement Effective Date, substantially in the form of Exhibit D attached
to this Agreement, as the same may be amended, supplemented or otherwise
modified from time to time pursuant to Section 6.21, including any joinders
executed by additional Subsidiaries required to become Subsidiary Guarantors
from time to time hereunder.
“Substantial Portion” means, with respect to any Property of the Borrower or its
Subsidiaries, Property which represents more than 10% of then-current Total
Asset Value.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Obligation” means, with respect to any Subsidiary Guarantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the mark to
market value(s) for such Swap Contracts, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Swingline Advances” means, as of any date, collectively, all Swingline Loans
then outstanding under this Facility.
“Swingline Commitment” means the obligation of the Swingline Lender to make
Swingline Loans not exceeding in the aggregate at any time $75,000,000.
“Swingline Lender” shall mean KeyBank, in its capacity as a Lender.
“Swingline Loan” means a loan made by the Swingline Lender pursuant to
Section 2.16 hereof.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Loan Agreement” means that certain Amended and Restated Term Loan Credit
Agreement of even date with this Agreement among the Borrower, Wells Fargo Bank,
National Association, a national banking association, Bank of America, N.A., a
national banking association, PNC Bank, National Association, a national banking
association, and certain other banks, financial institutions and entities
providing for a $250,000,000 5 year term loan tranche and a $150,000,000 5.5
year term loan tranche, subject to increase to an aggregate amount not to exceed
$800,000,000, as the same may be amended, restated, supplemented, replaced or
otherwise modified from time to time, provided that the terms and conditions
applicable to the Borrower under the Term Loan Agreement, as so amended,
restated, supplemented, replaced or otherwise modified from time to time, shall
be no more onerous as to the Borrower in any material respect than the
corresponding terms and conditions then applicable to the Borrower under this
Agreement.
“Total Asset Value” means, as of any date of determination, (i) the Consolidated
NOI attributable to Projects then owned by the Borrower or a member of the
Consolidated Group (excluding 100% of the Consolidated NOI attributable to
Projects not so owned for the prior four fiscal quarters for which Consolidated
NOI is calculated) divided by the Capitalization Rate for each property type
applied to the portion of such Consolidated NOI attributable to such property
type, plus (ii) 100% of the sum of (x) the price paid for any Projects then
owned by the Borrower or a member of the Consolidated Group and first acquired
by the Borrower or a member of the Consolidated Group on or after the first day
of the most recent four prior fiscal quarters of the Borrower for which
financial results have been reported and (y) the cost of capital expenditures
actually incurred in connection with such Projects, plus (iii) cash, Cash
Equivalents (including cash or Cash Equivalents held in restricted Section 1031
accounts under the sole control of any member of the Consolidated Group) and
Marketable Securities owned by the Consolidated Group as of the end of the most
recent fiscal quarter of the Borrower for which financial results have been
reported, plus (iv) Unimproved Land, Development Projects and Mortgage Note
Receivables, in each case, to the extent owned by the Consolidated Group as of
the end of the most recent fiscal quarter of the Borrower for which financial
results have been reported (with each such asset valued at undepreciated GAAP
book value, after taking into account any impairments), plus (v) the applicable
Consolidated Group Pro Rata Share of (A) Net Operating Income for the most
recent four fiscal quarters of the Borrower for which financial results have
been reported attributable to any Projects then owned by an Investment Affiliate
(excluding Net Operating Income attributable to Projects not so owned for such
entire prior four fiscal quarters) divided by (B) the applicable Capitalization
Rate, plus (vi) the Consolidated Group Pro Rata Share of the price paid for any
Projects then owned by an Investment Affiliate and first acquired by an
Investment Affiliate on or after the first day of such period of four prior
fiscal quarters plus (vii) the Consolidated Group Pro Rata Share of cash, Cash
Equivalents and Marketable Securities owned by Investment Affiliates as of the
end of such most recent fiscal quarter plus (viii) the applicable Consolidated
Group Pro Rata Shares of Unimproved Land, Development Projects and Mortgage Note
Receivables owned by Investment Affiliates as of the end of such most recent
fiscal quarter (with each such asset valued at undepreciated GAAP book value,
after taking into account any impairments).
“Transferee” is defined in Section 12.4.
“Type” means, with respect to any Advance, its nature as either a Floating Rate
Advance or LIBOR Rate Advance.
“Unencumbered Pool” means the Unencumbered Properties.
“Unencumbered Pool NOI” means, as of any date of determination, the sum of (a)
the aggregate Net Operating Income for the most recent four (4) full fiscal
quarters for which financial results of Borrower have been reported attributable
to Unencumbered Properties owned by the Borrower or a Subsidiary Guarantor for
the entirety of such period, as adjusted by deducting therefrom any income
attributable to Excluded Tenants plus, (b) in the case of any Unencumbered
Property that was owned by the Borrower or a Subsidiary Guarantor as of the last
day of such most recent period of four (4) fiscal quarters, but not so owned for
the full period, the amount of Net Operating Income that would have been earned
if such Unencumbered Property had been so owned for such period of four (4) full
fiscal quarters, as established by Borrower and reasonably approved by the
Administrative Agent on behalf of the Lenders, plus (c) in the case of any
Unencumbered Property owned by the Borrower or a Subsidiary Guarantor as of such
date of determination, but not so owned as of the last day of such most recent
period of four (4) fiscal quarters, the amount of Net Operating Income that
would have been earned if such Unencumbered Property had been so owned for such
period of four (4) full fiscal quarters, as established by Borrower and
reasonably approved by the Administrative Agent on behalf of the Lenders.
“Unencumbered Pool Value” means, as of any date of determination, (a) the
aggregate Adjusted Unencumbered NOI attributable to Unencumbered Properties
included in the Unencumbered Pool as of such determination date and also owned
for the entirety of the most recent four (4) consecutive fiscal quarters for
which financial results of Borrower have been reported (provided that the
contribution to Adjusted Unencumbered Pool NOI on account of any Unencumbered
Property shall not in any event be a negative number) divided by the
Capitalization Rate, plus (b) the aggregate acquisition cost of all Unencumbered
Properties included in the Unencumbered Pool as of such determination date but
not so owned for such period of four (4) consecutive entire fiscal quarters. For
purposes of this definition, to the extent that the aggregate amount included in
Unencumbered Pool Value on account of any of the following categories: a) a
single Project; b) Projects leased to any single tenant; c) Projects leased to a
single tenant with a remaining lease term of less than five (5) years; or d)
properties subject to a ground lease; would exceed twenty percent (20%) of
Unencumbered Pool Value, the amount in excess of twenty percent (20%) of
Unencumbered Pool Value attributable to such category shall be disregarded in
the calculation of Unencumbered Pool Value.
“Unencumbered Property” or “Unencumbered Properties” means any Eligible
Unencumbered Property as of the Agreement Effective Date, or any Eligible
Unencumbered Property subsequently added to the Unencumbered Pool.
“Unencumbered Property Due Diligence” means such information regarding a
proposed Unencumbered Property as the Administrative Agent may reasonably
request to confirm that it meets the requirements of an Eligible Unencumbered
Property, including, but not limited to, if applicable; rent roll, operating
statements, and leases.
“Unfunded Liabilities” means the amount (if any) by which the present value of
all vested nonforfeitable benefits under all Single Employer Plans exceeds the
fair market value of all such Plan assets allocable to such benefits, all
determined as of the then most recent valuation date for such Plans.
“Unimproved Land” means as of any date, land on which no development (other than
improvements that are not material and are temporary in nature) has occurred and
for which no development is scheduled in the twelve (12) months after such date.
“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.
“Unscheduled Mandatory Payments” is defined in Section 2.7(b).
“Unsecured Indebtedness” means, with respect to any Person, all Indebtedness of
such Person for borrowed money that does not constitute Secured Indebtedness or
Guarantee Obligations. Notwithstanding the foregoing, Unsecured Indebtedness
shall include Recourse Indebtedness that is secured solely by ownership
interests in another Person that owns a Project which is encumbered by a
mortgage securing Indebtedness.
“Unsecured Interest Coverage Ratio” means, (i) Adjusted Unencumbered NOI divided
by (ii) Unsecured Interest Expense.
“Unsecured Interest Expense” means, as of any date of determination, the greater
of

(i) that portion of Consolidated Interest Expense attributable to Unsecured
Indebtedness for the most recent two (2) fiscal quarters of the Consolidated
Group for which financial results have been reported, annualized, and (ii) an
amount equal to five and one-half percent (5.5%) of the aggregate Unsecured
Indebtedness of the Consolidated Group outstanding as of such date.
“Unsecured Leverage Ratio” means, as of any date of determination, the
percentage obtained by dividing (i) Unsecured Indebtedness of the Consolidated
Group outstanding as of such date by (ii) Unencumbered Pool Value.
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” shall have the meaning given to such term in
Section 3.5(e)(ii)(B)(III).
“Wholly-Owned Subsidiary” of a Person means, as of any date, any Subsidiary of
such Person 100% of the equity securities or other equity ownership interests of
which (other than in the case of a corporation, directors’ qualifying shares,
or, in the case of any entity qualifying or desiring to qualify as a real estate
investment trust, so-called “accommodation” shareholders) are at such time
directly or indirectly owned by such Person or one or more Wholly-Owned
Subsidiaries of such Person, or by such Person and one or more Wholly-Owned
Subsidiaries of such Person.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” means the Borrower and the Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.
ARTICLE II.    

THE CREDIT
2.1.    Generally.Subject to the terms and conditions of this Agreement, Lenders
severally agree to make Advances through the Administrative Agent to Borrower
from time to time prior to the Facility Termination Date, and to support the
issuance of Facility Letters of Credit under Article 2A of this Agreement,
provided that the making of any such Advance or the issuance of such Facility
Letter of Credit will not:
(i)    cause the then-current Outstanding Facility Amount to exceed the
then-current Aggregate Commitment; or
(ii)    cause the then-current outstanding Swingline Advances to exceed the
Swingline Commitment; or
(iii)    cause the then outstanding Facility Letters of Credit Obligations to
exceed the Facility Letter of Credit Sublimit.
The Advances may be Swingline Advances, ratable Floating Rate Advances or
ratable LIBOR Rate Advances. This facility (“Facility”) is a revolving credit
facility. Each Lender shall fund its applicable Percentage of each Advance
(other than a Swingline Advance) and no Lender will be required to fund any
amounts which, when aggregated with such Lender’s Percentage of all other
Advances then outstanding and of all Facility Letter of Credit Obligations,
would exceed such Lender’s then-current Commitment. Subject to the provisions of
this Agreement, Borrower may request Advances hereunder from time to time, repay
such Advances and reborrow Advances at any time prior to the Facility
Termination Date.
2.2.    Ratable and Non Ratable Advances.Each Advance hereunder shall consist of
Loans made from the several Lenders ratably based on each Lender’s Percentage,
except for Swingline Loans which shall be made by the Swingline Lender in
accordance with Section 2.16. The ratable Advances may be Floating Rate
Advances, LIBOR Rate Advances or a combination thereof, selected by the Borrower
in accordance with Sections 2.8 and 2.9.
2.3.    Periodic Principal Payments.Optional Prepayments. The Borrower may, upon
at least one (1) Business Day’s notice to the Administrative Agent (except in
the case of Swingline Advances in which case advance notice is not required),
prepay the Advances, which notice shall specify the date and amount of
prepayment and whether the prepayment is of LIBOR Rate Advances, Floating Rate
Advances, Swingline Advances or a combination thereof, and if a combination
thereof, the amount allocable to each; provided, however, that (i) any partial
prepayment under this Subsection shall be in an amount not less than $1,000,000
or a whole multiple of $100,000 in excess thereof and; (ii) any LIBOR Rate
Advance prepaid on any day other than the last day of the applicable Interest
Period must be accompanied by any amounts payable pursuant to Section 3.4. Upon
receipt of any such notice the Administrative Agent shall promptly notify each
Lender thereof. If any such notice is given, the amount specified in such notice
shall be due and payable on the date specified therein, together with any
amounts payable pursuant to Section 3.4.
(a)    Mandatory Prepayments. Mandatory partial principal payments shall be due
from time to time if, (i) due to any reduction in the Unencumbered Pool Value or
in the Adjusted Unencumbered NOI, whether by an Unencumbered Property failing to
continue to satisfy the requirement for qualification as an Eligible
Unencumbered Property or by a reduction in the Unencumbered Pool Value or the
Adjusted Unencumbered NOI attributable to any Unencumbered Property, the
Outstanding Facility Amount shall be in excess of the maximum amount permitted
under clauses (e) or (f) of Section 6.17 or (ii) without limiting the effect of
any other provision of this Agreement requiring such a principal payment, any of
the categories of the Obligations described in clauses (i) - (iii) of Section
2.1 shall be in excess of the maximum amount set forth in the applicable clause.
Such principal payments shall be in the amount needed to restore Borrower to
compliance with such covenants or such maximum amount. Such mandatory principal
payments shall be due and payable (i) in the case of any such reduction arising
from results reported in a quarterly financial statement of Borrower and related
compliance certificate, ten (10) Business Days after delivery of such quarterly
financial statement and compliance certificate under Section 6.1 evidencing such
reduction or (ii) in all other cases, ten (10) Business Days after Borrower’s
receipt of notice from the Administrative Agent of any such failure to continue
to qualify as an Unencumbered Property or any such reduction in the amount
contributed to the Adjusted Unencumbered NOI or Unencumbered Pool Value or of
any such excess over the applicable maximum amount.
2.4.    Final Principal Payment.Any outstanding Advances and all other unpaid
Obligations with respect to the Commitments and the Advances not required to be
repaid earlier pursuant to the terms hereof shall be paid in full by the
Borrower on the Facility Termination Date.
2.5.    Facility Fee.At all times from and after the Agreement Effective Date
through the Facility Termination Date a facility fee (the “Facility Fee”) shall
accrue and be payable by Borrower to the Administrative Agent for the account of
each Lender and shall be computed on a daily basis by multiplying (i) the
Facility Fee Percentage applicable to such day (as set forth on the Leverage
Based Pricing Schedule or the Ratings Based Pricing Schedule, as applicable on
such day), expressed as a per diem rate, times the Aggregate Commitment in
effect on such day. The Facility Fee shall be payable quarterly in arrears on
the first Business Day of each calendar quarter (for the prior calendar quarter)
and upon any termination of the Aggregate Commitment in its entirety. Following
its receipt of any such Facility Fee, Administrative Agent shall promptly pay to
each Lender an amount equal to such Lender’s Percentage of the daily amount of
such Facility Fee, based on such Lender’s Commitment on such day. The Facility
Fee shall be computed on a 360 day year, and actual days elapsed.
2.6.    Other Fees.The Borrower agrees to pay all fees payable to the
Administrative Agent and the Arrangers, as applicable, pursuant to the
Borrower’s separate letter agreements with the Administrative Agent and the
Arrangers (collectively, the “Fee Letter”).
2.7.    Minimum Amount of Each Advance.Each Advance shall be in the minimum
amount of $100,000; provided, however, that, subject to Section 2.1, any
Floating Rate Advance may be in the amount of the unused aggregate Commitments.
2.8.    Method of Selecting Types and Interest Periods for New Advances.The
Borrower shall select the Type of Advance and, in the case of each LIBOR Rate
Advance, the Interest Period applicable to each Advance from time to time. The
Borrower shall give the Administrative Agent irrevocable notice (a “Borrowing
Notice”) in the form attached as Exhibit F hereto (i) not later than 1:00 p.m.
Cleveland time on the Business Day immediately preceding the Borrowing Date of
each Floating Rate Advance, (ii) not later than noon Cleveland time, at least
three (3) Business Days before the Borrowing Date for each LIBOR Rate Advance
and (iii) not later than noon Cleveland time on the same Business Day as the
Borrowing Date for each Swingline Advance of:
(i)    the Borrowing Date, which shall be a Business Day, of such Advance,
(ii)    the aggregate amount of such Advance,
(iii)    the Type of Advance selected (and in the absence of any selection it
shall be assumed that the Borrower has selected a LIBOR Rate Advance), and
(iv)    in the case of each LIBOR Rate Advance, the Interest Period applicable
thereto (and in the absence of any selection it shall be assumed that the
Borrower has selected an Interest Period of one month).
Each Lender shall make available its Loan or Loans, in funds immediately
available in Cleveland to the Administrative Agent at its address specified
pursuant to Article XIII on each Borrowing Date not later than (i) 11:00 a.m.
(Cleveland time), in the case of Floating Rate Advances which have been
requested by a Borrowing Notice given to the Administrative Agent not later than
1:00 p.m. (Cleveland time) on the Business Day immediately preceding such
Borrowing Date, (ii) 2:00 p.m. (Cleveland time), in the case of Swingline
Advances or (iii) noon (Cleveland time) in the case of all other Advances. The
Administrative Agent will make the funds so received from the Lenders available
to the Borrower at the account specified by the Borrower in the Borrowing
Notice.
No Interest Period may end after the Facility Termination Date, and, unless the
Lenders otherwise agree in writing, in no event may there be more than six (6)
different Interest Periods for LIBOR Rate Advances outstanding at any one time.
2.9.    Conversion and Continuation of Outstanding Advances.Floating Rate
Advances shall continue as Floating Rate Advances unless and until such Floating
Rate Advances are converted into LIBOR Rate Advances. Each LIBOR Rate Advance
shall continue as a LIBOR Rate Advance until the end of the then applicable
Interest Period therefor, at which time such LIBOR Rate Advance shall be
automatically converted as a LIBOR Rate Advance, but with an Interest Period of
one month unless the Borrower shall have given the Administrative Agent an
irrevocable notice (a “Conversion/Continuation Notice”) requesting that, at the
end of such Interest Period, such LIBOR Rate Advance either continue as a LIBOR
Rate Advance for the same or another Interest Period or be converted to an
Advance of another Type. Notwithstanding the provision for automatic conversion
in the foregoing sentence, if the effective date of any such automatic
conversion is less than one month prior to the then-current Facility Termination
Date, such LIBOR Rate Advance shall be automatically converted into a Floating
Rate Advance. Subject to the terms of Section 2.7, the Borrower may elect from
time to time to convert all or any part of an Advance of any Type into any other
Type or Types of Advances; provided that, if any conversion of any LIBOR Rate
Advance shall be made on any day other than the last day of the Interest Period
applicable thereto, the Borrower shall be obligated to pay the amounts, if any,
payable pursuant to Section 3.4. The Borrower shall give the Administrative
Agent a Conversion/Continuation Notice regarding each conversion of an Advance
to a LIBOR Rate Advance or continuation of a LIBOR Rate Advance not later than
11:00 a.m. (Cleveland time), at least three (3) Business Days, in the case of a
conversion into or continuation of a LIBOR Rate Advance, prior to the date of
the requested conversion or continuation, specifying:
(i)    the requested date which shall be a Business Day, of such conversion or
continuation;
(ii)    the aggregate amount and Type of the Advance which is to be converted or
continued; and
(iii)    the amount and Type(s) of Advance(s) into which such Advance is to be
converted or continued and, in the case of a conversion into or continuation of
a LIBOR Rate Advance, the duration of the Interest Period applicable thereto.
2.10.    Changes in Interest Rate, Etc.Each Floating Rate Advance shall bear
interest on the outstanding principal amount thereof, for each day from and
including the date such Advance is made or is converted from a LIBOR Rate
Advance into a Floating Rate Advance pursuant to Section 2.9 to but excluding
the date it becomes due or is converted into a LIBOR Rate Advance pursuant to
Section 2.9 hereof, at a rate per annum equal to the Floating Rate for such day.
Changes in the rate of interest on that portion of any Advance maintained as a
Floating Rate Advance will take effect simultaneously with each change in the
Alternate Base Rate. Each LIBOR Rate Advance shall bear interest from and
including the first day of the Interest Period applicable thereto to (but not
including) the last day of such Interest Period at the interest rate determined
as applicable to such LIBOR Rate Advance.
2.11.    Rates Applicable After Default.Notwithstanding anything to the contrary
contained in Section 2.8 or 2.9, during the continuance of a Default or
Unmatured Default the Required Lenders may, at their option, by notice to the
Borrower (which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 8.2 requiring unanimous consent of the
Lenders to changes in interest rates), declare that no Advance may be made as,
converted into or continued as a LIBOR Rate Advance. During the continuance of a
Default the Required Lenders may, at their option, by notice to the Borrower
(which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 8.2 requiring unanimous consent of the
Lenders to changes in interest rates), declare that the Default Rate shall
apply, provided, however, that the Default Rate shall become applicable
automatically if a Default occurs under Section 7.1 or 7.2, unless waived by the
Required Lenders.
2.12.    Method of Payment.All payments of the Obligations hereunder shall be
made, without setoff, deduction, or counterclaim, in immediately available funds
to the Administrative Agent at the Administrative Agent’s address specified
pursuant to Article XIII, or at any other Lending Installation of the
Administrative Agent located in the continental United States specified in
writing at least three (3) Business Days in advance by the Administrative Agent
to the Borrower, by noon (Cleveland time) on the date when due and shall be
applied ratably by the Administrative Agent among the Lenders. As provided
elsewhere herein, all Lenders’ interests in the Advances and the Loan Documents
shall be ratable undivided interests and none of such Lenders’ interests shall
have priority over the others. Each payment delivered to the Administrative
Agent for the account of any Lender or amount to be applied or paid by the
Administrative Agent to any Lender shall be paid promptly (on the same day as
received by the Administrative Agent if received prior to noon (Cleveland time)
on such day and otherwise on the next Business Day) by the Administrative Agent
to such Lender in the same type of funds that the Administrative Agent received
at its address specified pursuant to Article XIII or at any Lending Installation
specified in a notice received by the Administrative Agent from such Lender.
Payments received by the Administrative Agent but not timely funded to the
Lenders shall bear interest payable by the Administrative Agent at the Federal
Funds Effective Rate from the date due until the date paid. None of the funds or
assets of the Borrower that are used to pay any amount due pursuant to this
Agreement shall constitute funds obtained from transactions with or relating to
Designated Persons or countries which are the subject of sanctions under any
Sanctions Laws and Regulations. Notwithstanding the foregoing, amounts received
from any Loan Party that is not a Qualified ECP Guarantor shall not be applied
to Obligations that are Excluded Swap Obligations.
2.13.    Notes; Telephonic Notices.Each Lender is hereby authorized to record
the principal amount of each of its Loans and each repayment on the schedule
attached to its Note, provided, however, that the failure to so record shall not
affect the Borrower’s obligations under such Note. The Borrower hereby
authorizes the Lenders and the Administrative Agent to extend, convert or
continue Advances, effect selections of Types of Advances and to transfer funds
based on written notices made by any Authorized Officer and Borrower agrees to
deliver promptly to the Administrative Agent such written notice. The
Administrative Agent will at the request of the Borrower, from time to time, but
not more often than monthly, provide notice of the amount of the outstanding
Aggregate Commitment, the Type of Advance, and the applicable interest rate, if
for a LIBOR Rate Advance. Upon a Lender’s furnishing to Borrower an affidavit
and indemnity in form and substance reasonably acceptable to the Borrower, if a
Note is mutilated, destroyed, lost or stolen, Borrower shall deliver to such
Lender, in substitution therefore, a new note containing the same terms and
conditions as such Note being replaced.
2.14.    Interest Payment Dates; Interest and Fee Basis.Interest accrued on each
Advance shall be payable on each Payment Date, at maturity, whether by
acceleration or otherwise, and upon any termination of the Aggregate Commitment
in its entirety. Interest, Facility Letter of Credit Fees and all other fees
shall be calculated for actual days elapsed on the basis of a 360‑day year.
Interest shall be payable for the day an Advance is made but not for the day of
any payment on the amount paid if payment is received prior to noon (Cleveland
time) at the place of payment. If any payment of principal of or interest on an
Advance shall become due on a day which is not a Business Day, such payment
shall be made on the next succeeding Business Day and, in the case of a
principal payment, such extension of time shall be included in computing
interest in connection with such payment.
2.15.    Notification of Advances, Interest Rates and Prepayments.The
Administrative Agent will notify each Lender of the contents of each Borrowing
Notice, Conversion/Continuation Notice, and repayment notice received by it
hereunder not later than the close of business on the Business Day such notice
is received by the Administrative Agent. The Administrative Agent will notify
each Lender of the interest rate applicable to each LIBOR Rate Advance promptly
upon determination of such interest rate and will give each Lender prompt notice
of each change in the Alternate Base Rate.
2.16.    Swingline Advances.In addition to the other options available to the
Borrower hereunder, the Swingline Commitment shall be available for Swingline
Advances subject to the following terms and conditions. Swingline Advances shall
be made available for same day borrowings provided that notice is given in
accordance with Section 2.8 hereof. All Swingline Advances shall bear interest
at the Floating Rate. No Swingline Advance may be made to repay a Swingline
Advance, but Borrower may repay Swingline Advances from subsequent pro rata
Advances hereunder. Each Lender irrevocably agrees to purchase its Percentage of
any Swingline Advance made by the Swingline Lender regardless of whether the
conditions for disbursement are satisfied at the time of such purchase,
including the existence of a Default hereunder provided that Swingline Lender
did not have actual knowledge of such Default at the time the Swingline Advance
was made and provided further that no Lender shall be required to have total
outstanding Loans plus its Percentage of Facility Letters of Credit exceed its
Commitment. If by noon on the fourth (4th) Business Day after such a Swingline
Advance was made, such Swingline Advance has not been repaid or covered by a
Borrowing Notice for an Advance to repay such Swingline Advance, the Swingline
Lender will notify the Lenders of their obligations to purchase their respective
Percentages of such Swingline Advance. Such purchase shall take place on the
same Business Day as the date of the request by Swingline Lender so long as such
request is made before 1:00 p.m. (Cleveland time) and otherwise on the first
Business Day following the date of such request. All requests for purchase shall
be in writing. From and after the date it is so purchased, each such Swingline
Advance shall, to the extent purchased, (i) be treated as a Loan made by the
purchasing Lenders and not by the selling Lender for all purposes under this
Agreement and the payment of the purchase price by a Lender shall be deemed to
be the making of a Loan by such Lender and shall constitute outstanding
principal under such Lender’s Note, and (ii) shall no longer be considered a
Swingline Advance except that all interest accruing on or attributable to such
Swingline Advance for the period prior to the date of such purchase shall be
paid when due by the Borrower to the Administrative Agent for the benefit of the
Swingline Lender and all such amounts accruing on or attributable to such Loans
for the period from and after the date of such purchase shall be paid when due
by the Borrower to the Administrative Agent for the benefit of the purchasing
Lenders. If prior to purchasing its Percentage of a Swingline Advance one of the
events described in Section 7.7 or Section 7.8 shall have occurred and such
event prevents the consummation of the purchase contemplated by the preceding
provisions, each Lender will purchase an undivided participating interest in the
outstanding Swingline Advance in an amount equal to its Percentage of such
Swingline Advance. From and after the date of each Lender’s purchase of its
participating interest in a Swingline Advance, if the Swingline Lender receives
any payment on account thereof, the Swingline Lender will distribute to such
Lender its participating interest in such amount (appropriately adjusted, in the
case of interest payments, to reflect the period of time during which such
Lender’s participating interest was outstanding and funded); provided, however,
that in the event that such payment was received by the Swingline Lender and is
required to be returned to the Borrower, each Lender will return to the
Swingline Lender any portion thereof previously distributed by the Swingline
Lender to it. If any Lender fails to so purchase its Percentage of any Swingline
Advance, such Lender shall be deemed to be a Defaulting Lender hereunder.
Notwithstanding anything to the contrary contained in this Section 2.16, the
Swingline Lender shall not be obligated to make any Swingline Loan at a time
when any other Lender is a Defaulting Lender, unless the Swingline Lender is
satisfied that the participation therein will otherwise be fully allocated to
the Lenders that are Non-Defaulting Lenders consistent with Section 10.14 and
the Defaulting Lender shall not participate therein, except to the extent the
Swingline Lender has entered into arrangements with the Borrower or such
Defaulting Lender that are satisfactory to the Swingline Lender in its good
faith determination to eliminate the Swingline Lender’s Fronting Exposure with
respect to any such Defaulting Lender, including the delivery of cash
collateral.
2.17.    Lending Installations.Each Lender may book its Loans at any Lending
Installation selected by such Lender and may change its Lending Installation
from time to time; provided that such change does not increase the amounts
payable by the Borrower under Article III. All terms of this Agreement shall
apply to any such Lending Installation and the Notes shall be deemed held by
each Lender for the benefit of such Lending Installation. Each Lender may, by
written or telex notice at least three (3) Business Days in advance to the
Administrative Agent and the Borrower, designate a Lending Installation through
which Loans will be made by it and for whose account Loan payments are to be
made.
2.18.    Non-Receipt of Funds by the Administrative Agent.Unless the Borrower or
a Lender, as the case may be, notifies the Administrative Agent prior to the
time at which it is scheduled to make payment to the Administrative Agent of (i)
in the case of a Lender, the proceeds of a Loan or (ii) in the case of the
Borrower, a payment of principal, interest or fees to the Administrative Agent
for the account of the Lenders, that it does not intend to make such payment,
the Administrative Agent may assume that such payment has been made. The
Administrative Agent may, but shall not be obligated to, make the amount of such
payment available to the intended recipient in reliance upon such assumption. If
such Lender or the Borrower, as the case may be, has not in fact made such
payment to the Administrative Agent, the recipient of such payment shall, on
demand by the Administrative Agent, repay to the Administrative Agent the amount
so made available together with interest thereon in respect of each day during
the period commencing on the date such amount was so made available by the
Administrative Agent until the date the Administrative Agent recovers such
amount at a rate per annum equal to (i) in the case of payment by a Lender, the
Federal Funds Effective Rate for such day or (ii) in the case of payment by the
Borrower, the interest rate applicable to the relevant Loan. If such Lender so
repays such amount and interest thereon to the Administrative Agent within one
(1) Business Day after such demand, all interest accruing on the Loan not funded
by such Lender during such period shall be payable to such Lender when received
from the Borrower.
2.19.    Replacement of Lenders under Certain Circumstances.The Borrower shall
be permitted to replace any Lender which (a) shall be owed amounts pursuant to
Sections 3.1, 3.2 or 3.5, (b) is not capable of receiving payments without any
deduction or withholding of United States federal income tax pursuant to Section
3.5, (c) cannot maintain its LIBOR Rate Loans at a suitable Lending Installation
pursuant to Section 3.3 or (d) is a Defaulting Lender with a replacement bank or
other financial institution; provided that (i) such replacement does not
conflict with any applicable legal or regulatory requirements affecting the
Lenders, (ii) no Default shall have occurred and be continuing at the time of
such replacement, (iii) the Borrower shall repay (or the replacement bank or
institution shall purchase, at par) all Loans and other amounts owing to such
replaced Lender prior to the date of replacement, (iv) the Borrower shall be
liable to such replaced Lender under Section 3.4 if any LIBOR Rate Loan owing to
such replaced Lender shall be prepaid (or purchased) other than on the last day
of the Interest Period relating thereto, (v) the replacement bank or
institution, if not already a Lender or an Approved Bank, and the terms and
conditions of such replacement, shall be reasonably satisfactory to the
Administrative Agent (and no such replacement bank or financial institution
shall be an Ineligible Institution), (vi) the replaced Lender shall be obligated
to make such replacement in accordance with the provisions of Section 12.3
(provided that the Borrower shall be obligated to pay the processing fee
referred to therein), (vii) until such time as such replacement shall be
consummated, the Borrower shall pay all additional amounts (if any) required
pursuant to Section 3.5 and (viii) any such replacement shall not be deemed to
be a waiver of any rights which the Borrower, the Administrative Agent or any
other Lender shall have against the replaced Lender.
(a)    If any Lender (such Lender, a “Non-Consenting Lender”) has failed to
consent to a proposed amendment or waiver that, pursuant to the terms of Section
8.2, requires the consent of such Lender and with respect to which the Required
Lenders have granted their consent, then the Borrower may elect to replace a
Non-Consenting Lender as a Lender party to this Agreement; provided that,
concurrently with such replacement, (i) another bank or other entity which is
reasonably satisfactory to the Borrower and, if not already a Lender or an
Approved Bank, the Administrative Agent shall agree, as of such date, to
purchase for cash the Loans and other Obligations due to the Non-Consenting
Lender pursuant to an assignment substantially in the form of Exhibit B and to
become a Lender for all purposes under this Agreement and to assume all
obligations of the Non-Consenting Lender to be terminated as of such date and to
comply with the requirements of Section 12.3, and (ii) the Borrower shall pay to
such Non-Consenting Lender in same day funds on the day of such replacement all
interest, fees and other amounts then accrued but unpaid to such Non-Consenting
Lender by the Borrower hereunder to and including the date of termination,
including without limitation payments due to such Non-Consenting Lender under
Sections 3.2 and 3.5.
2.20.    Usury.This Agreement and each Note are subject to the express condition
that at no time shall Borrower be obligated or required to pay interest on the
principal balance of the Loan at a rate which could subject any Lender to either
civil or criminal liability as a result of being in excess of the Maximum Legal
Rate. If by the terms of this Agreement or the Loan Documents, Borrower is at
any time required or obligated to pay interest on the principal balance due
hereunder at a rate in excess of the Maximum Legal Rate, the interest rate or
the Default Rate, as the case may be, shall be deemed to be immediately reduced
to the Maximum Legal Rate and all previous payments in excess of the Maximum
Legal Rate shall be deemed to have been payments in reduction of principal and
not on account of the interest due hereunder. All sums paid or agreed to be paid
to Lender for the use, forbearance, or detention of the sums due under the Loan,
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated, and spread throughout the full stated term of the Loan until payment
in full so that the rate or amount of interest on account of the Loan does not
exceed the Maximum Legal Rate of interest from time to time in effect and
applicable to the Loan for so long as the Loan is outstanding.
2.21.    Extension of Facility Termination Date.The Borrower shall have the
option to extend the Facility Termination Date for two (2) periods of six (6)
months each, upon satisfaction of the following conditions precedent:
(i)    The Borrower shall provide Administrative Agent with written notice (the
“Extension Notice”) of the Borrower’s intent to exercise such extension option
not more than one hundred eighty (180) and not less than sixty (60) days prior
to the then current Facility Termination Date;
(ii)    As of the date of the Borrower’s delivery of notice of its intent to
exercise such extension option, and as of the effective date of such extension,
no Default or Unmatured Default shall have occurred and be continuing and the
Borrower shall so certify in writing; and
(iii)    On or before the then current Facility Termination Date, the Borrower
shall pay to Administrative Agent for the benefit of the Lenders an extension
fee (the “Extension Fee”) for the extension so exercised in an amount equal to
seventy-five one thousandths of one percent (0.075%) of the then‑current
Commitment of each Lender.
Any such extension shall become effective upon receipt of the Extension Notice
and the payment of the Extension Fee.
2.22.    Termination or Increase in Commitments.Borrower shall have the right,
upon at least three (3) Business Days’ notice, to terminate or cancel, in whole
or in part, the unused portion of the Aggregate Commitment in excess of the
Outstanding Facility Amount, provided that each partial reduction shall be in a
minimum amount of $1,000,000 or any whole multiple of $100,000 in excess
thereof. Any partial termination of the Aggregate Commitment shall be applied to
reduce each Lender’s Commitment on a pro rata basis. Once terminated or reduced,
the Aggregate Commitment may not be reinstated or increased thereafter.
(a)    Provided Borrower has not exercised any right to terminate or reduce the
Aggregate Commitment and provided no Default or Unmatured Default has occurred
and is then continuing, the Borrower shall also have the right from time to time
to increase the Aggregate Commitment from the amount of $350,000,000 up to a
maximum of $700,000,000 by either adding new Approved Banks as Lenders to
provide new Commitments or obtaining the agreement of one or more existing
Lenders to increase their Commitments. Any such increase by existing Lenders
shall be at the sole discretion of such Lenders and no Lender shall have any
obligation to increase any of its Commitments. The Administrative Agent’s
approval of any such new Lenders shall not be unreasonably withheld or delayed,
provided, that no new Lender shall be an Ineligible Institution. On the
effective date of any such increase, the Borrower shall pay to the
Administrative Agent and the Arrangers any amounts due to them under the
applicable Fee Letter (if any) on account of such increase and shall pay to each
new lender or then-existing Lender providing such additional Commitment the
up-front fee agreed to by the Borrower in its commitment letter with such party.
Such increases shall be evidenced by the execution and delivery of an Amendment
Regarding Increase in the form of Exhibit J attached hereto by the Borrower, the
Administrative Agent and the new Lender or existing Lender providing such
additional Commitment, a copy of which shall be forwarded to each Lender by the
Administrative Agent promptly after execution thereof. In addition, on or before
the effective date of any such increase, the Subsidiary Guarantors shall execute
a consent to such increase ratifying and continuing their obligations under the
Subsidiary Guaranty. Upon each such increase in the aggregate Commitments,
within five (5) Business Days (in the case of any Floating Rate Advance then
outstanding) or at the end of the then current Interest Period with respect
thereto (in the case of any LIBOR Rate Advance then outstanding), as applicable,
each Lender’s Percentage shall be recalculated to reflect such increase in the
Commitments and the outstanding principal balance of the Loans shall be
reallocated among the Lenders such that the outstanding principal amount of
Loans of each Lender shall be equal to such Lender’s Percentage (as
recalculated). The Lenders agree to cooperate in any required sale and purchase
of outstanding Advances to achieve such result. In no event shall the aggregate
Commitments exceed $700,000,000 without the approval of all of the Lenders.
2.23.    Applications of Moneys Received.All moneys collected or received by the
Administrative Agent on account of the Facility directly or indirectly,
including any moneys collected with respect to certain Swap Contracts to the
extent provided in Subsection 2.23(v) below, shall be applied in the following
order of priority:
(i)    to the payment of all reasonable costs incurred in the collection of such
moneys;
(ii)    to the reimbursement of any amounts due to the Lenders in accordance
with Article III;
(iii)    to the payment of any issuance fee due to the Issuing Bank pursuant to
Section 2A.8(b), to the payment of any Facility Fees then due, and to the
payment of any fees to the Administrative Agent then due;
(iv)    to the payment of accrued and unpaid interest then due to the Lenders
(other than Defaulting Lenders) under any Loan Documents to and including the
date of such application (ratably, and without duplication, according to the
accrued and unpaid interest due under each of the Loan Documents);
(v)    (a) in case the entire unpaid principal of the Loans shall not have
become due and payable, (i) the whole amount received as interest and Facility
Letter of Credit Fees then due to the Lenders (other than Defaulting Lenders) as
their respective Percentages appear, provided that any interest attributable to
Swingline Loans (if then due) shall be payable to the Swingline Lender, on a pro
rata basis with the interest paid on ratable Advances (ii) the whole amount, if
any, received as principal first to the Swingline Lender to repay any
outstanding Swingline Loans and then (x) unless a Default has occurred and is
then continuing, first to Floating Rate Advances in accordance with the Lenders’
respective Percentages, and second to LIBOR Rate Advances in accordance with the
Lenders’ respective Percentages or (y) if a Default has occurred and is then
continuing, on a pro rata basis to the Lenders as their respective Percentages
appear, and (iii) provided that at or prior to the execution of any Swap
Contract with one or more Lenders or their respective Affiliates, the Lenders or
Lenders’ Affiliates party thereto and the Borrower shall have delivered written
notice to Administrative Agent that such Swap Contract has been entered into and
that collection of the obligations thereunder are to be governed by this Section
2.23, the whole amount, if any, received as principal to each Lender and
Affiliate of a Lender under any such Swap Contract on a pro rata basis to pay
towards any such obligations then due, or (b) in case the entire unpaid
principal of the Loans shall have become due and payable, as a result of a
Default or otherwise, to the payment of the whole amount then due and payable on
the Loans for principal, together with interest thereon at the Default Rate or
the interest rate, as applicable, first to the Lenders (other than Defaulting
Lenders) as their respective Percentages appear until all Loans held by such
Lenders and all interest thereon has been paid in full, second to the Letter of
Credit Collateral Account until the full amount of Facility Letter of Credit
Obligations is on deposit therein and last, to each Lender and Affiliate of a
Lender under any of the Swap Contracts referenced in clause (a)(iii) of this
Subsection 2.23(v) on a pro rata basis until the full amount of obligations
under such Swap Contracts then due are repaid;
(vi)    To the payment of any other fees, reimbursement or indemnification
obligations of Borrower then due to the Lenders (other than the Defaulting
Lenders) under any Loan Documents, on a pro rata basis in accordance with the
respective amounts due to such Lenders; and
(vii)    to the payment of any sums due to the Defaulting Lenders in accordance
with their respective Percentages of such aggregate unpaid sums (provided that
Administrative Agent shall have the right to set-off against such sums any
amounts due from such Defaulting Lender).
ARTICLE IIA    

LETTER OF CREDIT SUBFACILITYObligation to Issue.Subject to the terms and
conditions of this Agreement and in reliance upon the representations and
warranties of the Borrower herein set forth, the Issuing Bank hereby agrees to
issue for the account of the Borrower, one or more Facility Letters of Credit in
accordance with this Article IIA, from time to time during the period commencing
on the Agreement Effective Date and ending on a date thirty (30) days prior to
the then current Facility Termination Date.
2A.1    Types and Amounts.The Issuing Bank shall not have any obligation to:
(i)issue any Facility Letter of Credit if the aggregate maximum amount then
available for drawing under Letters of Credit issued by such Issuing Bank, after
giving effect to the Facility Letter of Credit requested hereunder, shall exceed
any limit imposed by law or regulation upon such Issuing Bank;
(ii)    issue any Facility Letter of Credit if, after giving effect thereto,
(1) the then applicable Outstanding Facility Amount would exceed the
then-current Aggregate Commitment or (2) the then-applicable Outstanding
Facility Amount would exceed the then-current Aggregate Commitment or (3) the
Facility Letter of Credit Obligations would exceed the Facility Letter of Credit
Sublimit; or
(iii)    issue any Facility Letter of Credit having an expiration date, or
containing automatic extension provisions to extend such date, to a date beyond
the then-current Facility Termination Date, provided, further, that a Facility
Letter of Credit may, as a result of its express terms or as the result of the
effect of an automatic extension provision, have an expiration date of not more
than one year beyond the Facility Termination Date, so long as the Borrower
delivers to the Administrative Agent for the benefit of the Lenders no later
than the then Facility Termination Date either (1) cash collateral for such
Letter of Credit for deposit into the Letter of Credit Collateral Account in an
amount equal to the stated amount of such Letter of Credit, (2) a backup Letter
of Credit having terms acceptable to the Administrative Agent and issued by a
domestic financial institution having a rating assigned by Moody’s or S&P to its
senior unsecured debt of AA/Aa2 or better or (3) other collateral satisfactory
to the Administrative Agent. Upon the expiration, cancellation or termination of
a Facility Letter of Credit for which cash, a backup Letter of Credit or other
collateral has been provided pursuant to the preceding clause (1), (2) or (3),
the Administrative Agent shall promptly return any such backup Letter of Credit
to the Borrower or release such collateral if such extension is not exercised or
is not exercisable.
2A.2    Conditions.In addition to being subject to the satisfaction of the
conditions contained in Article IV hereof, the obligation of the Issuing Bank to
issue any Facility Letter of Credit is subject to the satisfaction in full of
the following conditions:
(i)    the proposed Facility Letter of Credit shall be reasonably satisfactory
to the Issuing Bank as to form and content;
(ii)    as of the date of issuance, no order, judgment or decree of any court,
arbitrator or governmental authority shall purport by its terms to enjoin or
restrain the Issuing Bank from issuing the requested Facility Letter of Credit
and no law, rule or regulation applicable to the Issuing Bank and no request or
directive (whether or not having the force of law) from any governmental
authority with jurisdiction over the Issuing Bank shall prohibit or request that
the Issuing Bank refrain from the issuance of Letters of Credit generally or the
issuance of the requested Facility Letter or Credit in particular; and
(iii)    there shall not exist any Default.
2A.3    Procedure for Issuance of Facility Letters of Credit.Borrower shall give
the Issuing Bank and the Administrative Agent at least three (3) Business Days’
prior written notice of any requested issuance of a Facility Letter of Credit
under this Agreement (a “Letter of Credit Request”) and shall (i) immediately
provide the Issuing Bank and the Administrative Agent with a telecopy of the
written notice required hereunder which has been signed by an Authorized Officer
or a telex containing all information required to be contained in such written
notice and (ii) promptly provide the Issuing Bank and the Administrative Agent
(in no event later than the requested date of issuance) with the written notice
required hereunder containing the original signature of an authorized officer;
such notice shall be irrevocable, except as provided in Section 2A.4(b)(i)
below, and shall specify:
1.the stated amount of the Facility Letter of Credit requested (which stated
amount shall not be less than $50,000);
2.    the effective date (which day shall be a Business Day) of issuance of such
requested Facility Letter of Credit (the “Issuance Date”);
3.    the date on which such requested Facility Letter of Credit is to expire
(which day shall be a Business Day), subject to Section 2A.2(iii) above;
4.    the purpose for which such Facility Letter of Credit is to be issued;
5.    the Person for whose benefit the requested Facility Letter of Credit is to
be issued; and
6.    any special language required to be included in the Facility Letter of
Credit.
Such notice, to be effective, must be received by such Issuing Bank and the
Administrative Agent not later than noon (Cleveland time) on the last Business
Day on which notice can be given under this Section 2A.4(a).
(a)Subject to the terms and conditions of this Article IIA and provided that the
applicable conditions set forth in Article IV hereof have been satisfied, the
Issuing Bank shall, on the Issuance Date, issue a Facility Letter of Credit on
behalf of the Borrower in accordance with the Letter of Credit Request and the
Issuing Bank’s usual and customary business practices unless the Issuing Bank
has actually received (i) written notice from the Borrower specifically revoking
the Letter of Credit Request with respect to such Facility Letter of Credit
given not later than the Business Day immediately preceding the Issuance Date,
or (ii) written or telephonic notice from the Administrative Agent stating that
the issuance of such Facility Letter of Credit would violate Section 2A.2.
Notwithstanding anything to the contrary contained in this Section 2A.4, the
Issuing Bank shall not be obligated to issue, amend, extend, renew or increase
any Facility Letter of Credit at a time when any other Lender is a Defaulting
Lender, unless the Issuing Bank is satisfied that the participation therein will
otherwise be fully allocated to the Lenders that are Non-Defaulting Lenders
consistent with Section 10.14 and the Defaulting Lender shall have no
participation therein, except to the extent the Issuing Bank has entered into
arrangements with the Borrower or such Defaulting Lender which are satisfactory
to the Issuing Bank in its good faith determination to eliminate the Issuing
Bank’s Fronting Exposure with respect to any such Defaulting Lender, including
the delivery of cash collateral.
(b)    The Issuing Bank shall give the Administrative Agent (who shall promptly
notify Lenders) and the Borrower written or telex notice, or telephonic notice
confirmed promptly thereafter in writing, of the issuance of a Facility Letter
of Credit (the “Issuance Notice”).
(c)    The Issuing Bank shall not extend or amend any Facility Letter of Credit
unless the requirements of this Section 2A.4 are met as though a new Facility
Letter of Credit was being requested and issued.
2A.4    Reimbursement Obligations; Duties of Issuing Bank.The Issuing Bank shall
promptly notify the Borrower and the Administrative Agent (who shall promptly
notify Lenders) of any draw under a Facility Letter of Credit. Any such draw
shall not be deemed to be a default hereunder but shall constitute an Advance of
the Facility in the amount of the Reimbursement Obligation with respect to such
Facility Letter of Credit and shall bear interest from the date of the relevant
drawing(s) under the pertinent Facility Letter of Credit at the Floating Rate;
provided that if a Default regarding the non-payment of any monetary obligations
to the Administrative Agent or the Lenders exists at the time of any such
drawing(s), then the Borrower shall reimburse the Issuing Bank for drawings
under a Facility Letter of Credit issued by the Issuing Bank no later than the
next succeeding Business Day after the payment by the Issuing Bank and until
repaid such Reimbursement Obligation shall bear interest at the Default Rate.
(d)    Any action taken or omitted to be taken by the Issuing Bank under or in
connection with any Facility Letter of Credit, if taken or omitted in the
absence of willful misconduct or gross negligence, shall not put the Issuing
Bank under any resulting liability to any Lender or, provided that such Issuing
Bank has complied with the procedures specified in Section 2A.4, relieve any
Lender of its obligations hereunder to the Issuing Bank. In determining whether
to pay under any Facility Letter of Credit, the Issuing Bank shall have no
obligation relative to the Lenders other than to confirm that any documents
required to be delivered under such Letter of Credit appear to have been
delivered in compliance, and that they appear to comply on their face, with the
requirements of such Letter of Credit.
2A.5    Participation.Immediately upon issuance by the Issuing Bank of any
Facility Letter of Credit in accordance with the procedures set forth in this
Article IIA, each Lender shall be deemed to have irrevocably and unconditionally
purchased and received from the Issuing Bank, without recourse, representation
or warranty, an undivided interest and participation equal to such Lender’s
Percentage in such Facility Letter of Credit (including, without limitation, all
obligations of the Borrower with respect thereto) and all related rights
hereunder and under the Subsidiary Guaranty and other Loan Documents.
(e)    In the event that the Issuing Bank makes any payment under any Facility
Letter of Credit and the Borrower shall not have repaid such amount to the
Issuing Bank pursuant to Section 2A.5 hereof, the Issuing Bank shall promptly
notify the Administrative Agent, which shall promptly notify each Lender of such
failure, and each Lender shall promptly and unconditionally pay to the
Administrative Agent for the account of the Issuing Bank the amount of such
Lender’s Percentage of the unreimbursed amount of such payment, and the
Administrative Agent shall promptly pay such amount to the Issuing Bank. A
Lender’s payments of its Percentage of such Reimbursement Obligation as
aforesaid shall be deemed to be a Loan by such Lender and shall constitute
outstanding principal under such Lender’s Note. The failure of any Lender to
make available to the Administrative Agent for the account of the Issuing Bank
its Percentage of the unreimbursed amount of any such payment shall not relieve
any other Lender of its obligation hereunder to make available to the
Administrative Agent for the account of such Issuing Bank its Percentage of the
unreimbursed amount of any payment on the date such payment is to be made, but
no Lender shall be responsible for the failure of any other Lender to make
available to the Administrative Agent its Percentage of the unreimbursed amount
of any payment on the date such payment is to be made. Any Lender which fails to
make any payment required pursuant to this Section 2A.6(b) shall be deemed to be
a Defaulting Lender hereunder.
(f)    Whenever the Issuing Bank receives a payment on account of a
Reimbursement Obligation, including any interest thereon, the Issuing Bank shall
promptly pay to the Administrative Agent and the Administrative Agent shall
promptly pay to each Lender which has funded its participating interest therein,
in immediately available funds, an amount equal to such Lender’s Percentage
thereof.
(g)    Upon the request of the Administrative Agent or any Lender, the Issuing
Bank shall furnish to such Administrative Agent or Lender copies of any Facility
Letter of Credit to which the Issuing Bank is party and such other documentation
as may reasonably be requested by the Administrative Agent or any Lender.
(h)    The obligations of a Lender to make payments to the Administrative Agent
for the account of the Issuing Bank with respect to a Facility Letter of Credit
shall be absolute, unconditional and irrevocable, not subject to any
counterclaim, set‑off, qualification or exception whatsoever other than a
failure of any such Issuing Bank to comply with the terms of this Agreement
relating to the issuance of such Facility Letter of Credit, and such payments
shall be made in accordance with the terms and conditions of this Agreement
under all circumstances.
2A.6    Payment of Reimbursement Obligations.The obligation of the Borrower to
pay to the Administrative Agent for the account of the Issuing Bank the amount
of all Advances for Reimbursement Obligations, interest and other amounts
payable to the Issuing Bank under or in connection with any Facility Letter of
Credit when due shall be absolute and unconditional, irrespective of any claim,
set‑off, defense or other right which the Borrower may have at any time against
any Issuing Bank or any other Person, under all circumstances, including without
limitation any of the following circumstances:
(i)    any lack of validity or enforceability of this Agreement or any of the
other Loan Documents;
(ii)    the existence of any claim, setoff, defense or other right which the
Borrower may have at any time against a beneficiary named in a Facility Letter
of Credit or any transferee of any Facility Letter of Credit (or any Person for
whom any such transferee may be acting), the Administrative Agent, the Issuing
Bank, any Lender, or any other Person, whether in connection with this
Agreement, any Facility Letter of Credit, the transactions contemplated herein
or any unrelated transactions (including any underlying transactions between the
Borrower and the beneficiary named in any Facility Letter of Credit);
(iii)    any draft, certificate or any other document presented under the
Facility Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect;
(iv)    the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents; or
(v)    the occurrence of any Default.
(i)    In the event any payment by the Borrower received by the Issuing Bank or
the Administrative Agent with respect to a Facility Letter of Credit and
distributed by the Administrative Agent to the Lenders on account of their
participations is thereafter set aside, avoided or recovered from the
Administrative Agent or Issuing Bank in connection with any receivership,
liquidation, reorganization or bankruptcy proceeding, each Lender which received
such distribution shall, upon demand by the Administrative Agent, contribute
such Lender’s Percentage of the amount set aside, avoided or recovered together
with interest at the rate required to be paid by the Issuing Bank or the
Administrative Agent upon the amount required to be repaid by the Issuing Bank
or the Administrative Agent.
2A.7    Compensation for Facility Letters of Credit.The Borrower shall pay to
the Administrative Agent, for the ratable account of the Lenders (including the
Issuing Bank), based upon the Lenders’ respective Percentages, a per annum fee
(the “Facility Letter of Credit Fee”) as a percentage of the face amount of each
Facility Letter of Credit outstanding equal to the LIBOR Applicable Margin in
effect from time to time while such Facility Letter of Credit is outstanding.
The Facility Letter of Credit Fee relating to any Facility Letter of Credit
shall accrue on a daily basis and shall be due and payable in arrears on the
first Business Day of each calendar quarter following the issuance of such
Facility Letter of Credit and, to the extent any such fees are then due and
unpaid, on the Facility Termination Date or any other earlier date that the
Advances and Facility Letter of Credit Obligations are due and payable in full.
The Administrative Agent shall promptly remit such Facility Letter of Credit
Fees, when paid, to the other Lenders in accordance with their Percentages
thereof. The Borrower shall not have any liability to any Lender for the failure
of the Administrative Agent to promptly deliver funds to any such Lender and
shall be deemed to have made all such payments on the date the respective
payment is made by the Borrower to the Administrative Agent, provided such
payment is received by the time specified in Section 2.13 hereof.
(j)    The Issuing Bank also shall have the right to receive solely for its own
account an issuance fee equal to one‑eighth of one percent (0.125%) of the face
amount of each Facility Letter of Credit payable by the Borrower on the Issuance
Date for each such Facility Letter of Credit and on the date of any increase
therein or extension thereof. The Issuing Bank shall also be entitled to receive
its reasonable out‑of‑pocket costs and the Issuing Bank’s customary
administrative charges of issuing, amending and servicing Facility Letters of
Credit and processing draws thereunder.
2A.8    Letter of Credit Collateral Account.The Borrower hereby agrees that it
will immediately upon the occurrence of a Default, or prior to the Facility
Termination Date if a Facility Letter of Credit is outstanding and unexpired on
such date as provided in Section 2A.2(iii) above, establish a special collateral
account (the “Letter of Credit Collateral Account”) at the Administrative
Agent’s office at the address specified pursuant to Article XIII, in the name of
the Borrower but under the sole dominion and control of the Administrative
Agent, for the benefit of the Lenders, and in which the Borrower shall have no
interest other than as set forth in Section 8.1. The Letter of Credit Collateral
Account shall hold the deposits the Borrower is required to make upon the
Facility Termination Date related to any such outstanding and unexpired Facility
Letter of Credit or after a Default on account of any outstanding Facility
Letters of Credit as described in Section 8.1. In addition to the foregoing, the
Borrower hereby grants to the Administrative Agent, for the benefit of the
Lenders holding a Commitment, a security interest in and to the Letter of Credit
Collateral Account and any funds that may hereafter be on deposit in such
account, including income earned thereon. The Lenders acknowledge and agree that
the Borrower has no obligation to fund the Letter of Credit Collateral Account
unless and until so required under Section 2A.2(iii) or Section 8.1 hereof.
2A.9    Obligations Absolute.The obligations of the Borrower to the Lenders
under this Agreement with respect to Facility Letters of Credit (and of the
Lenders to make payments to the Issuing Bank with respect to Facility Letters of
Credit) shall be absolute, unconditional and irrevocable, and shall be paid and
performed strictly in accordance with the terms of this Agreement, under all
circumstances whatsoever, including, without limitation, the following
circumstances: (i) any lack of validity or enforceability of this Agreement, any
Facility Letter of Credit or any of the other Loan Documents; (ii) any improper
use which may be made of any Facility Letter of Credit or any improper acts or
omissions of any beneficiary or transferee of any Facility Letter of Credit in
connection therewith; (iii) the existence of any claim, set-off, defense or any
right which the Borrower or any of its Subsidiaries or Affiliates may have at
any time against any beneficiary or any transferee of any Facility Letter of
Credit (or persons or entities for whom any such beneficiary or any such
transferee may be acting) or the Lenders (other than the defense of payment to
the Lenders in accordance with the terms of this Agreement) or any other person,
whether in connection with any Facility Letter of Credit, this Agreement, any
other Loan Document, or any unrelated transaction; (iv) any draft, demand,
certificate, statement or any other documents presented under any Facility
Letter of Credit proving to be insufficient, forged, fraudulent or invalid in
any respect or any statement therein being untrue or inaccurate in any respect
whatsoever; (v) any breach of any agreement between the Borrower or any of its
Subsidiaries or Affiliates and any beneficiary or transferee of any Facility
Letter of Credit; (vi) any irregularity in the transaction with respect to which
any Facility Letter of Credit is issued, including any fraud by the beneficiary
or any transferee of such Facility Letter of Credit; (vii) payment by the
Issuing Bank under any Facility Letter of Credit against presentation of a sight
draft, demand, certificate or other document which does not comply with the
terms of such Facility Letter of Credit, provided that such payment shall not
have constituted gross negligence or willful misconduct on the part of the
Issuing Bank as determined by a court of competent jurisdiction after the
exhaustion of all applicable appeal periods; (viii) any non-application or
misapplication by the beneficiary of a Letter of Credit of the proceeds of such
Facility Letter of Credit; (ix) the legality, validity, form, regularity or
enforceability of the Facility Letter of Credit; (x) the failure of any payment
by the Issuing Bank to conform to the terms of a Facility Letter of Credit (if,
in the Issuing Bank’s good faith judgment, such payment is determined to be
appropriate); (xi) the surrender or impairment of any security for the
performance or observance of any of the terms of any of the Loan Documents;
(xii) the occurrence of any Default or Unmatured Default; and (xiii) any other
circumstance or happening whatsoever, whether or not similar to any of the
foregoing.
ARTICLE III.    

CHANGE IN CIRCUMSTANCES
3.1.    Yield Protection.Subject to the provisions of Section 3.6, if, on or
after the date of this Agreement, the adoption of any law or any governmental or
quasi-governmental rule, regulation, policy, guideline or directive (whether or
not having the force of law), or any change in the interpretation or
administration thereof by any governmental or quasi-governmental authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender or applicable Lending
Installation with any request or directive (whether or not having the force of
law) of any such authority, central bank or comparable agency:
(a)    subjects any Lender or any applicable Lending Installation party hereto
to any Taxes, or changes the basis of taxation of payments (other than for
Indemnified Taxes, Taxes described in clauses (b) through (d) of the definition
of Excluded Taxes, and Connection Income Taxes) to any Lender in respect of its
LIBOR Rate Loans, or
(b)    imposes or increases or makes applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or any
applicable Lending Installation (other than the Reserve Requirement and any
other reserves and assessments taken into account in determining the interest
rate applicable to LIBOR Rate Advances), or
(c)    imposes any other condition the direct result of which is to increase the
cost to any Lender or any applicable Lending Installation of making, funding or
maintaining its LIBOR Rate Loans, or reduces any amount receivable by any Lender
or any applicable Lending Installation in connection with its LIBOR Rate Loans,
or requires any Lender or any applicable Lending Installation to make any
payment calculated by reference to the amount of LIBOR Rate Loans, by a material
amount,
and the result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation, as the case may be, of making or maintaining
its LIBOR Rate Loans or Commitment or to reduce the return received by such
Lender or applicable Lending Installation in connection with such LIBOR Rate
Loans or Commitment, then, subject to the provisions of Section 3.6, Borrower
shall pay such Lender such additional amount or amounts as will compensate such
Lender for such increased cost or reduction in amount received.


3.2.    Changes in Capital Adequacy Regulations.If a Lender in good faith
determines the amount of capital or liquidity required or expected to be
maintained by such Lender, any Lending Installation of such Lender or any
corporation controlling such Lender is increased as a result of a Change (as
hereinafter defined), then, within 15 days of demand by such Lender, Borrower
shall pay such Lender the amount necessary to compensate for any shortfall in
the rate of return on the portion of such Lender’s capital which such Lender in
good faith determines is attributable to this Agreement, its outstanding credit
exposure hereunder or its obligation to make Loans hereunder (after taking into
account such Lender’s policies as to capital adequacy). “Change” means (i) any
change after the date of this Agreement in the Risk‑Based Capital Guidelines (as
hereinafter defined) or (ii) any adoption of or change in any other law,
governmental or quasi‑governmental rule, regulation, policy, guideline,
interpretation, or directive (whether or not having the force of law) after the
date of this Agreement which affects the amount of capital or liquidity required
or expected to be maintained by any Lender or any Lending Installation or any
corporation controlling any Lender. Notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines and directives promulgated thereunder and (y)
all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change”, regardless of the date enacted, adopted or issued. “Risk‑Based
Capital Guidelines” means (i) the risk‑based capital guidelines in effect in the
United States on the date of this Agreement, including transition rules, and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, regardless of the date enacted,
adopted or issued.
3.3.    Inability to Determine Interest Rate.If prior to the first day of any
Interest Period:
(a)    the Administrative Agent shall have reasonably determined (which
determination shall be conclusive and binding upon the Borrower) that, by reason
of circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining LIBOR Base Rate for such Interest Period, or
(b)    the Administrative Agent or the Required Lenders shall have reasonably
and in good faith determined (which determination shall be conclusive and
binding upon the Borrower) that LIBOR Base Rate determined or to be determined
for such Interest Period will not adequately and fairly reflect the cost to any
Lender of making or maintaining their affected Loans during such Interest
Period, the Administrative Agent (at its own election or at the direction of the
Required Lenders) shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (x) any LIBOR Rate Loans requested to be made on the first day
of such Interest Period shall be made as Floating Rate Loans, (y) any Loans that
were to have been converted on the first day of such Interest Period to LIBOR
Rate Loans shall be continued as Floating Rate Loans and (z) any outstanding
LIBOR Rate Loans shall be converted, on the last day of the then current
Interest Period with respect thereto, to Floating Rate Loans. Until such notice
has been withdrawn by the Administrative Agent (which the Administrative Agent
shall promptly do when the applicable condition no longer exists or when so
directed by the Required Lenders), no further LIBOR Rate Loans shall be made or
continued as such, nor shall the Borrower have the right to convert Loans to
LIBOR Rate Loans; provided, however, that the failure of the Administrative
Agent to withdraw such notice promptly shall not in any manner affect the
obligation of the Borrower to repay (with applicable interest) the Loans made to
the Borrower by such Lender in accordance with the terms of this Agreement.
If at any time the Borrower and the Administrative Agent determine in good faith
that (i) the circumstances set forth in clause (a) or (b) have arisen and such
circumstances are unlikely to be temporary or (ii) the circumstances set forth
in clause (a) or (b) have not arisen but the supervisor for the administrator of
the LIBOR Base Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the LIBOR Base Rate shall no longer be used for determining interest
rates for loans, then the Administrative Agent and the Borrower shall endeavor
in good faith to establish an alternate rate of interest to the LIBOR Base Rate
that is generally accepted as the then prevailing market convention for
determining a rate of interest (including the making of appropriate adjustments
to such alternate rate and this Agreement (x) to preserve pricing in effect at
the time of selection of such alternate rate and (y) other changes necessary to
reflect the available interest periods for such alternate rate) for syndicated
loans in the United States at such time, and shall enter into an amendment to
this Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable; provided that, if such alternate
rate of interest as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement. Notwithstanding anything
to the contrary in Section 8.2, such amendment shall become effective without
any further action or consent of any other party to this Agreement so long as
the Administrative Agent shall not have received, within five (5) Business Days
of the date a copy of such amendment is provided to the Lenders pursuant to
Section 3.3(b), a written notice from the Required Lenders stating that such
Required Lenders object to such amendment. Until an alternate rate of interest
shall be determined in accordance with this paragraph (but, in the case of the
circumstances described in clause (ii) of the first sentence of this paragraph,
only to the extent the LIBOR Base Rate for such Interest Period is not available
or published at such time on a current basis), (x) any request for the
conversion of any Loan to, or continuation of any Loan as, a LIBOR Rate Loan
shall be ineffective and (y) if any borrowing request requests a LIBOR Rate
Loan, such LIBOR Rate Loan shall be made as a Floating Rate Loan.
3.4.    Funding Indemnification.If any payment of a LIBOR Rate Advance occurs on
a date which is not the last day of the applicable LIBOR Interest Period,
whether because of acceleration, prepayment or otherwise, or a ratable LIBOR
Rate Advance is not made on the date specified by Borrower for any reason other
than default by the Lenders or as a result of unavailability pursuant to
Section 3.3, Borrower will indemnify each Lender for any loss or cost incurred
by it resulting therefrom, including, without limitation, any loss or cost
(incurred or expected to be incurred) in liquidating or employing deposits
acquired to fund or maintain the LIBOR Rate Advance and shall pay all such
losses or costs within fifteen (15) days after written demand therefor.
3.5.    Taxes.All payments by the Borrower and the Subsidiary Guarantors
hereunder and under any of the other Loan Documents shall be made without setoff
or counterclaim, and free and clear of and without deduction or withholding for
any Taxes, except as required by applicable law. If any applicable law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the Borrower
or applicable Subsidiary Guarantor shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 3.5) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(a)    The Borrower and the Subsidiary Guarantors shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.
(b)    The Borrower and the Subsidiary Guarantors shall jointly and severally
indemnify each Recipient, within ten (10) days after demand therefor, for the
full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 3.5) payable
or paid by such Recipient or required to be withheld or deducted from a payment
to such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error;
provided that the determinations in such statement are made on a reasonable
basis and in good faith.
(c)    Each Lender shall severally indemnify the Administrative Agent, within
ten (10) days after demand therefor, for (i) any Indemnified Taxes attributable
to such Lender (but only to the extent that Borrower or a Subsidiary Guarantor
has not already indemnified the Administrative Agent for such Indemnified Taxes
and without limiting the obligation of Borrower and each Subsidiary Guarantor to
do so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.2 relating to the maintenance of a Participant Register
and (iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this subsection.
(d)    As soon as practicable after any payment of Taxes by the Borrower or any
Subsidiary Guarantor to a Governmental Authority pursuant to this Section 3.5,
Borrower or such Guarantor shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in the immediately following clauses (ii)(A), (ii)(B) and (ii)(D))
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an electronic
copy (or an original if requested by the Borrower or the Administrative Agent)
of an executed IRS Form W-9 (or any successor form) certifying that such Lender
is exempt from U.S. federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an electronic copy (or an original if
requested by the Borrower or the Administrative Agent) of an executed IRS Form
W-8BEN, or W-8BEN-E, as applicable, establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W‑8BEN, or W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;
(II)    an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of an executed IRS Form W-8ECI;
(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN, or W-8BEN-E, as applicable; or
(IV)    to the extent a Foreign Lender is not the beneficial owner, an
electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of an executed IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W‑8BEN, or W-8BEN-E, as applicable, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit G-2 or Exhibit G-3, IRS Form
W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit G-4 on behalf of each such
direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of any other form prescribed by Applicable Law as a basis
for claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by Applicable Law and at such time or times reasonably requested by
the Borrower or the Administrative Agent such documentation prescribed by
Applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(e)    If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 3.5 (including by the payment of additional amounts
pursuant to this Section 3.5), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section 3.5 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this subsection (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this subsection, in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this subsection the payment of which would place
the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund has not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This subsection shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it reasonably deems confidential) to the indemnifying
party or any other Person.
(f)    Each party’s obligations under this Section 3.5 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
3.6.    Lender Statements; Survival of Indemnity.If any Lender becomes entitled
to claim any additional amounts pursuant to Sections 3.1, 3.2 or 3.5, Borrower
shall not be required to pay the same unless they are the result of requirements
imposed generally on lenders similar to such Lender and not the result of some
specific reserve or similar requirement imposed on such Lender as a result of
such Lender’s special circumstances. If any Lender becomes entitled to claim any
additional amounts pursuant to Sections 3.1, 3.2 or 3.5, such Lender shall
provide Borrower with not less than thirty (30) days written notice (with a copy
to the Administrative Agent) specifying in reasonable detail the event by reason
of which it has become so entitled and the additional amount required to fully
compensate Lender for such additional cost or reduced amount; provided that
Borrower is not required to compensate Lender pursuant to Sections 3.1, 3.2 or
3.5 for any increased costs or reductions incurred more than ninety (90) days
prior to the date that such Lender notifies Borrower of the events giving rise
to such increased costs or reductions and of such Lender’s intention to claim
compensation therefore. To the extent reasonably possible, each Lender shall
designate an alternate Lending Installation with respect to its LIBOR Rate Loans
to reduce any liability of Borrower to such Lender under Sections 3.1, 3.2 and
3.5 or to avoid the unavailability of LIBOR Rate Advances under Section 3.3, so
long as such designation is not, in the reasonable judgment of such Lender,
disadvantageous to such Lender. Such written statement shall set forth in
reasonable detail the calculations upon which such Lender determined such amount
and shall be final, conclusive and binding on Borrower in the absence of
manifest error. Determination of amounts payable under such Sections in
connection with a LIBOR Rate Loan shall be calculated as though each Lender
funded its LIBOR Rate Loan through the purchase of a deposit of the type and
maturity corresponding to the deposit used as a reference in determining the
LIBOR Base Rate applicable to such Loan, whether in fact that is the case or
not. Unless otherwise provided herein, the amount specified in the written
statement of any Lender shall be payable thirty (30) days after receipt by
Borrower of such written statement. The obligations of Borrower under
Sections 3.1, 3.2, 3.4 and 3.5 shall survive payment of the Obligations and
termination of this Agreement.
ARTICLE IV.    
CONDITIONS PRECEDENT
4.1.    Initial Advance.The Lenders shall not be required to make the initial
Advance hereunder, or issue the initial Facility Letter of Credit hereunder,
unless and until (a) the Borrower shall, prior to or concurrently therewith,
have paid all fees due and payable to the Lenders and the Administrative Agent
hereunder, and (b) the Borrower shall have furnished to the Administrative Agent
the following:
(a)    The duly executed originals of this Agreement (with sufficient originals
thereof for each of the Lenders), the Notes payable to each of the Lenders, the
Subsidiary Guaranty and any other additional Loan Documents;
(b)    (A) Certificates of good standing for each Loan Party from its state of
organization, certified by the appropriate governmental officer and dated not
more than thirty (30) days prior to the Agreement Effective Date, and
(B) foreign qualification certificates for each Loan Party certified by the
appropriate governmental officer and dated not more than thirty (30) days prior
to the Agreement Effective Date, for each jurisdiction in which an Unencumbered
Property owned by such Loan Party is located;
(c)    Copies of the formation documents (including code of regulations, if
appropriate) of the Loan Parties, certified by an officer of the Borrower or
such other Loan Party, as appropriate, together with all amendments thereto;
(d)    Incumbency certificates, executed by officers of the Loan Parties, which
shall identify by name and title and bear the signature of the Persons
authorized to sign this Agreement and the additional Loan Documents and to make
borrowings hereunder on behalf of such parties, upon which certificate the
Administrative Agent and the Lenders shall be entitled to rely until informed of
any change in writing by the applicable Loan Party;
(e)    Copies, certified by a Secretary or an Assistant Secretary of the
applicable Loan Party, of the Board of Directors’ resolutions (and resolutions
of other bodies, if any are reasonably deemed necessary by counsel for the
Administrative Agent) authorizing the Advances provided for herein, with respect
to the Borrower, and the execution, delivery and performance of this Agreement
and the additional Loan Documents to be executed and delivered by the applicable
Loan Party;
(f)    Written opinions of the Loan Parties’ counsel, addressed to the Lenders,
in form and substance reasonably acceptable to the Administrative Agent;
(g)    A certificate, signed by an Authorized Officer of the Borrower, stating
that on the Agreement Effective Date no Default or Unmatured Default has
occurred and is continuing, and there has been no change in the financial
condition or business of the Borrower and the Consolidated Group taken as a
whole since the date of the most recent financial statements delivered to the
Administrative Agent which would have a Material Adverse Effect and that all
representations and warranties of the Borrower are true and correct in all
material respects as of the Agreement Effective Date;
(h)    The most recent financial statements of the Borrower;
(i)    UCC financing statement searches with respect to the Borrower and each of
the other Loan Parties from the state of its organization and with respect to
each owner of an Initial Unencumbered Property from the state in which such
Unencumbered Property is located;
(j)    Written money transfer instructions, addressed to the Administrative
Agent and signed by an Authorized Officer, together with such other related
money transfer authorizations as the Administrative Agent may have reasonably
requested;
(k)    A pro forma compliance certificate in the form of Exhibit A, utilizing
the covenants established herein and executed by the Borrower’s chief financial
officer or chief accounting officer;
(l)    Evidence that all fees due to each of the Lenders with respect to this
Agreement have been paid;
(m)    The Unencumbered Property Due Diligence;
(n)    The absence of any action, suit, investigation or proceeding, pending or
threatened, in any court or before any arbitrator or Governmental Authority that
is reasonably expected to have a material adverse effect on the Borrower and the
Consolidated Group, taken as a whole, or that is reasonably expected to have a
material adverse effect on any transaction contemplated hereby or on the ability
of the Borrower or the Subsidiary Guarantors, taken as a whole, to perform their
respective obligations under the Loan Documents;
(o)    Evidence satisfactory to the Administrative Agent of payment in full of
all amounts due to any lender under the Original Credit Agreement which is not
continuing as a Lender hereunder and of acceptance by it of the termination of
its commitment thereunder;
(p)    A Beneficial Ownership Certification, if Borrower qualifies as a legal
entity customer under the Beneficial Ownership Regulation, which such Beneficial
Ownership Certification shall also be delivered to any Lender that so requests
in addition with any other “know your customer” information that such Lender
requests;
(q)    Evidence satisfactory to the Administrative Agent that the modified Term
Loan Agreement has become, or is becoming, effective on such date; and
(r)     Such other documents as the Administrative Agent or its counsel may have
reasonably requested, the form and substance of which documents shall be
reasonably acceptable to the parties and their respective counsel.
For purposes of determining compliance with the conditions specified in this
Section 4.1, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a lender upon delivery of its executed signature page to the
Administrative Agent without conditions for release or, if a Lender delivers its
signature page with conditions for release, notice from that Lender to the
Administrative Agent (or its counsel) that such conditions for release have been
met.
4.2.    Each Advance and Issuance.The Lenders shall not be required to make any
Advance or issue any Facility Letter of Credit unless on the applicable
Borrowing Date:
(a)    Prior to, and after giving effect to such Advance or issuance, there
shall not exist any Default or Unmatured Default; and
(b)    The representations and warranties contained in Article V are true and
correct as of such Borrowing Date with respect to the Loan Parties in existence
on such Borrowing Date, except (i) to the extent any such representation or
warranty is stated to relate solely to an earlier date, in which case such
representation or warranty shall be true and correct on and as of such earlier
date or (ii) for changes in factual circumstances which are permitted by this
Agreement.
Each Borrowing Notice and each Letter of Credit Request with respect to each
such Advance shall constitute a representation and warranty by the Borrower that
the conditions contained in Sections 4.2(a) (in the case of the initial
Borrowing Notice) and (b) have been satisfied.
ARTICLE V.    

REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Lenders that:
5.1.    Existence.Borrower is a corporation duly organized and validly existing
under the laws of the State of Maryland, with its principal place of business in
Downers Grove, Illinois and is duly qualified as a foreign corporation, properly
licensed (if required), in good standing and has all requisite authority to
conduct its business in each jurisdiction in which its business is conducted,
except where the failure to be so qualified, licensed and in good standing and
to have the requisite authority would not have a Material Adverse Effect. Each
of the Borrower’s Subsidiaries are duly incorporated, validly existing and in
good standing under the laws of its jurisdiction of incorporation and have all
requisite authority to conduct its business in each jurisdiction in which its
business is conducted, except where the failure to be so qualified, licensed and
in good standing and to have the requisite authority would not have a Material
Adverse Effect.
5.2.    Authorization and Validity.The Borrower has the corporate power and
authority and legal right to execute and deliver the Loan Documents and to
perform its obligations thereunder. The execution and delivery by the Borrower
of the Loan Documents and the performance of its obligations thereunder have
been duly authorized by proper corporate proceedings, and the Loan Documents
constitute legal, valid and binding obligations of the Borrower enforceable
against the Borrower in accordance with their terms, except as enforceability
may be limited by bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally or by general principles of equity,
or by the discretion of any court in awarding equitable remedies, regardless of
whether such enforcement is considered in a proceeding of equity or at law.
5.3.    No Conflict; Government Consent.Neither the execution and delivery by
the Borrower or the other Loan Parties of the Loan Documents, nor the
consummation of the transactions therein contemplated, nor compliance with the
provisions thereof will violate any law, rule, regulation, order, writ,
judgment, injunction, decree or award binding on the Borrower, or any of
Borrower’s Subsidiaries or the Borrower’s or any Subsidiary’s articles of
incorporation, operating agreements, partnership agreement, or by-laws, or the
provisions of any indenture, instrument or agreement to which the Borrower or
any of Borrower’s Subsidiaries is a party or is subject, or by which it, or its
Property, is bound, or conflict with or constitute a default thereunder, except
where such violation, conflict or default would not have a Material Adverse
Effect, or result in the creation or imposition of any Lien in, of or on the
Property of the Borrower or a Subsidiary pursuant to the terms of any such
indenture, instrument or agreement. No order, consent, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, any governmental or public body or authority, or any subdivision
thereof, is required to authorize, or is required as a condition to the
execution, delivery and performance of, or the legality, validity, binding
effect or enforceability of, any of the Loan Documents other than the filing of
a copy of this Agreement.
5.4.    Financial Statements; Material Adverse Effect.All consolidated financial
statements of the Loan Parties heretofore or hereafter delivered to the Lenders
were prepared in accordance with GAAP in effect on the preparation date of such
statements and fairly present in all material respects the consolidated
financial condition and operations of the Loan Parties at such date and the
consolidated results of their operations for the period then ended and include
all material contingent obligations, subject, in the case of interim financial
statements, to normal and customary year-end adjustments. From the preparation
date of the most recent financial statements delivered to the Lenders through
the Agreement Effective Date, there was no change in the business, properties,
or condition (financial or otherwise) of the Borrower and its Subsidiaries which
could reasonably be expected to have a Material Adverse Effect.
5.5.    Taxes.The Loan Parties have filed all United States federal tax returns
and all other tax returns which are required to be filed and have paid all taxes
due pursuant to said returns or pursuant to any assessment received by the
Borrower or any of its Subsidiaries except such taxes, if any, as are being
contested in good faith and as to which adequate reserves have been provided or
such taxes, the failure to make payment of which when due and payable will not
have, in the aggregate, a Material Adverse Effect. No tax liens have been filed
and no claims are being asserted with respect to such taxes. The charges,
accruals and reserves on the books of the Borrower and its Subsidiaries in
respect of any taxes or other governmental charges are adequate.
5.6.    Litigation.Except as set forth on Schedule 5.6 hereto or as set forth in
written notice to the Administrative Agent from time to time, there is no
litigation, arbitration, governmental investigation, proceeding or inquiry
pending or, to the knowledge of any of their officers, threatened against or
affecting the Loan Parties which could reasonably be expected to have a Material
Adverse Effect.
5.7.    Subsidiaries.Schedule 5.7 hereto contains, an accurate list of all
Subsidiaries of the Borrower, setting forth their respective jurisdictions of
incorporation or formation and the percentage of their respective capital stock
or partnership or membership interest owned by the Borrower or other
Subsidiaries as of the date hereof. All of the issued and outstanding shares of
capital stock of such Subsidiaries that are corporations have been duly
authorized and issued and are fully paid and non-assessable.
5.8.    ERISA.No ERISA Event has occurred or is reasonably expected to occur
that, when taken together with all other such ERISA Events for which liability
is reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect. The present value of all accumulated benefit
obligations under each Plan (based on the assumptions used for purposes of
Statement of Financial Accounting Standards No. 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed by more
than $40,000,000 the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $40,000,000 the fair
market value of the assets of all such underfunded Plans.
5.9.    Accuracy of Information.No information, exhibit or report furnished by
the Loan Parties to the Administrative Agent or to any Lender in connection with
the negotiation of, or compliance with, the Loan Documents contained any
material misstatement of fact or omitted to state a material fact or any fact
necessary to make the statements contained therein not misleading.
5.10.    Regulations of the Board.No part of the proceeds of any Loan will be
used, whether directly or indirectly, for any purpose that entails a violation
of Regulations T, U or X of the Board of Governors of the Federal Reserve
System.
5.11.    Material Agreements.Neither the Borrower nor any Subsidiary is a party
to any agreement or instrument or subject to any charter or other corporate
restriction which could reasonably be expected to have a Material Adverse
Effect. Neither Borrower nor any Subsidiary is in default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in (i) any agreement to which it is a party, which default could have
a Material Adverse Effect, or (ii) any agreement or instrument evidencing or
governing Indebtedness, which default would constitute a Default hereunder.
5.12.    Compliance With Laws.The Borrower has complied with all applicable
statutes, rules, regulations, orders and restrictions of any domestic or foreign
government or any instrumentality or agency thereof, having jurisdiction over
the conduct of their respective businesses or the ownership of their respective
Property, except for any non-compliance which would not have a Material Adverse
Effect. The Loan Parties have not received any notice to the effect that its
operations are not in material compliance with any of the requirements of
applicable federal, state and local environmental, health and safety statutes
and regulations or the subject of any federal or state investigation evaluating
whether any remedial action is needed to respond to a release of any toxic or
hazardous waste or substance into the environment, which non-compliance or
remedial action could have a Material Adverse Effect.
5.13.    Ownership of Properties.On the date of this Agreement, the Borrower and
its Subsidiaries will have good and marketable title, free of all Liens other
than those permitted by Section 6.14, to all of the Unencumbered Properties.
5.14.    Investment Company Act.Neither the Borrower nor any Subsidiary is an
“investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.
5.15.    Solvency.Immediately after the Agreement Effective Date and immediately
following the making of each Loan and after giving effect to the application of
the proceeds of such Loans, (i) the fair value of the assets of the Borrower and
its Subsidiaries on a consolidated basis, at a fair valuation, will exceed the
debts and liabilities, subordinated, contingent or otherwise, of the Borrower
and its Subsidiaries on a consolidated basis; (ii) the present fair saleable
value of the Property of the Borrower and its Subsidiaries on a consolidated
basis will be greater than the amount that will be required to pay the probable
liability of the Borrower and its Subsidiaries on a consolidated basis on their
debts and other liabilities, subordinated, contingent or otherwise, as such
debts and other liabilities become absolute and matured; (iii) the Borrower and
its Subsidiaries on a consolidated basis will be able to pay their debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) the Borrower and its
Subsidiaries on a consolidated basis will not have unreasonably small capital
with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted after the date
hereof.
(a)    The Borrower and its Subsidiaries on a consolidated basis have not
incurred debts beyond their ability to pay such debts as they mature, taking
into account the timing of and amounts of cash to be received by it or any such
Subsidiary and the timing of the amounts of cash to be payable on or in respect
of its Indebtedness or the Indebtedness of any such Subsidiary.
5.16.    Insurance.The Loan Parties carry, or cause to be carried, insurance on
their Projects, including each Unencumbered Property, with financially sound and
reputable insurance companies, in such amounts, with such deductibles and
covering such risks as are customarily carried by companies engaged in similar
businesses and owning similar Projects in localities where the Borrower and its
Subsidiaries operate, including, without limitation:
(a)    Property and casualty insurance (including coverage for flood and other
water damage for any Project located within a 100-year flood plain) in the
amount of the replacement cost of the improvements at the Projects (to the
extent replacement cost insurance is maintained by companies engaged in similar
business and owning similar properties);
(b)    Builder’s risk insurance for any Project under construction in the amount
of the construction cost of such Project;
(c)    Loss of rental income insurance in the amount not less than one year’s
gross revenues from the Projects; and
(d)    Comprehensive general liability insurance in the amount of $20,000,000
per occurrence.
5.17.    REIT Status.Borrower is qualified as a real estate investment trust
under Section 856 of the Code and currently is in compliance in all material
respects with all provisions of the Code applicable to the qualification of the
Borrower as a real estate investment trust.
5.18.    Environmental Matters.Each of the following representations and
warranties is true and correct on and as of the Agreement Effective Date except
as disclosed on the environmental assessments delivered to the Administrative
Agent pursuant to this Agreement or on Schedule 5.18 attached hereto or to the
extent that the facts and circumstances giving rise to any the failure of such
representations and warranties to be true and correct, in the aggregate, could
not reasonably be expected to have a Material Adverse Effect:
(i)    To the best knowledge of the Borrower, with respect to all Projects owned
by the Borrower and/or its Subsidiaries (x) for at least two (2) years, have in
the last two years, or (y) for less than two (2) years, have for such period of
ownership, been in compliance in all material respects with all applicable
Environmental Laws.
(ii)    Neither the Borrower nor any of its Subsidiaries has received any notice
of violation, alleged violation, non-compliance, liability or potential
liability regarding environmental matters or compliance with Environmental Laws
with regard to any of the Projects, nor does the Borrower have knowledge or
reason to believe that any such notice will be received or is being threatened.
(iii)    To the best knowledge of the Borrower, Materials of Environmental
Concern have not been transported or disposed of to or from the Projects of the
Borrower and its Subsidiaries in violation of, or in a manner or to a location
which could reasonably give rise to liability of the Borrower or any Subsidiary
under, Environmental Laws, nor have any Materials of Environmental Concern
migrated or been generated, treated, stored or disposed of at, on or under any
of the Projects of the Borrower and its Subsidiaries in violation of, or in a
manner that could give rise to liability of the Borrower or any Subsidiary
under, any applicable Environmental Laws.
(iv)    No judicial proceedings or governmental or administrative action is
pending, or, to the knowledge of the Borrower, threatened, under any
Environmental Law to which the Borrower or any of its Subsidiaries is or, to the
Borrower’s knowledge, will be named as a party with respect to the Projects of
the Borrower and its Subsidiaries, nor are there any consent decrees or other
decrees, consent orders, administrative order or other orders, or other
administrative of judicial requirements outstanding under any Environmental Law
with respect to the Projects of the Borrower and its Subsidiaries.
(v)    To the best knowledge of the Borrower, there has been no release or
threat of release of Materials of Environmental Concern at or from the Projects
of the Borrower and its Subsidiaries, or arising from or related to the
operations of the Borrower and its Subsidiaries in connection with the Projects
in violation of or in amounts or in a manner that could give rise to liability
under Environmental Laws.
5.19.    Unencumbered Properties.As of the Agreement Effective Date, Exhibit H
is a correct and complete list of all Unencumbered Properties. Each of the
Unencumbered Properties included by Borrower in calculations of the Unencumbered
Pool Value satisfies all of the requirements contained in this Agreement for the
same to be included therein.
5.1.    Anti-Terrorism Laws.None of Borrower and Borrower’s Subsidiaries is in
violation of any Sanctions Laws and Regulations or any other laws or regulations
relating to terrorism or money laundering (“Anti-Terrorism Laws”), including
Executive Order No. 13224 on Terrorist Financing, effective September 24, 2001
(the “Executive Order”) and the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56.
(a)    None of Borrower and Borrower’s Subsidiaries, or, to the best of
Borrower’s knowledge, any of their respective directors, officers, brokers or
other agents acting with respect to or benefiting from this Agreement is a
Prohibited Person. A “Prohibited Person” is any of the following:
(1)    a person or entity that is listed in the Annex to, or is otherwise
subject to the provisions of, the Executive Order;
(2)    a person or entity owned or controlled by, or acting for or on behalf of,
any person or entity that is listed in the Annex to, or is otherwise subject to
the provisions of, the Executive Order;
(3)    a person or entity with whom any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;
(4)    a person or entity who commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order; or
(5)    a person or entity that is named as a “specially designated national and
blocked person” on the most current list published by the U.S. Treasury
Department Office of Foreign Asset Control at its official website or any
replacement website or other replacement official publication of such list.
(b)    None of Borrower and Borrower’s Subsidiaries (1)  conducts any business
or engages in making or receiving any contribution of funds, goods or services
to or for the benefit of any Prohibited Person, (2) deals in, or otherwise
engages in any transaction relating to, any property or interests in property
blocked pursuant to the Executive Order, or (3) engages in or conspires to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law.
Borrower does not intend to use, shall not use, and shall ensure that its
Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of any Loan or Facility Letter of Credit (i)
in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws or (ii) in any manner that would result in
the violation of any applicable Sanctions Laws and Regulations.
5.2.    Beneficial Ownership Certification.As of the Agreement Effective Date,
the information included in the Beneficial Ownership Certification, if
applicable, is true and correct in all respects.
ARTICLE VI.    

COVENANTS
During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:
6.1.    Financial Reporting.The Borrower will maintain for the Consolidated
Group a system of accounting established and administered in accordance with
GAAP, and furnish to the Administrative Agent and the Lenders:
(a)    As soon as available, but in any event not later than sixty (60) days
after the close of each of the first three fiscal quarters of any fiscal year,
for the Consolidated Group, an unaudited consolidated balance sheet as of the
close of each such period and the related unaudited consolidated statements of
income and retained earnings and of cash flows of the Consolidated Group for
such period and the portion of the fiscal year through the end of such period,
setting forth in each case in comparative form the figures for the previous
year, all certified by the Borrower’s chief financial officer or chief
accounting officer;
(b)    Together with the quarterly and annual financial statements required
hereunder, the following reports, all certified by an Authorized Officer of the
Borrower:
(1)    a schedule listing all Projects of the Borrower and its Subsidiaries and
summary information for each such Project, including location, square footage,
occupancy, Net Operating Income and debt;
(2)    a statement of the Adjusted Unencumbered NOI and occupancy percentage of
the Unencumbered Pool as of the end of the prior fiscal quarter; and
(3)    a list of all Subsidiary Guarantors as of the end of the most recently
ended quarterly or annual fiscal period.
(c)    As soon as available, but in any event not later than ninety (90) days
after the close of each fiscal year, for the Consolidated Group, audited
financial statements, including a consolidated balance sheet as at the end of
such year and the related consolidated statements of income and retained
earnings and of cash flows for such year, setting forth in each case in
comparative form the figures for the previous year, without a “going concern” or
like qualification or exception, or qualification arising out of the scope of
the audit, prepared by the Borrower’s existing certified public accountant or
another independent certified public accountants of nationally recognized
standing reasonably acceptable to the Administrative Agent;
(d)    Together with the quarterly and annual financial statements required
hereunder, a compliance certificate in substantially the form of Exhibit A
hereto signed by the Borrower’s chief financial officer, chief accounting
officer or chief operating officer showing the calculations and computations
necessary to determine compliance with this Agreement as of the last day of the
period covered by such quarterly or annual financial statement, including
without limitation such information as is reasonably requested by the
Administrative Agent to determine compliance as of such date with the covenants
contained in Sections 6.16 and 6.17 of this Agreement, and stating that, to such
officer’s knowledge, no Default or Unmatured Default exists, or if, to such
officer’s knowledge, any Default or Unmatured Default exists, stating the nature
and status thereof;
(e)    As soon as possible and in any event within ten (10) days after a
responsible officer of the Borrower knows thereof, the occurrence of any ERISA
Event that, alone or together with any other ERISA Events that have occurred,
could reasonably be expected to result in a Default under Section 7.10 of this
Agreement;
(f)    As soon as possible and in any event within ten (10) days after receipt
by a responsible officer of the Borrower, a copy of (i) any notice or claim to
the effect that the Borrower or any of its Subsidiaries is or may be liable to
any Person as a result of the release by the Borrower, any of its Subsidiaries,
or any other Person of any Material of Environmental Concern into the
environment, and (ii) any notice alleging any violation of any federal, state or
local environmental, health or safety law or regulation by the Borrower or any
of its Subsidiaries, which, in the case of either (i) or (ii) could have a
Material Adverse Effect;
(g)    Promptly following the execution thereof, notice and copies thereof of
all amendments, modifications, supplements, consents and waivers under the Term
Loan Agreement; provided that, unless otherwise requested by the Administrative
Agent, such notice shall not be required while the Administrative Agent is a
party to the Term Loan Agreement (it being understood and agreed that any such
notice shall be provided in accordance with Section 13.1 of this Agreement and,
for the avoidance of doubt, may be transmitted by email).
(h)    Promptly upon the furnishing thereof to the shareholders of the Borrower,
copies of all financial statements, reports and proxy statements so furnished,
including without limitation all form 10-K and 10-Q reports filed with the SEC;
and
(i)    Such other information (including, without limitation, financial
statements for the Borrower, statements detailing the contributions to
Consolidated NOI from individual Projects and non-financial information) as the
Administrative Agent may from time to time reasonably request.
At the Borrower’s option, the Borrower may deliver information required to be
delivered pursuant to this Section 6.1 by posting any such information to an
internet website maintained by the Borrower or to the website of the Securities
and Exchange Commission (www.sec.gov). Any such information provided in such
manner shall only be deemed to have been delivered to the Administrative Agent
or a Lender (i) on the date on which the Administrative Agent or such Lender, as
applicable, receives notice from the Borrower that such information has been
posted and (ii) only if such information is publicly available without charge on
such website. If for any reason, the Administrative Agent or a Lender either did
not receive such notice or after reasonable efforts was unable to access such
website, then the Administrative Agent or such Lender, as applicable, shall not
be deemed to have received such information. In addition to any manner permitted
by Article XIII, the Borrower may notify the Administrative Agent or a Lender
that information has been posted to such a website by causing an e-mail
notification to be sent to an e-mail address specified from time to time by the
Administrative Agent or such Lender, as applicable. Notwithstanding the
foregoing, (i) the Administrative Agent and each Lender is responsible for
signing up, and agrees to signup, for e-mail notifications, if any, permitted by
the Borrower’s internet website and by submitting the e-mail address to which
the Administrative Agent or such Lender, as the case may be, desires to have
e-mail notifications delivered to the Administrative Agent or such Lender and
the Administrative Agent and each Lender hereby agree that such e-mail
notifications to such e-mail addresses will satisfy the notification
requirements of this Section 6.1, and (ii) failure of the Administrative Agent
or any Lender to sign up for such e-mail notifications or to keep such e-mail
addresses current shall relieve the Borrower from any obligation to provide
e-mail notifications to the Administrative Agent or such Lender in order to for
the Borrower to be entitled to deliver information required to be delivered
pursuant to this Section 6.1 by posting such information to the Borrower’s
internet website.
6.2.    Use of Proceeds.The Borrower will use, and will cause each of its
Subsidiaries to use, the proceeds of the Advances for its own account for
general corporate purposes of the Borrower and its Subsidiaries in the ordinary
course of its business, including without limitation the repayment of
Indebtedness, Property acquisitions, capital expenditures, development,
redevelopment, capital reserves, working capital and any other transaction not
prohibited hereunder. The Borrower will not, nor will it permit any Subsidiary
to, use any of the proceeds of the Advances (i) to purchase or carry any “margin
stock” (as defined in Regulation U) if such usage could constitute a violation
of Regulation U by any Lender, or (ii) to fund any purchase of, or offer for, a
controlling portion of the Capital Stock of any Person, unless the board of
directors or other manager of such Person has consented to such offer. The
Borrower shall not, directly or indirectly, use the proceeds of the Loans, or
lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other person or entity (i) to fund any activities or
business of or with any Designated Person, or in any country or territory, that
at the time of such funding is the subject of any sanctions under any Sanctions
Laws and Regulations, or (ii) in any other manner that would result in a
violation of any Sanctions Laws and Regulations by any party to this Agreement.
No Loan or Facility Letter of Credit, use of proceeds or other transaction
contemplated by this Agreement will violate any Anti-Corruption Law or
applicable Sanctions Law or Regulation.
6.3.    Notice of Default.The Borrower will give notice in writing to the
Administrative Agent and the Lenders of the occurrence of any Default or
Unmatured Default and of any other development, financial or otherwise, which
could reasonably be expected to have a Material Adverse Effect promptly after
obtaining knowledge thereof.
6.4.    Conduct of Business.The Borrower will do, and will cause each Loan Party
to do, all things necessary to remain duly incorporated or duly qualified,
validly existing and in good standing as a trust, corporation, limited liability
company, general partnership or limited partnership, as the case may be, in its
jurisdiction of incorporation/formation (except with respect to mergers not
prohibited hereunder and Permitted Investments) and maintain all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted and to carry on and conduct their businesses in substantially the same
manner as they are presently conducted where the failure to do so could
reasonably be expected to have a Material Adverse Effect. Neither the Borrower
nor its Subsidiaries may undertake any business other than the acquisition of
commercial properties, providing mortgage note receivables, engaging in
construction activities and any business activities and investments incidental
thereto (including investments in Marketable Securities) and certain additional
activities permitted within the limitations imposed on such additional
activities pursuant to Section 6.19 below.
6.5.    Taxes.The Borrower will pay, and will cause each of its Subsidiaries to
pay, when due all taxes, assessments and governmental charges and levies upon
them or their income, profits or Projects, except those which are being
contested in good faith by appropriate proceedings and with respect to which
adequate reserves have been set aside.
6.6.    Insurance.The Borrower will, and will cause each of its Subsidiaries to,
maintain insurance which is consistent with the representation contained in
Section 5.16 on all their Projects and the Borrower will furnish to the
Administrative Agent upon reasonable request full information as to the
insurance carried.
6.7.    Compliance with Laws.The Borrower will, and will cause each of its
Subsidiaries to, comply with all laws, rules, regulations, orders, writs,
judgments, injunctions, decrees or awards to which they may be subject, the
violation of which could reasonably be expected to have a Material Adverse
Effect.
6.8.    Maintenance of Properties.The Borrower will, and will cause each of its
Subsidiaries to, do all things necessary to maintain, preserve, protect and keep
their respective Projects, in good condition and repair, working order and
condition, ordinary wear and tear excepted, in each case where the failure to so
maintain, preserve, protect and keep in good condition and repair will have a
Material Adverse Effect.
6.9.    Inspection.The Borrower will, and will cause each of its Subsidiaries
to, permit the Administrative Agent upon reasonable notice and during normal
business hours and subject to rights of tenants, by its representatives and
agents, to inspect any of the Projects, corporate books and financial records of
the Borrower and each of its Subsidiaries, to examine and make copies of the
books of accounts and other financial records of the Borrower and each of its
Subsidiaries, and to discuss the affairs, finances and accounts of the Borrower
and each of its Subsidiaries with officers thereof, and to be advised as to the
same by, their respective officers at such reasonable times and intervals as the
Administrative Agent may designate.
6.10.    Maintenance of Status.The Borrower shall at all times maintain its
status as a real estate investment trust in compliance with all applicable
provisions of the Code relating to such status.
6.11.    Dividends; Distributions; Redemptions.The Borrower and its Subsidiaries
shall be permitted to declare and pay dividends on their Capital Stock, to make
distributions with respect thereto from time to time and to honor requests to
redeem their Capital Stock, provided, however, that in no event shall the
Borrower: (i) pay any such dividends or make any such distributions or honor any
redemption requests on any Capital Stock (including without limitation the
declaration and payment of Preferred Dividends or the making of distributions to
holders of shares in the Borrower), if such dividends and distributions paid and
redemption requests honored on account of the then-current fiscal quarter and
the three immediately preceding fiscal quarters, in the aggregate for such
period, would cause the Dividend Payout Ratio to exceed 95% for such period or
(ii) without the consent of the Administrative Agent and the Required Lenders,
pay any such dividends or make any such distributions or make any such
redemptions if (A) any Default has occurred and is then continuing or (B) any
Unmatured Default arising under Section 7.1 or Section 7.2 hereof has occurred
and is then continuing, provided however that Borrower and its Subsidiaries
shall in all cases be permitted to distribute whatever amount of dividends and
distributions is necessary to maintain the Borrower’s tax status as a real
estate investment trust, which dividends and distributions may be made in cash
or in Capital Stock at the Borrower’s option.
6.12.    [Intentionally Deleted].Plan Assets.The Borrower hereby covenants and
agrees that (i) Borrower shall not use any Plan Assets to repay or secure the
Obligations, (ii) no assets of the Borrower or any Subsidiary Guarantor are or
will be Plan Assets, (iii) each Plan will be in compliance with all applicable
requirements of ERISA and the Code except to the extent any defects can be
remedied without material liability to the Borrower under Revenue Procedure
2008-50 or any similar procedure and except to the extent that such
non-compliance would not have a Material Adverse Effect, and (iv) the Borrower
will not have any liability under Title IV of ERISA or Section 412 of the Code
with respect to any Plan which would have a Material Adverse Effect.
6.13.    Liens.The Borrower will not, nor will it permit any of its Subsidiaries
to, create, incur, or suffer to exist any Lien in, of or on the Property of the
Borrower or any of its Subsidiaries, except for (i) Permitted Liens and Liens on
Properties which are not then included in the Unencumbered Pool, but only to the
extent such Liens will not result in a Default in any of Borrower’s covenants
herein, and (ii) Negative Pledges which are permitted to exist under Section
6.20.
6.14.    Affiliates.The Borrower will not, nor will it permit any of its
Subsidiaries to, enter into any transaction (including, without limitation, the
purchase or sale of any Property or service) with, or make any payment or
transfer to, any Affiliate which is not a member of the Consolidated Group
except upon fair and reasonable terms no less favorable to the Borrower or such
Subsidiary than the Borrower or such Subsidiary would obtain in a comparable
arms‑length transaction, but excluding in all events any such transactions,
payments or transfers which are either disclosed in filings made by the Borrower
with the Securities and Exchange Commission or related to any internalization of
the business management services currently provided to the Borrower by the
Advisor or any similar transactions.
6.15.    Consolidated Net Worth.The Consolidated Group shall maintain, as of the
last day of each fiscal quarter based upon Borrower’s compliance certificate
required by Section 6.1(d) hereof for such fiscal quarter, a Consolidated Net
Worth of not less than $1,250,000,000 plus seventy-five percent (75%) of the
equity contributions or sales of treasury stock received by the Borrower after
the Agreement Effective Date (other than proceeds received before the end the of
fiscal quarter immediately following a fiscal quarter in which there was a
redemption, retirement or repurchase of ownership or equity interests in
Borrower, without duplication, up to the amount paid by Borrower in connection
with such redemption, retirement or repurchase, where, for the avoidance of
doubt, the net effect is that Borrower shall not have increased its Consolidated
Net Worth as a result of any such proceeds).
6.16.    Indebtedness and Cash Flow Covenants.The Borrower shall not permit:
(a)    The Leverage Ratio to be more than sixty percent (60%) at any time;
provided that on no more than two (2) occasions prior to the final Facility
Termination Date (as it may have been extended), such maximum Leverage Ratio
from the date on which a Material Acquisition has occurred through the remainder
of the fiscal quarter in which such Material Acquisition has occurred, together
with the Leverage Ratio for the two (2) full consecutive fiscal quarters
immediately following the fiscal quarter in which such Material Acquisition has
occurred, shall be increased to sixty-five percent (65%);
(b)    The Fixed Charge Coverage Ratio, as of the last day of any fiscal quarter
based upon Borrower’s compliance certificate required by Section 6.1(d) hereof,
to be less than 1.50 to 1.00;
(c)    The aggregate amount of Secured Indebtedness of the Consolidated Group
which is also Recourse Indebtedness to be greater than ten percent (10%) of
Total Asset Value at any time;
(d)    Intentionally Omitted;
(e)    The Unsecured Interest Coverage Ratio, as of the last day of any fiscal
quarter based upon Borrower’s compliance certificate required by Section 6.1(d)
hereof to be less than 1.75 to 1.00; provided that no breach of this Section
6.17(e) shall occur unless and until Borrower has failed to make the principal
payments required to restore compliance with this covenant as provided in
Section 2.3(b);
(f)    The Unsecured Leverage Ratio to be more than sixty percent (60%) at any
time; provided that (A) on no more than two (2) occasions prior to the final
Facility Termination Date (as it may have been extended), such maximum Unsecured
Leverage Ratio from the date on which a Material Acquisition has occurred
through the remainder of the fiscal quarter in which such Material Acquisition
has occurred, together with the Unsecured Leverage Ratio for the two (2) full
consecutive fiscal quarters immediately following the fiscal quarter in which
such Material Acquisition has occurred, shall be increased to sixty-five percent
(65%) and (B) no breach of this Section 6.17(f) shall occur unless and until
Borrower has failed to make the principal payments required to restore
compliance with this covenant as provided in Section 2.3(b); or
(g)    The Unencumbered Pool Value to be less than $350,000,000, or there to be
fewer than twenty (20) Unencumbered Properties, at any time.
6.17.    Environmental Matters.Borrower and its Subsidiaries shall:
(i)    Comply with, and use all reasonable efforts to ensure compliance by all
tenants and subtenants, if any, with, all applicable Environmental Laws and
obtain and comply with and maintain, and use all reasonable efforts to ensure
that all tenants and subtenants obtain and comply with and maintain, any and all
licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws, except to the extent that failure to do so could
not be reasonably expected to have a Material Adverse Effect, provided that in
no event shall the Borrower or its Subsidiaries be required to modify the terms
of leases, or renewals thereof, with existing tenants (i) at Projects owned by
the Borrower or its Subsidiaries as of the Agreement Effective Date or (ii) at
Projects subsequently acquired by the Borrower or its Subsidiaries as of the
date of such acquisition, to add provisions to such effect.
(ii)    Conduct and complete all investigations, studies, sampling and testing,
and all remedial, removal and other actions required under Environmental Laws
and promptly comply in all material respects with all lawful orders and
directives of all Governmental Authorities regarding Environmental Laws, except
to the extent that (i) the same are being contested in good faith by appropriate
proceedings and the pendency of such proceedings could not be reasonably
expected to have a Material Adverse Effect, or (ii) the Borrower has determined
in good faith that contesting the same is not in the best interests of the
Borrower and its Subsidiaries and the failure to contest the same could not be
reasonably expected to have a Material Adverse Effect, or (iii) the failure to
so comply could not reasonably be expected to have a Material Adverse Effect.
(iii)    Defend, indemnify and hold harmless Administrative Agent and each
Lender, and their respective officers and directors from and against any claims,
demands, penalties, fines, liabilities, settlements, damages, costs and expenses
of whatever kind or nature known or unknown, contingent or otherwise, arising
out of, or in any way relating to the violation of, noncompliance with or
liability under any Environmental Laws applicable to the operations of the
Borrower, its Subsidiaries or the, or any orders, requirements or demands of
Governmental Authorities related thereto, including, without limitation,
attorney’s and consultant’s fees, investigation and laboratory fees, response
costs, court costs and litigation expenses, except to the extent that any of the
foregoing arise out of the gross negligence or willful misconduct of any
indemnified party as determined by a final non-appealable judgment of a court of
competent jurisdiction. This indemnity shall continue in full force and effect
regardless of the termination of this Agreement.
6.18.    Permitted Investments.The Consolidated Group’s activities shall be
limited to acquiring commercial properties, holding the Consolidated Group’s
interests in Concord, CDH CCO, LLC, National Union Fire Insurance Company of
Vermont and any other future insurance captive, providing Mortgage Notes
Receivable, engaging in construction activities and any business activities and
investments incidental thereto (including Investments in Marketable Securities)
except that the following additional Investments (“Permitted Investments”) shall
also be permitted so long as the aggregate value of the Permitted Investments
under each of the following clauses (i) through (v), tested as of the last day
of any fiscal quarter based on Borrower’s compliance certificate for such
quarter, shall not exceed the individual percentage of Total Asset Value limits
stated in such clause and the aggregate value of the Permitted Investments under
all such clauses on a combined basis shall not at any time exceed twenty-five
percent (25%) of Total Asset Value:
(i)    Unimproved Land (other than land included in the definition of
Development Projects) -- (valued at undepreciated GAAP book value, after taking
into account any impairments) -- five percent (5%) of Total Asset Value;
(ii)    Investments in Investment Affiliates (valued at the portion of Total
Asset Value attributable to such entity or its assets as the case may be) --
fifteen percent (15%) of Total Asset Value;
(iii)    Development Projects (valued at undepreciated GAAP book value, after
taking into account any impairments) -- fifteen percent (15%) of Total Asset
Value;
(iv)    Mortgage Note Receivables (valued at undepreciated GAAP book value,
after taking into account any impairments) -- five percent (5%) of Total Asset
Value; and
(v)    Non-Core Properties, not including properties, or interests in properties
included in subsection (i), (iii) or (iv) above (valued at undepreciated GAAP
book value, after taking into account any impairments) -- five percent (5%) of
Total Asset Value.
Notwithstanding anything to the contrary contained herein, the Sacramento
Project shall not be subject to the limitations set forth in this Section 6.19,
or be included in the calculation of the Permitted Investments limitations.
6.19.    Negative Pledges.The Borrower agrees that neither the Borrower nor any
other members of the Consolidated Group shall enter into or be subject to any
agreement governing Indebtedness which contains a Negative Pledge other than
(i) restrictions on further subordinate Liens on Projects encumbered by a
mortgage, deed to secure debt or deed of trust securing such Indebtedness, or on
the direct or indirect ownership interests in the owners of such encumbered
Projects, (ii) covenants in any Unsecured Indebtedness requiring (A) that the
Consolidated Group maintain a pool of unencumbered properties of a size
determined by reference to the total amount of Unsecured Indebtedness of the
Consolidated Group on substantially similar terms to those provisions contained
herein regarding the Unencumbered Pool (including without limitation clauses (e)
and (f) of Section 6.17 above) or (B) that the Consolidated Group not incur
Secured Indebtedness which is also Recourse Indebtedness in excess of the
maximum percentage of Total Asset Value contained in clause (c) of Section 6.17
above, but that do not generally prohibit the encumbrance of the Borrower’s or
the Consolidated Group’s assets, or the encumbrance of any specific assets or
(iii) any Negative Pledge contained in the Term Loan Agreement.
6.20.    Subsidiary Guaranty.Borrower shall cause each of its existing
Subsidiaries listed on Exhibit C, which includes the owners of each Unencumbered
Property, along with all other current subsidiaries of the Borrower, excluding
only the Excluded Subsidiaries, to execute and deliver to the Administrative
Agent the Subsidiary Guaranty. Notwithstanding anything to the contrary in this
Agreement or any other Loan Document, (i) concurrently with the delivery of each
compliance certificate required to be delivered pursuant to Section 6.1(d), with
respect to each Subsidiary which (x) is acquired or formed (other than Excluded
Subsidiaries) during the most recent fiscal quarter period covered by such
compliance certificate or (y) was not required to join in the Subsidiary
Guaranty because it was an Excluded Subsidiary but shall subsequently not be
precluded from doing so during such most recent fiscal quarter and (ii) within
five (5) Business Days after the date any Subsidiary has any Recourse
Indebtedness or Guarantee Obligations with respect to the Term Loan Agreement,
the Borrower shall cause each such Subsidiary to execute and deliver to the
Administrative Agent a joinder in the Subsidiary Guaranty in the form of Exhibit
A attached to the form of Subsidiary Guaranty; it being understood and agreed,
for purposes of clarity, that nothing in this sentence shall permit the
treatment of any Eligible Unencumbered Property as an Unencumbered Property, or
the inclusion of the value attributable to such Eligible Unencumbered Property
in Unencumbered Pool Value, until such a joinder to the Subsidiary Guaranty has
been so executed and delivered to the Administrative Agent by the Subsidiary
owning such Eligible Unencumbered Property. Borrower covenants and agrees that
each Subsidiary which it shall cause to execute the Subsidiary Guaranty shall be
fully authorized to do so by its supporting organizational and authority
documents and shall be in good standing in its state of organization and in the
case of any Subsidiary which is the owner of an Unencumbered Property, shall be
in good standing in the state in which such Property is located. The delivery by
Borrower to the Administrative Agent of any such joinder shall be deemed a
representation and warranty by Borrower that each Subsidiary which Borrower
caused to execute the Subsidiary Guaranty has been fully authorized to do so by
its supporting organizational and authority documents and is in good standing in
its state of organization and in the case of a Subsidiary which is the owner of
an Unencumbered Property, is in good standing in the state in which such
Property is located. From time to time Borrower may request, upon not less than
five (5) Business Days prior written notice to the Administrative Agent (or such
shorter time as may be agreed by the Administrative Agent), that a Subsidiary
Guarantor be released from the Subsidiary Guaranty, which release (the
“Release”) shall be effected by the Administrative Agent if all of the following
conditions are satisfied as of the date of such Release:
(a)    Borrower shall have delivered a compliance certificate showing pro forma
compliance with the covenants set forth in herein after giving effect to such
Release;
(b)    Substantially concurrently with the Release, such Subsidiary Guarantor
shall have no outstanding Recourse Indebtedness or Guarantee Obligations in
respect of the Term Loan Agreement; and
(c)    If after giving effect to such Release the resulting reduction in the
Unencumbered Pool Value and Unencumbered Pool NOI would cause a breach of either
Section 6.17(e) or Section 6.17(f), Borrower shall have repaid such Advances, if
any, as may be required to reduce the outstanding Advances to the maximum amount
of Advances that can be outstanding without creating such a breach of Section
6.17(e) or Section 6.17(f).
In connection with a Release, Borrower shall deliver to the Administrative Agent
a certificate from Borrower’s chief executive officer or chief financial officer
regarding the matters referred to in the immediately preceding clauses (a), (b)
and (c). Notwithstanding the foregoing, the Administrative Agent shall not be
obligated to release any such Subsidiary from the Subsidiary Guaranty if (i)
such Subsidiary owns any Unencumbered Properties that are not being so released
from such status or (ii) a Default or Unmatured Default has occurred and is then
continuing. In addition, effective as of the date on which Borrower receives an
Investment Grade Rating or any date thereafter on which Borrower maintains such
an Investment Grade Rating, Borrower may request, upon not less than five (5)
Business Days prior written notice to the Administrative Agent, the release of
all Subsidiary Guarantors from the Subsidiary Guaranty other than those which
have outstanding Recourse Indebtedness or Guarantee Obligations (other than the
Subsidiary Guaranty), which release shall be effected by the Administrative
Agent so long as no Default or Unmatured Default shall have occurred and be then
continuing.
6.21.    Intentionally Omitted.Mergers, Consolidations and Sales of Assets.The
Borrower will not, and will not permit any Subsidiary which is an owner of an
Unencumbered Property (unless such Subsidiary is released or being released as a
Subsidiary Guarantor at such time) to, merge into, including pursuant to a
Delaware LLC Division, or consolidate with any other Person, or permit any other
Person to merge into or consolidate with it. In addition, the Borrower will not
permit the Consolidated Group, in the aggregate, to sell, transfer, lease or
otherwise dispose of (in one transaction or in a series of transactions),
including, in each case, pursuant to a Delaware LLC Division, during any period
of four (4) consecutive fiscal quarters assets of the Consolidated Group
representing an aggregate value of more than twenty-five percent (25%) of the
Total Asset Value in effect on the first day of such period, unless, in each
case, (1) the Borrower shall have given the Administrative Agent and the Lenders
at least 30 days’ prior written notice of such transaction, (2) immediately
prior thereto, and immediately thereafter and after giving effect thereto, no
Default or Unmatured Default is or would be in existence, including, without
limitation, a Default or Unmatured Default resulting from a breach of Sections
6.16 and 6.17; and (3) at the time the Borrower gives notice pursuant to clause
(1) of this sentence, the Borrower shall have delivered to the Administrative
Agent for distribution to each of the Lenders a compliance certificate in the
form attached as Exhibit A hereto, calculated on a pro forma basis, evidencing
the continued compliance by the Loan Parties with the terms and conditions of
this Agreement and the other Loan Documents, including without limitation, the
financial covenants contained in Sections 6.16 and 6.17, after giving effect to
such transaction. Notwithstanding the foregoing, if at the time thereof and
immediately after giving effect thereto no Default shall have occurred and be
continuing: (i) any Subsidiary may merge into the Borrower in a transaction in
which the Borrower is the surviving corporation, provided that following such
transaction Borrower remains an entity organized under the laws of the United
State of America, (ii) any Subsidiary may merge into any other member of the
Consolidated Group in a transaction in which the surviving entity is a member of
the Consolidated Group and remains an entity organized under the laws of the
United State of America, (iii) any Subsidiary may sell, transfer, lease or
otherwise dispose of its assets to the Borrower or to another member of the
Consolidated Group, (iv) any Subsidiary may liquidate or dissolve if the
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of the Borrower and is not materially disadvantageous to the
Lenders and (v) any Subsidiary that is a Delaware LLC may consummate a Delaware
LLC Division if, immediately upon the consummation of the Delaware LLC Division,
the assets of the applicable Delaware Divided LLC are held by one or more
Subsidiaries at such time or, with respect to assets not so held by one or more
Subsidiaries, such Delaware LLC Division, in the aggregate, would otherwise
result in a sale, transfer or other disposition permitted by this Section 6.23.
ARTICLE VII.    

DEFAULTS
The occurrence of any one or more of the following events shall constitute a
Default:
7.1.    Nonpayment of any principal payment due hereunder (including without
limitation any principal payment due on account of Advances made to pay
Reimbursement Obligations) or under any Note when due.
7.2.    Nonpayment of interest upon any Note or of any fee or other payment
Obligations under any of the Loan Documents within five (5) Business Days after
the same becomes due.
7.3.    The breach of any of the terms or provisions of Sections 6.2, 6.4, 6.10,
6.11, 6.13, 6.16, 6.17, 6.19, 6.20, 6.21 or 6.23.
7.4.    Any representation or warranty made or deemed made by or on behalf of
the Borrower or any of its Subsidiaries to the Lenders or the Administrative
Agent under or in connection with this Agreement, or any material certificate or
information delivered in connection with this Agreement or any other Loan
Document shall be materially false on the date as of which made, provided that
the facts or conditions giving rise to such falsity are not corrected by the
Borrower within thirty (30) days after written notice of such falsity from the
Administrative Agent.
7.5.    The breach by the Borrower (other than a breach which constitutes a
Default under Section 7.1, 7.2, 7.3 or 7.4) of any of the terms or provisions of
this Agreement which is not remedied within thirty (30) days after written
notice from the Administrative Agent.
7.6.    The default by the Borrower or any other member of the Consolidated
Group or any Investment Affiliate beyond any applicable notice and cure period
in the payment of any amount due under, or the performance of any term,
provision or condition contained in, the Term Loan Agreement or any other
agreement with respect to (A) Recourse Indebtedness of the Borrower or of any
other member of the Consolidated Group if the aggregate amount of Recourse
Indebtedness so in default exceeds $50,000,000 (provided that if the total
underlying Indebtedness so in default exceeds the portion which constitutes
Recourse Indebtedness, only the portion that constitutes Recourse Indebtedness
shall be taken into account in determining such $50,000,000 threshold), or
(B) any Non-Recourse Indebtedness of the Borrower or any other member of the
Consolidated Group or any Investment Affiliate in excess of $150,000,000 in the
aggregate (any such Indebtedness causing the applicable threshold in clause (A)
or clause (B) to be exceeded, together with the Indebtedness under the Term Loan
Agreement, being referred to herein as “Material Indebtedness”) or any other
event shall occur or condition exist, which causes or permits any such Material
Indebtedness to be due and payable or required to be prepaid (other than by a
regularly scheduled payment) prior to the stated maturity thereof.
7.7.    The Borrower or any Subsidiary Guarantor shall (i) have an order for
relief entered with respect to it under the Federal bankruptcy laws as now or
hereafter in effect, (ii) make an assignment for the benefit of creditors, (iii)
apply for, seek, consent to, or acquiesce in, the appointment of a receiver,
custodian, trustee, examiner, liquidator or similar official for it or any
Substantial Portion of its Property, (iv) institute any proceeding seeking an
order for relief under the Federal bankruptcy laws as now or hereafter in effect
or seeking to adjudicate it as a bankrupt or insolvent, or seeking dissolution,
winding up, liquidation, reorganization, arrangement, adjustment or composition
of it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors or fail to file an answer or other pleading
denying the material allegations of any such proceeding filed against it, (v)
fail to contest in good faith any appointment or proceeding described in
Section 7.8 or (vi) admit in writing its inability to pay its debts generally as
they become due.
7.8.    A receiver, trustee, examiner, liquidator or similar official shall be
appointed for the Borrower or any Subsidiary Guarantor or for any Substantial
Portion of the Property of the Borrower or any Subsidiary Guarantor or a
proceeding described in Section 7.7(iv) shall be instituted against the Borrower
or any Subsidiary Guarantor and such appointment continues undischarged or such
proceeding continues undismissed or unstayed for a period of ninety (90)
consecutive days.
7.9.    The Borrower or any Subsidiary Guarantor shall fail within ninety (90)
days to pay, bond or otherwise discharge any judgments or orders for the payment
of money (to the extent not covered by insurance as to which the insurer has
been notified of such judgment or order and has not issued a notice denying
coverage thereof) in an amount which, when added to all other judgments or
orders outstanding against the Borrower or any Subsidiary Guarantor would exceed
$50,000,000 in the aggregate, which have not been stayed on appeal or otherwise
appropriately contested in good faith.
7.10.    An ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in liability of the Borrower and its
Subsidiaries in an aggregate amount exceeding (i) $10,000,000 in any year or
(ii) $40,000,000 for all periods.
7.11.    Any Change in Control shall occur.
7.12.    Failure to complete any direct remediation obligation within the time
period permitted by law or governmental order (or within a reasonable time in
light of the nature of the problem if no specific time period is so established)
with respect to material environmental problems at Projects owned by the
Borrower or any of its Subsidiaries whose aggregate book values are in excess of
$100,000,000 after all administrative hearings and appeals have been concluded,
and if litigation is applicable to such obligation, after a final non-appealable
judgment of a court of competent jurisdiction has been entered. Notwithstanding
the foregoing, the Sacramento Project shall not be subject to this Section 7.12
and the value thereof shall be excluded in any calculation of the $100,000,000
amount described in this Section 7.12.
7.13.    The occurrence of any “Default” as defined in any Loan Document or the
breach of any of the terms or provisions of any Loan Document, which default or
breach continues beyond any period of grace therein provided.
7.14.    Any Governmental Authority shall issue any order or other directive
requiring the Borrower to make any payment in excess of $50,000,000 after all
administrative hearings and appeals have been concluded, and if litigation is
applicable to such obligation, after a final non‑appealable judgment of a court
of competent jurisdiction has been entered.
7.15    The attempted disavowal, revocation or termination by the Borrower or
any Loan Party of any of the Loan Documents.
ARTICLE VIII.    

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
8.1.    Acceleration.If any Default described in Section 7.7 or 7.8 occurs with
respect to the Borrower, the obligations of the Lenders to make Loans hereunder
shall automatically terminate and the Obligations shall immediately become due
and payable without any election or action on the part of the Administrative
Agent or any Lender. If any other Default occurs, so long as a Default exists
Lenders shall have no obligation to make any Loans and the Required Lenders, at
any time prior to the date that such Default has been fully cured, may
permanently terminate the obligations of the Lenders to make Loans hereunder and
declare the Obligations to be due and payable, or both, whereupon if the
Required Lenders elected to accelerate (i) the Obligations shall become
immediately due and payable, without presentment, demand, protest or notice of
any kind, all of which the Borrower hereby expressly waives and (ii) if any
automatic or optional acceleration has occurred, the Administrative Agent, as
directed by the Required Lenders (or if no such direction is given within thirty
(30) days after a request for direction, as the Administrative Agent deems in
the best interests of the Lenders, in its sole discretion), shall use its good
faith efforts to collect all amounts owed by the Borrower and any Guarantor
under the Loan Documents by exercising all rights and remedies provided for
under this Agreement or otherwise available at law or in equity, including
without limitation by filing and diligently pursuing judicial action.
In addition to the foregoing, following the occurrence of a Default and so long
as any Facility Letter of Credit has not been fully drawn and has not been
cancelled or expired by its terms, upon demand by the Required Lenders the
Borrower shall deposit in the Letter of Credit Collateral Account cash in an
amount equal to the aggregate undrawn face amount of all outstanding Facility
Letters of Credit and all fees and other amounts due or which may become due
with respect thereto, provided, however, that if any Default as described in
Section 7.7 or 7.8 with respect to the Borrower occurs, the obligation to make
such deposit into the Letter of Credit Collateral Account shall be automatic
without any election or other action required on the part of the Administrative
Agent or any Lender. The Borrower shall have no control over funds in the Letter
of Credit Collateral Account. Such funds shall be promptly applied by the
Administrative Agent to reimburse the Issuing Bank for drafts drawn from time to
time under the Facility Letters of Credit and associated issuance costs and
fees. Such funds, if any, remaining in the Letter of Credit Collateral Account
following the payment of all Obligations in full shall, unless the
Administrative Agent is otherwise directed by a court of competent jurisdiction,
be promptly paid over to the Borrower.
If, within ten (10) days after acceleration of the maturity of the Obligations
or termination of the obligations of the Lenders to make Loans hereunder as a
result of any Default (other than any Default as described in Section 7.7 or 7.8
with respect to the Borrower) and before any judgment or decree for the payment
of the Obligations due shall have been obtained or entered, all of the Lenders
(in their sole discretion) shall so direct, the Administrative Agent shall, by
notice to the Borrower, rescind and annul such acceleration and/or termination.
8.2.    Amendments.Subject to the provisions of this Article VIII the Required
Lenders (or the Administrative Agent with the consent in writing of the Required
Lenders) and the Borrower may enter into agreements supplemental hereto for the
purpose of adding or modifying any provisions to the Loan Documents or changing
in any manner the rights of the Lenders or the Borrower hereunder or waiving any
Default hereunder; provided, however, that no such supplemental agreement or
waiver shall, without the consent of all Lenders:
(a)    Extend the Facility Termination Date (except as provided in
Section 2.21), or forgive all or any portion of the principal amount of any Loan
or accrued interest thereon or the Facility Fee, reduce the Applicable Margins
or Facility Fee Percentage or modify the underlying interest rate options (or
modify any definition herein used in calculating such options which would have
the effect of modifying such options) or extend the time of payment of any such
principal, interest or facility fees.
(b)    Release any Subsidiary Guarantor from the Subsidiary Guaranty, except as
expressly provided for herein;
(c)    Reduce the percentage specified in the definition of Required Lenders.
(d)    Increase the Aggregate Commitment beyond $600,000,000 provided that no
Lender’s Commitment can be increased without the consent of such Lender;
(e)    Amend the definitions of Commitment or Percentage;
(f)    Permit the Borrower to assign its rights under this Agreement.
(g)    Amend Sections 6.21, 8.1, 8.2 , or 11.2.
(h)    Waive any Default under Section 7.1.
No amendment of any provision of this Agreement relating to the Administrative
Agent shall be effective without the written consent of the Administrative
Agent.
8.3.    Preservation of Rights.No delay or omission of the Lenders or the
Administrative Agent to exercise any right under the Loan Documents shall impair
such right or be construed to be a waiver of any Default or an acquiescence
therein, and the making of a Loan notwithstanding the existence of a Default or
the inability of the Borrower to satisfy the conditions precedent to such Loan
shall not constitute any waiver or acquiescence. Any single or partial exercise
of any such right shall not preclude other or further exercise thereof or the
exercise of any other right, and no waiver, amendment or other variation of the
terms, conditions or provisions of the Loan Documents whatsoever shall be valid
unless in writing signed by the Lenders required pursuant to Section 8.2, and
then only to the extent in such writing specifically set forth. All remedies
contained in the Loan Documents or by law afforded shall be cumulative and all
shall be available to the Administrative Agent and the Lenders until the
Obligations have been paid in full.
ARTICLE IX.    

GENERAL PROVISIONS
9.1.    Survival of Representations.All representations and warranties of the
Borrower contained in this Agreement shall survive delivery of the Notes and the
making of the Loans herein contemplated.
9.2.    Governmental Regulation.Anything contained in this Agreement to the
contrary notwithstanding, no Lender shall be obligated to extend credit to the
Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.
9.3.    [Intentionally Deleted].Headings.Section headings in the Loan Documents
are for convenience of reference only, and shall not govern the interpretation
of any of the provisions of the Loan Documents.
9.4.    Entire Agreement.The Loan Documents embody the entire agreement and
understanding among the Borrower, the Administrative Agent and the Lenders and
supersede all prior commitments, agreements and understandings among the
Borrower, the Administrative Agent and the Lenders relating to the subject
matter thereof.
9.5.    Several Obligations; Benefits of the Agreement.The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other (except to the extent to which the
Administrative Agent is authorized to act as such). The failure of any Lender to
perform any of its obligations hereunder shall not relieve any other Lender from
any of its obligations hereunder. The Agreement shall not be construed so as to
confer any right or benefit upon any Person other than the parties to the
Agreement and their respective successors and assigns.
9.6.    Expenses; Indemnification.The Borrower shall reimburse the
Administrative Agent for any reasonable out-of-pocket costs and expenses
(including, without limitation, reasonable attorneys’ fees of a single firm of
counsel) paid or incurred by the Administrative Agent in connection with the
amendment or modification of the Loan Documents. The Borrower also agrees to
reimburse the Administrative Agent for any reasonable out-of-pocket costs and
expenses (including, without limitation, reasonable attorneys’ fees of a single
firm of counsel) paid or incurred by the Administrative Agent in connection with
the collection and enforcement of the Loan Documents (including, without
limitation, any workout). The Borrower further agrees to indemnify the
Administrative Agent, each Lender and their Affiliates, and their respective
directors, officers and employees (the “Indemnified Persons”) against all
losses, claims, damages, penalties, judgments, liabilities and expenses
(including, without limitation, all reasonable fees and reasonable expenses of a
single firm of counsel to the Indemnified Parties (or in the case of a conflict
of interest where an affected Indemnified Party notifies the Borrower of such
conflict, an additional firm of counsel for such affected Indemnified Party or
Indemnified Parties), in each case arising out of or in connection with or by
reason of any investigation, litigation or proceeding (each, a “Proceeding”)
related to or arising out of this Agreement, the other Loan Documents, the
Projects, the transactions contemplated hereby or the direct or indirect
application or proposed application of the proceeds of any Loan hereunder,
except to the extent that any of the foregoing arise (a) out of the fraud, gross
negligence or willful misconduct of the party seeking indemnification therefor
as finally determined by a final, non-appealable judgment of a court of
competent jurisdiction, (b) from claims of an Indemnified Person against any
Affiliate or related Indemnified Person of such Indemnified Person or (c) as a
result of any obligation owed by such Indemnified Party to any third party based
upon contractual obligations of such Indemnified Party owing to such third party
which are not expressly referenced in this Agreement. To the extent permitted by
applicable law, (x) the Borrower shall not assert, and hereby waives, any claim
against any of the foregoing Indemnified Parties, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, any Loan or
Facility Letter of Credit or the use of the proceeds thereof and (y) the
Administrative Agent, the Co-Syndication Agents, the Arrangers and the Lenders
shall not assert, and hereby waive, any claim against any of the Borrower and
any other Loan Party, or any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, any Loan or Facility Letter of
Credit or the use of the proceeds thereof, provided that nothing in clause (a)
above shall relieve Borrower or any other Loan Party of any obligation it may
have to indemnify an Indemnified Person against special, indirect, consequential
or punitive damages asserted against such Indemnified Person by a third party.
The obligations of the Borrower under this Section 9.7 shall survive the
termination of this Agreement. This Section 9.7 shall not apply with respect to
Taxes other than any Taxes that represent losses, claims, damages, etc. arising
from any non-Tax claim.
9.7.    Numbers of Documents.All statements, notices, closing documents, and
requests hereunder shall be furnished to the Administrative Agent with
sufficient counterparts so that the Administrative Agent may furnish one to each
of the Lenders.
9.8.    Accounting.Except as provided to the contrary herein, all accounting
terms used herein shall be interpreted and all accounting determinations
hereunder shall be made in accordance with GAAP as in effect from time to time;
provided that, if at any time any change in GAAP would affect the computation of
any financial ratio or requirement set forth in any Loan Document, and either
the Borrower or the Required Lenders shall so request, the Administrative Agent,
the Lenders and the Borrower shall negotiate in good faith to amend such ratio
or requirement to preserve the original intent thereof in light of such change
in GAAP (subject to the approval of the Required Lenders); provided further
that, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made in a manner such that any
obligations relating to a lease that was accounted for by a Person as an
operating lease under GAAP as of the Agreement Effective Date and any similar
lease entered into after the Agreement Effective Date by such Person shall be
accounted for as obligations relating to an operating lease and not as Capital
Lease Obligations.
9.9.    Severability of Provisions.Any provision in any Loan Document that is
held to be inoperative, unenforceable, or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of all Loan Documents are declared to be severable.
9.10.    No Advisory or Fiduciary Responsibility.The relationship between the
Borrower, on the one hand, and the Lenders, the Administrative Agent and the
Co-Syndication Agents on the other, shall be solely that of borrower and lender.
Neither the Administrative Agent nor the Co-Syndication Agents nor any Lender
shall have any fiduciary responsibilities to the Borrower. In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower and each other Loan Party acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Co-Syndication Agents and the Arrangers are arm’s-length commercial
transactions between the Borrower, each other Loan Party and their respective
Affiliates, on the one hand, and the Administrative Agent, the Co-Syndication
Agents and the Arrangers, on the other hand, (B) each of the Borrower and the
other Loan Parties has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) the Borrower and each
other Loan Party is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent, the Co-Syndication
Agents and the Arrangers each is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower,
any other Loan Party or any of their respective Affiliates, or any other Person
and (B) neither the Administrative Agent nor the Co-Syndication Agents nor any
Arranger has any obligation to the Borrower, any other Loan Party or any of
their respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Co-Syndication Agents, the
Arrangers and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower, the
other Loan Parties and their respective Affiliates, and neither the
Administrative Agent nor the Co-Syndication Agents nor any Arranger has any
obligation to disclose any of such interests to the Borrower, any other Loan
Party, or any of their respective Affiliates. To the fullest extent permitted by
law, each of the Borrower and the other Loan Parties hereby waives and releases
any claims that it may have against the Administrative Agent, the Co-Syndication
Agents and the Arrangers with respect to any breach or alleged breach of agency
or fiduciary duty to the Borrower or any other Loan Party in connection with any
aspect of any transaction contemplated hereby. Neither the Administrative Agent
nor the Co-Syndication Agents nor any Lender undertakes any responsibility to
the Borrower to review or inform the Borrower of any matter in connection with
any phase of the Borrower’s business or operations.
9.11.    Choice of Law.THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A
CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF ILLINOIS, BUT
GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.
9.12.    Consent to Jurisdiction.THE BORROWER HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES DISTRICT COURT FOR NORTHERN
DISTRICT OF ILLINOIS OR STATE COURT LOCATED IN CHICAGO, ILLINOIS IN ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS AND THE BORROWER
HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES
ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE ADMINISTRATIVE
AGENT OR ANY LENDER TO BRING PROCEEDINGS AGAINST THE BORROWER IN THE COURTS OF
ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY THE BORROWER AGAINST THE
ADMINISTRATIVE AGENT OR ANY LENDER OR ANY AFFILIATE OF THE ADMINISTRATIVE AGENT
OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING
OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN
A COURT IN CHICAGO, ILLINOIS.
9.13.    Waiver of Jury Trial.THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH
LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY
OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN
ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT OR THE
RELATIONSHIP ESTABLISHED THEREUNDER.
9.15.    Other Agents.
The Co-Syndication Agents shall not have any additional rights or obligations
under the Loan Documents, except for those rights, if any, as a Lender.
9.16.    Acknowledgement and Consent to Bail In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write‑Down and Conversion Powers of any EEA Resolution
Authority.
ARTICLE X.    

THE ADMINISTRATIVE AGENT
10.1.    Appointment.KeyBank National Association, is hereby appointed
Administrative Agent hereunder and under each other Loan Document, and each of
the Lenders irrevocably authorizes the Administrative Agent to act as the agent
of such Lender. The Administrative Agent agrees to act as such upon the express
conditions contained in this Article X. Notwithstanding the use of the defined
term “Administrative Agent,” it is expressly understood and agreed that the
Administrative Agent shall not have any fiduciary responsibilities to any Lender
by reason of this Agreement or any other Loan Document and that the
Administrative Agent is merely acting as the contractual representative of the
Lenders with only those duties as are expressly set forth in this Agreement and
the other Loan Documents. In its capacity as the Lenders’ contractual
representative, the Administrative Agent (i) does not hereby assume any
fiduciary duties to any of the Lenders, (ii) is a “representative” of the
Lenders within the meaning of the term “secured party” as defined in the
Illinois Uniform Commercial Code and (iii) is acting as an independent
contractor, the rights and duties of which are limited to those expressly set
forth in this Agreement and the other Loan Documents. Each of the Lenders hereby
agrees to assert no claim against the Administrative Agent on any agency theory
or any other theory of liability for breach of fiduciary duty, all of which
claims each Lender hereby waives.
10.2.    Powers.The Administrative Agent shall have and may exercise such powers
under the Loan Documents as are specifically delegated to the Administrative
Agent by the terms of each thereof, together with such powers as are reasonably
incidental thereto. The Administrative Agent shall have no implied duties to the
Lenders, or any obligation to the Lenders to take any action thereunder except
any action specifically provided for in this Agreement and/or the other Loan
Documents to be taken by the Administrative Agent.
10.3.    General Immunity.Neither the Administrative Agent nor any of its
directors, officers, agents or employees shall be liable to the Borrower, the
Lenders or any Lender for any action taken or omitted to be taken by it or them
hereunder or under any other Loan Document or in connection herewith or
therewith except for its or their own gross negligence or willful misconduct.
10.4.    No Responsibility for Loans, Recitals, etc.Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be
responsible for or have any duty to ascertain, inquire into, or verify (i) any
statement, warranty or representation made by anyone other than the
Administrative Agent or one of its Affiliates in connection with any Loan
Document or any borrowing hereunder; (ii) the performance or observance of any
of the covenants or agreements of any obligor under any Loan Document,
including, without limitation, any agreement by an obligor to furnish
information directly to each Lender; (iii) the satisfaction of any condition
specified in Article IV, except receipt of items required to be delivered to the
Administrative Agent; (iv) the validity, effectiveness or genuineness of any
Loan Document or any other instrument or writing furnished in connection
therewith with respect to anyone other than the Administrative Agent or one of
its Affiliates; (v) the value, sufficiency, creation, perfection, or priority of
any interest in any collateral security; or (vi) the financial condition of the
Borrower or any Guarantor. Except as otherwise specifically provided herein, the
Administrative Agent shall have no duty to disclose to the Lenders information
that is not required to be furnished by Borrower to the Administrative Agent at
such time, but is voluntarily furnished by Borrower to the Administrative Agent
(either in its capacity as Administrative Agent or in its individual capacity).
10.5.    Action on Instructions of Lenders.The Administrative Agent shall in all
cases be fully protected in acting, or in refraining from acting, hereunder and
under any other Loan Document in accordance with written instructions signed by
the required percentage of the Lenders needed to take such action or refrain
from taking such action, and such instructions and any action taken or failure
to act pursuant thereto shall be binding on all of the Lenders. The Lenders
hereby acknowledge that the Administrative Agent shall be under no duty to take
any discretionary action permitted to be taken by it pursuant to the provisions
of this Agreement or any other Loan Document unless it shall be requested in
writing to do so by the Required Lenders. The Administrative Agent shall be
fully justified in failing or refusing to take any action hereunder and under
any other Loan Document unless it shall first be indemnified to its satisfaction
by the Lenders pro rata against any and all liability, cost and expense that it
may incur by reason of taking or continuing to take any such action, other than
liability, cost or expense that arises from the Administrative Agent’s gross
negligence or willful misconduct.
10.6.    Employment of Agents and Counsel.The Administrative Agent may execute
any of its duties as Administrative Agent hereunder and under any other Loan
Document by or through employees, agents, and attorneys-in-fact and shall not be
answerable to the Lenders, except as to money or securities received by it or
its authorized agents, for the default or misconduct of any such agents or
attorneys-in-fact selected by it with reasonable care. The Administrative Agent
shall be entitled to advice of counsel concerning all matters pertaining to the
agency hereby created and its duties hereunder and under any other Loan
Document.
10.7.    Reliance on Documents; Counsel.The Administrative Agent shall be
entitled to rely upon any Note, notice, consent, certificate, affidavit, letter,
telegram, statement, paper or document believed by it to be genuine and correct
and to have been signed or sent by the proper person or persons, and, in respect
to legal matters, upon the opinion of counsel selected by the Administrative
Agent, which counsel may be employees of the Administrative Agent.
10.8.    Administrative Agent’s Reimbursement and Indemnification.The Lenders
agree to reimburse and indemnify the Administrative Agent ratably in proportion
to their respective Commitments (i) for those amounts which are specifically
reimbursable by Borrower under this Agreement and the other Loan Documents, to
the extent not so reimbursed by Borrower, (ii) for any other expenses incurred
by the Administrative Agent on behalf of the Lenders in connection with the
preparation, execution, delivery, administration and enforcement of the Loan
Documents pursuant to the Administrative Agent’s obligations hereunder which are
not specifically reimbursable by Borrower under this Agreement or any other Loan
Document, to the extent not actually reimbursed by Borrower, and (iii) for any
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind and nature whatsoever which may be
imposed on, incurred by or asserted against the Administrative Agent in any way
relating to or arising out of the Loan Documents or any other document delivered
in connection therewith or the transactions contemplated thereby (including
without limitation, for any such amounts incurred by or asserted against the
Administrative Agent in connection with any dispute between the Administrative
Agent and any Lender or between two or more of the Lenders), or the enforcement
of any of the terms thereof or of any such other documents, provided that no
Lender shall be liable for any of the foregoing to the extent they arise from
the gross negligence or willful misconduct or a breach of the Administrative
Agent’s express obligations and undertakings to the Lenders. The obligations of
the Lenders and the Administrative Agent under this Section 10.8 shall survive
payment of the Obligations and termination of this Agreement.
10.9.    Rights as a Lender.In the event the Administrative Agent is a Lender,
the Administrative Agent shall have the same rights and powers hereunder and
under any other Loan Document as any Lender and may exercise the same as though
it were not the Administrative Agent, and the term “Lender” or “Lenders” shall,
at any time when the Administrative Agent is a Lender, unless the context
otherwise indicates, include the Administrative Agent in its individual
capacity. The Administrative Agent may accept deposits from, lend money to, and
generally engage in any kind of trust, debt, equity or other transaction, in
addition to those contemplated by this Agreement or any other Loan Document,
with the Borrower or any of its Subsidiaries in which the Borrower or such
Subsidiary is not restricted hereby from engaging with any other Person.
10.10.    Lender Credit Decision.Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on the financial statements prepared by the Borrower and such
other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into the Agreement and the other Loan
Documents. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Agreement
and the other Loan Documents.
10.11.    Successor Administrative Agent.Except as otherwise provided below,
KeyBank National Association shall at all times serve as the Administrative
Agent during the term of this Facility so long as KeyBank continues to be a
Lender. The Administrative Agent may resign at any time by giving written notice
thereof to the Lenders and the Borrower, such resignation to be effective upon
the appointment of a successor Administrative Agent. If the Administrative Agent
has been grossly negligent in the performance of its obligations hereunder, the
Administrative Agent may be removed at any time by written notice received by
the Administrative Agent from other Lenders holding in the aggregate at least
two-thirds of that portion of the Aggregate Commitment not held by the
Administrative Agent or its affiliates, such removal to be effective on the date
specified by such other Lenders. Upon any such resignation or removal, such
other Lenders shall appoint, on behalf of the Borrower and the Lenders, a
successor Administrative Agent which appointment shall, provided no Default or
Unmatured Default exists, be subject to the Borrower’s approval, which approval
shall not be unreasonably withheld or delayed (except that the Borrower shall,
in all events, be deemed to have approved each Lender and its Affiliates that
are Qualified Institutions as a successor Agent) If no successor Administrative
Agent shall have been so appointed by such other Lenders within thirty days
after the resigning Administrative Agent’s giving notice of its intention to
resign, then the resigning Administrative Agent shall appoint, on behalf of the
Borrower and the Lenders, a successor Administrative Agent. Notwithstanding the
previous sentence, the Administrative Agent may at any time without the consent
of the Borrower or any Lender, appoint any of its Affiliates which is a
commercial bank as a successor Administrative Agent hereunder. No successor
Administrative Agent shall be deemed to be appointed hereunder until such
successor Administrative Agent has accepted the appointment. Any such successor
Administrative Agent shall be a commercial bank having capital and retained
earnings of at least $500,000,000 (a “Qualified Institution”). Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the resigning or removed Administrative Agent. Upon the effectiveness of the
resignation or removal of the Administrative Agent, the resigning or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the Loan Documents. After the effectiveness of the
resignation or removal of an Administrative Agent, the provisions of this
Article X shall continue in effect for the benefit of such Administrative Agent
in respect of any actions taken or omitted to be taken by it while it was acting
as the Administrative Agent hereunder and under the other Loan Documents.
10.12.    Notice of Defaults.If a Lender becomes aware of a Default or Unmatured
Default, such Lender shall notify the Administrative Agent of such fact provided
that the failure to give such notice shall not create liability on the part of a
Lender. Upon receipt of such notice that a Default or Unmatured Default has
occurred, the Administrative Agent shall promptly notify each of the Lenders of
such fact.
10.13.    Requests for Approval.If the Administrative Agent requests in writing
the consent or approval of a Lender, such Lender shall respond and either
approve or disapprove definitively in writing to the Administrative Agent within
ten (10) Business Days (or by such earlier date as is conspicuously noted in
such request if the Administrative Agent has made a reasonable determination
that the Borrower has a legitimate business reason for seeking such consent or
approval on an expedited basis) after such written request from the
Administrative Agent. If the Lender does not so respond to a request with a ten
(10) Business Day response time, that Lender shall be deemed to have approved
the request. If the Lender does not so respond to request with less than a ten
(10) Business Day response time, that Lender shall be deemed to have denied the
request.
10.14.    Defaulting Lender Adjustments.Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:
(a)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.
(b)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the Issuing Bank or the Swingline Lender hereunder; third,
as the Borrower may request (so long as no Default or Unmatured Default exists),
to the funding of any Loan in respect of which such Defaulting Lender has failed
to fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fourth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) satisfy such Defaulting Lender’s
potential future funding obligations to the Issuing Bank under Article IIA with
respect to any then outstanding Facility Letters of Credit; fifth, to the
payment of any amounts owing to the Lenders, the Issuing Bank or the Swingline
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the Issuing Bank or the Swingline Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; sixth, so long as no Default or Unmatured Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and seventh, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or Reimbursement Obligation in
respect of which such Defaulting Lender has not fully funded its appropriate
share, and (y) such Loans were made or the related Facility Letters of Credit
were issued at a time when the conditions set forth in Article IV were satisfied
or waived, such payment shall be applied solely to pay the Loans of, and
Reimbursement Obligations owed to, all Non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of, or Reimbursement
Obligations owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in Reimbursement Obligations and Swingline
Loans are held by the Lenders pro rata in accordance with the Commitments. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed or to be owed by a Defaulting
Lender shall be deemed paid to and redirected by such Defaulting Lender, and
each Lender irrevocably consents hereto.
(c)    Certain Fees.
(i)    Each Defaulting Lender shall be entitled to receive Facility Fees for any
period during which that Lender is a Defaulting Lender only to extent allocable
to the outstanding principal amount of the Loans funded by it rather than the
Defaulting Lender’s Commitment.
(ii)    Each Defaulting Lender shall be entitled to receive Facility Letter of
Credit Fees for any period during which that Lender is a Defaulting Lender only
to the extent allocable to its applicable Percentage of the stated amount of
Facility Letters of Credit for which amounts are being held by the
Administrative Agent pursuant to Section 10.14(b) for application to the
obligations of such Defaulting Lender.
(iii)    With respect to any Facility Fee or Facility Letter of Credit Fee not
required to be paid to any Defaulting Lender pursuant to clause (A) or (B)
above, the Borrower shall (x) pay to each Non-Defaulting Lender that portion of
any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in Reimbursement Obligations or Swingline
Loans that has been reallocated to such Non-Defaulting Lender pursuant to clause
(iv) below, (y) pay to the Issuing Bank and the Swingline Lender, as applicable,
the amount of any such fee otherwise payable to such Defaulting Lender to the
extent allocable to the Issuing Bank’s or Swingline Lender’s exposure to such
Defaulting Lender, and (z) not be required to pay the remaining amount of any
such fee.
(iv)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in Reimbursement Obligations and
Swingline Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Percentages (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that such reallocation
does not cause such Non-Defaulting Lender’s share of the aggregate Outstanding
Facility Amount to exceed such Non-Defaulting Lender’s Commitment. No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.
(d)    Defaulting Lender Cure. If the Borrower, the Administrative Agent and the
Swingline Lender and the Issuing Bank agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein, that Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Loans and funded and unfunded participations in Facility Letters of
Credit and Swingline Loans to be held pro rata by the Lenders in accordance with
their Commitments, whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.
ARTICLE XI.    

SETOFF; RATABLE PAYMENTS
11.1.    Setoff.In addition to, and without limitation of, any rights of the
Lenders under applicable law, if the Borrower or any of the Subsidiary
Guarantors becomes insolvent, however evidenced, or any Default occurs, any and
all deposits (including all account balances, whether provisional or final and
whether or not collected or available) and any other Indebtedness at any time
held or owing by any Lender to or for the credit or account of the Borrower or
such Subsidiary Guarantor, as the case may be, may be offset and applied toward
the payment of the Obligations owing to such Lender at any time prior to the
date that such Default has been fully cured, whether or not the Obligations, or
any part hereof, shall then be due, provided however that any such offset and
application shall only be made after such Lender has obtained the prior written
approval of the Administrative Agent, which approval shall not be unreasonably
withheld.
11.2.    Ratable Payments.If any Lender, whether by setoff or otherwise, has
payment made to it upon its Loans (other than payments of Swingline Loans and
payments received pursuant to Sections 3.1, 3.2, 3.4 or 3.5) in a greater
proportion than that received by any other Lender, such Lender agrees, promptly
upon demand, to purchase a portion of the Loans held by the other Lenders so
that after such purchase each Lender will hold its ratable proportion of Loans.
If any Lender, whether in connection with setoff or amounts which might be
subject to setoff or otherwise, receives collateral or other protection for its
Obligations or such amounts which may be subject to setoff, such Lender agrees,
promptly upon demand, to take such action necessary such that all Lenders share
in the benefits of such collateral ratably in proportion to their Loans. In case
any such payment is disturbed by legal process, or otherwise, appropriate
further adjustments shall be made.
ARTICLE XII.    

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
12.1.    Successors and Assigns.The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Borrower and the Lenders
and their respective successors and assigns, except that (i) the Borrower shall
not have the right to assign its rights or obligations under the Loan Documents
and (ii) any assignment by any Lender must be made in compliance with
Section 12.3. The parties to the Agreement acknowledge that clause (ii) of this
Section 12.1 relates only to absolute assignments and does not prohibit
assignments creating security interests, including, without limitation, (x) any
pledge or assignment by any Lender of all or any portion of its rights under the
Agreement and any Note to a Federal Reserve Bank or (y) in the case of a Lender
which is a fund, any pledge or assignment of all or any portion of its rights
under the Agreement and any Note to its trustee in support of its obligations to
its trustee, provided, however, that no such pledge or assignment creating a
security interest shall release the transferor Lender from its obligations
hereunder unless and until the parties thereto have complied with the provisions
of Section 12.3. The Administrative Agent and Borrower may treat the Person
which made any Loan or which holds any Note as the owner thereof for all
purposes hereof unless and until such Person complies with Section 12.3;
provided, however, that the Administrative Agent and Borrower may in its
discretion (but shall not be required to) follow instructions from the Person
which made any Loan or which holds any Note to direct payments relating to such
Loan or Note to another Person. Any assignee of the rights to any Loan or any
Note agrees by acceptance of such assignment to be bound by all the terms and
provisions of the Loan Documents. Any request, authority or consent of any
Person, who at the time of making such request or giving such authority or
consent is the owner of the rights to any Loan (whether or not a Note has been
issued in evidence thereof), shall be conclusive and binding on any subsequent
holder or assignee of the rights to such Loan.
12.2.    Participations.Permitted Participants; Effect. Any Lender may, in the
ordinary course of its business and in accordance with applicable law, at any
time sell to one or more banks, financial institutions, pension funds, or any
other funds or entities (other than an Ineligible Institution) (“Participants”)
participating interests in any Loan owing to such Lender, any Note held by such
Lender, any Commitment of such Lender or any other interest of such Lender under
the Loan Documents. In the event of any such sale by a Lender of participating
interests to a Participant, such Lender’s obligations under the Loan Documents
shall remain unchanged, such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, such Lender shall remain
the holder of any such Note for all purposes under the Loan Documents, all
amounts payable by the Borrower under this Agreement shall be determined as if
such Lender had not sold such participating interests, and the Borrower and the
Administrative Agent shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under the Loan
Documents.
(1)    Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents other than those amendments, modifications
or waivers with respect to any Loan or Commitment in which such Participant has
an interest which would require consent of all the Lenders pursuant to the terms
of clauses (a), (b) or (e) of Section 8.2 hereof.
(2)    Participant Register. Each Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
participant or any information relating to a participant’s interest in any
Commitments, Loans, or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan, or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. The Participant Register shall be
available for inspection by Borrower and Administrative Agent, at any reasonable
time and upon reasonable prior notice. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.
(3)    Benefit of Setoff. Each Lender shall retain the right of setoff provided
in Section 11.1 and shall not be permitted to share such right with any
Participant.
12.3.    Assignments.Permitted Assignments. Any Lender may, in the ordinary
course of its business and in accordance with applicable law, at any time assign
to any other Lender or to any Affiliate of such Lender or of any other Lender
without the prior approval of the Borrower, or to one or more other entities,
with the prior approval of the Borrower, which approval of the Borrower (i)
shall not be unreasonably withheld or delayed and shall be deemed given if not
withheld within five (5) Business Days after written request for such approval
from the Administrative Agent and (ii) shall not be required if a Default or
Unmatured Default has occurred and is then continuing (such permitted assignees
hereinafter referred to as “Purchasers”), all or any portion of its rights and
obligations under the Loan Documents provided that any assignment of only a
portion of such rights and obligations shall be in an amount not less than
$5,000,000 (it being understood and agreed that no Lender may hold an
unparticipated interest of less than $5,000,000 unless such Lender’s interest
has been reduced to zero). Notwithstanding the foregoing, no such assignment may
be made to an Ineligible Institution. Such assignment shall be substantially in
the form of Exhibit B hereto or in such other form as may be agreed to by the
parties thereto. The consent of the Administrative Agent shall be required prior
to an assignment becoming effective with respect to a Purchaser which is not a
Lender or an Affiliate thereof or an entity that manages a Lender. Such consent
shall not be unreasonably withheld or delayed.
(a)    Effect; Effective Date. Upon (i) delivery to the Administrative Agent and
Borrower of a notice of assignment, substantially in the form attached as
Exhibit “I” to Exhibit B hereto (a “Notice of Assignment”), together with any
consents required by Section 12.3(a), and (ii) payment of a $3,500 fee by the
assignor or assignee to the Administrative Agent for processing such assignment,
such assignment shall become effective on the effective date specified in such
Notice of Assignment. On and after the effective date of such assignment, such
Purchaser shall for all purposes be a Lender party to this Agreement and any
other Loan Document executed by the Lenders and shall have all the rights and
obligations of a Lender under the Loan Documents, to the same extent as if it
were an original party hereto, and no further consent or action by the Borrower,
the Lenders or the Administrative Agent shall be required to release the
transferor Lender, and the transferor Lender (other than a transferor Lender
transferring to an Affiliate of such Lender unless such Affiliate is a Qualified
Institution) shall automatically be released on the effective date of such
assignment, with respect to the percentage of the Aggregate Commitment and Loans
assigned to such Purchaser. Upon the consummation of any assignment to a
Purchaser pursuant to this Section 12.3(b), the transferor Lender, the
Administrative Agent and the Borrower shall make appropriate arrangements so
that replacement Notes are issued to such transferor Lender and new Notes or, as
appropriate, replacement Notes, are issued to such Purchaser, in each case in
principal amounts reflecting their Commitment, as adjusted pursuant to such
assignment.
(b)    Register. Administrative Agent, acting solely for this purpose as a
non‑fiduciary agent of Borrower, shall maintain at one of its U.S. offices a
copy of each Notice of Assignment delivered to it and shall record in its
records the names and addresses of the Lenders hereunder and the Commitments of,
and principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof (the “Register”). The Register shall be conclusive
absent manifest error, and Borrower, Administrative Agent and Lenders shall
treat each Person whose name is so recorded as a Lender hereunder for all
purposes of this Agreement. This Section 12.3(c) shall be construed so that the
Obligations are at all times maintained in “registered form” within the meaning
of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and any related
regulations (and any other relevant or successor provisions of the Code or the
regulations promulgated thereunder). The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and upon
reasonable prior notice.
12.4.    Dissemination of Information.The Borrower authorizes each Lender to
disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Loan Documents by operation of law (each a “Transferee”) and any
prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of the Borrower and its Subsidiaries, subject in
each case to the confidentiality provisions of Section 12.6.
12.5.    Tax Treatment.If any interest in any Loan Document is transferred to
any Transferee which is organized under the laws of any jurisdiction other than
the United States or any State thereof, the transferor Lender shall cause such
Transferee, concurrently with the effectiveness of such transfer, to comply with
the provisions of Section 3.5.
12.6.    Confidentiality.Each of Administrative Agent and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees and advisors, including accountants and legal counsel (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, provided that the Administrative Agent or
Lender requested to make such disclosure promptly informs the Borrower of such
request if lawfully permitted to do so, so that the Borrower may have an
opportunity to object and/or seek an appropriate protective order at the
Borrower’s sole cost and expense, and provided further that the Borrower agrees
that in no event shall any such notification be required in respect of any
disclosure to bank regulatory authorities having jurisdiction over any Lender,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or the enforcement of rights under the Loan Documents,
(f) subject to receipt of a written agreement from such Person containing
provisions substantially the same as those of this Section, to any Transferee or
prospective Transferee of any of its rights or obligations under this Agreement,
(g) with the written consent of Borrower, (h) to any member of the Consolidated
Group, or (i) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
Administrative Agent or any Lender on a nonconfidential basis from a source
other than Borrower, which source is not bound by a contractual or other
obligation of confidentiality to any Person. For the purposes of this Section,
“Information” means all information received from the Borrower relating to the
Borrower or its business, other than any such information that is available to
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by Borrower. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
ARTICLE XIII.    

NOTICES
13.1.    Giving Notice.All notices and other communications provided to any
party hereto under this Agreement or any other Loan Document shall be in writing
or by facsimile (if confirmed in writing as provided below), or by email (if
confirmed in writing as provided below) and addressed or delivered to such party
at its address set forth below its signature hereto or at such other address (or
to counsel for such party) as may be designated by such party in a notice to the
other parties. Any notice, if mailed and properly addressed with postage
prepaid, shall be deemed given when received and any notice, if transmitted by
email or facsimile, shall be deemed given when transmitted (provided a copy of
such notice is also sent by overnight delivery service which is scheduled for
delivery no later than the first Business Day after the date of such email or
facsimile).
13.2.    Change of Address.The Borrower, the Administrative Agent and any Lender
may each change the address for service of notice upon it by a notice in writing
to the other parties hereto.
ARTICLE XIV.    

PATRIOT ACT
Each Lender hereby notifies the Borrower and the Subsidiary Guarantors that
pursuant to the requirements of the USA Act (Title III of Pub. L. 107-56 (signed
into law on October 26, 2001) (the “Act”), it is required to obtain, verify and
record information that identifies the Borrower and the Subsidiary Guarantors,
which information includes the name and address of the Borrower and the
Subsidiary Guarantors and other information that will allow such Lender to
identify the Borrower and the Subsidiary Guarantors in accordance with the Act.
The Borrower agrees to cooperate for itself and on behalf of the Subsidiary
Guarantors with each Lender and provide true, accurate and complete information
to such Lender in response to any such request.
ARTICLE XV.    

COUNTERPARTS
This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. This Agreement shall be
effective when it has been executed by the Borrower, the Administrative Agent
and the Lenders and each party has notified the Administrative Agent by email or
telephone, that it has taken such action.
(Remainder of page intentionally left blank.)



IN WITNESS WHEREOF, the Borrower, the Lenders and the Administrative Agent have
executed this Agreement as of the date first above written.
INVENTRUST PROPERTIES CORP., a Maryland corporation


By:
/s/ Christy L. David                

Name:    Christy L. David
Title:    Executive Vice President, General Counsel
    and Secretary
c/o InvenTrust Properties Corp.
3025 Highland Parkway, Suite 350
Downers Grove, Illinois 60515
Attention: Chief Financial Officer
Phone: (630) 570-0700


with copies to:


c/o InvenTrust Properties Corp.
3025 Highland Parkway, Suite 350
Downers Grove, Illinois 60515
Attention: General Counsel
Phone: (630)-570-0599
Facsimile: (630)-570-0599
and


Latham & Watkins LLP
330 N. Wabash Ave., Suite 2800
Chicago, IL 60611
Attention: Cindy Caillavet
Phone: (312) 876-7703
Email: Cindy.Caillavet@lw.com









COMMITMENT:                KEYBANK NATIONAL ASSOCIATION,
$50,000,000                    Individually and as Administrative Agent



By:    /s/ Nathan Weyer                
Print Name: Nathan Weyer
Title: Vice President
KeyBank National Association
1200 Abernathy Road NE
Suite 1550
Atlanta, GA 30328
Phone: 770-510-2130
Facsimile: 770-510-2195
Attention: Nathan Weyer



COMMITMENT:                WELLS FARGO BANK, NATIONAL
$50,000,000                    ASSOCIATION, Individually and as
Co-Syndication Agent



By:    /s/ Vernon H. Chi                
Print Name: Vernon H. Chi
Title: Senior Vice President
Wells Fargo Bank, N.A.
Commercial Real Estate - REIT Finance Group
333 South Grand Avenue
9th Floor
Los Angeles, CA 900716
Phone: 213-358-7453
Attention: Vernon H. Chi



COMMITMENT:                JPMORGAN CHASE BANK, N.A.,
$47,500,000                    Individually and as Co-Syndication Agent



By:    /s/ Christian Lunt                
Print Name: Christian Lunt
Title: Executive Director
JPMorgan Chase Bank, N.A.
10 South Dearborn
19th Floor
Chicago, IL 60606
Phone: 312-325-5007
Facsimile: 312-325-5174
Attention: Christian Lunt





COMMITMENT:
BANK OF AMERICA, N.A., individually and as a Co-Documentation Agent

$47,500,000                    


By:    /s/ Evan J. Sitarski                
Print Name: Evan J. Sitarski
Title: Senior Vice President
Bank of America, N.A.
101 E. Kennedy Blvd.
FL1-400-Tampa, FL 33602-5179
Phone: 813-225-8342
Facsimile: ________
Attention: Evan J. Sitarski



COMMITMENT:
BMO HARRIS BANK, N.A., individually and as a Co-Documentation Agent

$47,500,000


By:    /s/ Gwendolyn Gatz                
Print Name: Gwendolyn Gatz
Title: Director
BMO HARRIS BANK, N.A.
c/o BMO Capital Markets
115 South LaSalle Street, #36W
Chicago, IL 60606
Phone: (312) 461-2238
Facsimile: (312) 461-2968
Attention: Gwendolyn Gatz





COMMITMENT:
PNC BANK, NATIONAL ASSOCIATION, individually and as a Co-Documentation Agent

$47,500,000

By:    /s/ Joel Dalson                
Print Name: Joel Dalson
Title: Vice President
PNC BANK, NATIONAL ASSOCIATION
1 North Franklin
Suite 2150
Chicago, IL 60606
Phone: 312-338-2226
Facsimile: 312-384-4623
Attention: Joel Dalson



COMMITMENT:
FIFTH THIRD BANK, an Ohio banking corporation



$35,000,000
By:    /s/ Michael Glandt                
Print Name: Michael Glandt    
Title: Vice President    


FIFTH THIRD BANK
222 S. Riverside Plaza, Suite 31
Chicago, IL 60606    
Phone: 312-704-5914    
Facsimile: 312-704-6948    
Attention: Mike Glandt    







COMMITMENT:
U.S. BANK, NATIONAL ASSOCIATION



$25,000,000                    By:    /s/ Curt M. Steiner                
Print Name: Curt M. Steiner    
Title: Senior Vice President    
    
U.S. BANK NATIONAL ASSOCIATION
190 S. LaSalle Street 11th Floor    
Chicago, IL 60603    
Phone: 312.325.8756    
Facsimile: 312.325.8853    
Attention: Curt M. Steiner    









EXHIBIT A
COMPLIANCE CERTIFICATE
KeyBank National Association, as Administrative Agent
127 Public Square
Cleveland, Ohio 44114


Re:
Second Amended and Restated Credit Agreement dated as of December 21, 2018 (as
amended, modified, supplemented, restated, or renewed, from time to time, the
“Agreement”) among INVENTRUST PROPERTIES CORP. the “Borrower”), KEYBANK NATIONAL
ASSOCIATION, as Administrative Agent and the other lenders parties thereto from
time to time (“Lenders”).



Reference is made to the Agreement. Capitalized terms used in this Certificate
(including schedules and other attachments hereto, this “Certificate”) without
definition have the meanings specified in the Agreement.
Pursuant to applicable provisions of the Agreement, Borrower hereby certifies to
the Lenders that the information furnished in the attached schedules, including,
without limitation, each of the calculations listed below are true, correct and
complete in all material respects as of the last day of the fiscal period
covered by the financial statements being delivered to the Lenders pursuant to
the Agreement together with this Certificate.
The Borrower hereby further certifies to the Lenders that:
1.    Compliance with Financial Covenants. Schedule A attached hereto sets forth
financial data and computations evidencing the Borrower’s compliance with
certain covenants of the Agreement, all of which data and computations are true,
complete and correct.
2.    Review of Condition. The Borrower has reviewed the terms of the Agreement,
including, but not limited to, the covenants of the Borrower set forth in the
Agreement, and has made, or caused to be made under his or her supervision, a
review in reasonable detail of the transactions and condition of the Borrower
through the applicable reporting period.
3.    Covenants. To the Borrower’s actual knowledge, during the reporting
period, the Borrower observed and performed all of the respective covenants and
other agreements under the Agreement and the Loan Documents, and satisfied each
of the conditions contained therein to be observed, performed or satisfied by
the Borrower, except as expressly noted on Schedule B hereto.
4.    No Default. To the Borrower’s actual knowledge, no Default exists as of
the date hereof or existed at any time during the reporting period, except as
expressly noted on Schedule B hereto.
IN WITNESS WHEREOF, this Certificate is executed by the undersigned this ___ day
of _____________, 20__.
INVENTRUST PROPERTIES CORP., a Maryland corporation
By:                            
Name:                            
Title:                            
SCHEDULE A TO COMPLIANCE CERTIFICATE
COMPLIANCE CALCULATION METHOD
SCHEDULE B TO COMPLIANCE CERTIFICATE
EXCEPTIONS, IF ANY



EXHIBIT B
ASSIGNMENT AGREEMENT
This Assignment Agreement (this “Assignment Agreement”) between KEYBANK NATIONAL
ASSOCIATION (the “Assignor”) and _________________________ (the “Assignee”) is
dated as of _____________, 20__. The parties hereto agree as follows:
1.    PRELIMINARY STATEMENT. The Assignor is a party to a Credit Agreement
(which, as it may be amended, modified, renewed or extended from time to time is
herein called the “Credit Agreement”) described in Item 1 of Schedule 1 attached
hereto (“Schedule 1”). Capitalized terms used herein and not otherwise defined
herein shall have the meanings attributed to them in the Credit Agreement.
2.    ASSIGNMENT AND ASSUMPTION. The Assignor hereby sells and assigns to the
Assignee, and the Assignee hereby purchases and assumes from the Assignor, an
interest in and to the Assignor’s rights and obligations under the Credit
Agreement such that after giving effect to such assignment the Assignee shall
have purchased pursuant to this Assignment Agreement the percentage interest
specified in Item 3 of Schedule 1 of all outstanding rights and obligations
under the Credit Agreement and the other Loan Documents. The Commitment
purchased by the Assignee hereunder is set forth in Item 4 of Schedule 1.
3.    EFFECTIVE DATE. The effective date of this Assignment Agreement (the
“Effective Date”) shall be the later of the date specified in Item 5 of Schedule
1 or two (2) Business Days (or such shorter period agreed to by the
Administrative Agent) after a Notice of Assignment substantially in the form of
Exhibit “I” attached hereto has been delivered to the Administrative Agent. Such
Notice of Assignment must include the consent of the Administrative Agent and
the Borrower to the extent required by Section 12.3(a) of the Credit Agreement.
In no event will the Effective Date occur if the payments required to be made by
the Assignee to the Assignor on the Effective Date under Section 4 hereof are
not made on the proposed Effective Date. The Assignor will notify the Assignee
of the proposed Effective Date no later than the Business Day prior to the
proposed Effective Date. As of the Effective Date, (i) the Assignee shall have
the rights and obligations of a Lender under the Loan Documents with respect to
the rights and obligations assigned to the Assignee hereunder and (ii) the
Assignor shall relinquish its rights and be released from its corresponding
obligations under the Loan Documents with respect to the rights and obligations
assigned to the Assignee hereunder.
4.    PAYMENTS OBLIGATIONS. On and after the Effective Date, the Assignee shall
be entitled to receive from the Administrative Agent all payments of principal,
interest and fees with respect to the interest assigned hereby. The Assignee
shall advance funds directly to the Administrative Agent with respect to all
Loans and reimbursement payments made on or after the Effective Date with
respect to the interest assigned hereby. In consideration for the sale and
assignment of Loans hereunder, the Assignee shall pay the Assignor, on the
Effective Date, an amount equal to the principal amount of the portion of all
Loans assigned to the Assignee hereunder which is outstanding on the Effective
Date. The Assignee will promptly remit to the Assignor (i) the portion of any
principal payments assigned hereunder and received from the Administrative Agent
and (ii) any amounts of interest on Loans and fees received from the
Administrative Agent to the extent either (i) or (ii) relate to the portion of
the Loans assigned to the Assignee hereunder for periods prior to the Effective
Date and have not been previously paid by the Assignee to the Assignor. In the
event that either party hereto receives any payment to which the other party
hereto is entitled under this Assignment Agreement, then the party receiving
such amount shall promptly remit it to the other party hereto.
5.    REPRESENTATIONS OF THE ASSIGNOR; LIMITATIONS ON THE ASSIGNOR’S LIABILITY.
The Assignor represents and warrants: (a) that it is the legal and beneficial
owner of the interest being assigned by it hereunder, (b) that such interest is
free and clear of any adverse claim created by the Assignor, (c) that it has all
necessary right and authority to enter into this Assignment, (d) that the Credit
Agreement has not been modified or amended except as described in Item 1 of
Schedule 1, (e) that the Assignor is not in default under the Credit Agreement,
and (f) that, to the best of Assignor’s knowledge, the Borrower is not in
default under the Credit Agreement. It is understood and agreed that the
assignment and assumption hereunder are made without recourse to the Assignor
and that the Assignor makes no other representation or warranty of any kind to
the Assignee. Neither the Assignor nor any of its officers, directors,
employees, agents or attorneys shall be responsible for (i) the due execution,
legality, validity, enforceability, genuineness, sufficiency or collectability
of any Loan Document, including without limitation, documents granting the
Assignor and the other Lenders a security interest in assets of the Borrower or
any guarantor, (ii) any representation, warranty or statement made in or in
connection with any of the Loan Documents, (iii) the financial condition or
creditworthiness of the Borrower or any guarantor, (iv) the performance of or
compliance with any of the terms or provisions of any of the Loan Documents, (v)
inspecting any of the Property, books or records of the Borrower, (vi) the
validity, enforceability, perfection, priority, condition, value or sufficiency
of any collateral securing or purporting to secure the Loans or (vii) any
mistake, error of judgment, or action taken or omitted to be taken in connection
with the Loans or the Loan Documents.
6.    REPRESENTATIONS OF THE ASSIGNEE. The Assignee (i) confirms that it has
received a copy of the Credit Agreement, together with copies of the financial
statements requested by the Assignee and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment Agreement, (ii) agrees that it will, independently and
without reliance upon the Administrative Agent, the Assignor or any other Lender
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, (iii) appoints and authorizes the Administrative Agent
to take such action as agent on its behalf and to exercise such powers under the
Loan Documents as are delegated to the Administrative Agent by the terms
thereof, together with such powers as are reasonably incidental thereto,
(iv) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender, and (v) agrees that its payment instructions and
notice instructions are as set forth in the attachment to Schedule 1.
7.    INDEMNITY. The Assignee agrees to indemnify and hold the Assignor harmless
against any and all losses, costs and expenses (including, without limitation,
reasonable attorneys’ fees) and liabilities incurred by the Assignor in
connection with or arising in any manner from the Assignee’s non-performance of
the obligations assumed by Assignee under this Assignment Agreement on and after
the Effective Date. The Assignor agrees to indemnify and hold the Assignee
harmless against any and all losses, costs and expenses (including, without
limitation, reasonable attorneys’ fees) and liabilities incurred by the Assignee
in connection with or arising in any manner from the Assignor’s non-performance
of the obligations assigned to Assignee under this Assignment Agreement prior to
the Effective Date.
8.    SUBSEQUENT ASSIGNMENTS. After the Effective Date, the Assignee shall have
the right pursuant to Section 12.3(a) of the Credit Agreement to assign the
rights which are assigned to the Assignee hereunder to any entity or person,
provided that (i) any such subsequent assignment does not violate any of the
terms and conditions of the Loan Documents or any law, rule, regulation, order,
writ, judgment, injunction or decree and that any consent required under the
terms of the Loan Documents has been obtained and (ii) unless the prior written
consent of the Assignor is obtained, the Assignee is not thereby released from
its obligations to the Assignor hereunder, if any remain unsatisfied, including,
without limitation, its obligations under Sections 4 and 7 hereof.
9.    REDUCTIONS OF AGGREGATE COMMITMENT. If any reduction in the Aggregate
Commitment occurs between the date of this Assignment Agreement and the
Effective Date, the percentage interest specified in Item 3 of Schedule 1 shall
remain the same, but the dollar amount purchased shall be recalculated based on
the reduced Aggregate Commitment.
10.    ENTIRE AGREEMENT. This Assignment Agreement and the attached Notice of
Assignment embody the entire agreement and understanding between the parties
hereto and supersede all prior agreements and understandings between the parties
hereto relating to the subject matter hereof.
11.    GOVERNING LAW. This Assignment Agreement shall be governed by the
internal law, and not the law of conflicts, of the State of Illinois.
12.    NOTICES. Notices shall be given under this Assignment Agreement in the
manner set forth in the Credit Agreement. For the purpose hereof, the addresses
of the parties hereto (until notice of a change is delivered) shall be the
address set forth in the attachment to Schedule 1.
[Remainder of page intentionally left blank]
IN WITNESS WHEREOF, the parties hereto have executed this Assignment Agreement
by their duly authorized officers as of the date first above written.
ASSIGNOR:
[______________________]
By:                            
Name:                            
Title:                            
ASSIGNEE:

[______________________]
By:                            
Name:                            
Title:                            
Attachment to ASSIGNMENT AGREEMENT
Attach Assignor’s Administrative Information Sheet, which must
include notice address for the Assignor and the Assignee
[to be provided by KeyBank]
SCHEDULE 1
to Assignment Agreement
1.
Description and Date: Second Amended and Restated Credit Agreement (the “Credit
Agreement”) dated as of December 21, 2018, [describe amendments, if any] among
InvenTrust Properties Corp., as “Borrower” and KeyBank National Association as
“Administrative Agent” and the Several Lenders From Time to Time Parties Hereto,
as Lenders.

2.
Date of Assignment Agreement: _____________, 20__.

3.
Amounts (As of Date of Item 2 above):

a.    Commitment of Assignor
under Credit Agreement.    $___,000,000
b.    Assignee’s Percentage of
Commitment of Assignor purchased
under this Assignment Agreement.**    __________%
4.    Amount of Assignor’s Commitment Purchased under
    this Assignment Agreement.                            $        
5.    Proposed Effective Date: _____________, 20__
Accepted and Agreed:
KEYBANK NATIONAL ASSOCIATION,
as Administrative Agent

By:                        
Title:                        
** Percentage taken to 10 decimal places.
EXHIBIT “I”
to Assignment Agreement
NOTICE OF ASSIGNMENT
______________, 20__
To:    KeyBank National Association
127 Public Square
Cleveland, Ohio 44114
Attention: Real Estate Capital
BORROWER:
InvenTrust Properties Corp.
___________________
___________________
Attention: __________________
From:    [NAME OF ASSIGNOR] (the “Assignor”)
[NAME OF ASSIGNEE] (the “Assignee”)
1.    We refer to that Credit Agreement (the “Credit Agreement”) described in
Item 1 of Schedule 1 attached hereto (“Schedule 1”). Capitalized terms used
herein and not otherwise defined herein shall have the meanings attributed to
them in the Credit Agreement.
2.    This Notice of Assignment (this “Notice”) is given and delivered to the
Administrative Agent pursuant to Section 12.3(b) of the Credit Agreement.
3.    The Assignor and the Assignee have entered into an Assignment Agreement,
dated as of ___________, 20__ (the “Assignment”), pursuant to which, among other
things, the Assignor has sold, assigned, delegated and transferred to the
Assignee, and the Assignee has purchased, accepted and assumed from the Assignor
the percentage interest specified in Item 3 of Schedule 1 of all outstanding
rights and obligations under the Credit Agreement. The Effective Date of the
Assignment shall be the later of the date specified in Item 5 of Schedule 1 or
two (2) Business Days (or such shorter period as agreed to by the Administrative
Agent) after this Notice of Assignment and any fee required by Section 12.3(b)
of the Credit Agreement have been delivered to the Administrative Agent,
provided that the Effective Date shall not occur if any condition precedent
agreed to by the Assignor and the Assignee has not been satisfied.
4.    The Assignor and the Assignee hereby give to the Administrative Agent
notice of the assignment and delegation referred to herein. The Assignor will
confer with the Administrative Agent before the date specified in Item 5 of
Schedule 1 to determine if the Assignment Agreement will become effective on
such date pursuant to Section 3 hereof, and will confer with the Administrative
Agent to determine the Effective Date pursuant to Section 3 hereof if it occurs
thereafter. The Assignor shall notify the Administrative Agent if the Assignment
Agreement does not become effective on any proposed Effective Date as a result
of the failure to satisfy the conditions precedent agreed to by the Assignor and
the Assignee. At the request of the Administrative Agent, the Assignor will give
the Administrative Agent written confirmation of the satisfaction of the
conditions precedent.
5.    If Notes are outstanding on the Effective Date, the Assignor and the
Assignee request and direct that the Administrative Agent prepare and cause the
Borrower to execute and deliver new Notes or, as appropriate, replacements
notes, to the Assignor and the Assignee. The Assignor and, if applicable, the
Assignee each agree to deliver to the Administrative Agent the original Note
received by it from the Borrower upon its receipt of a new Note in the
appropriate amount.
6.    The Assignee advises the Administrative Agent that notice and payment
instructions are set forth in the attachment to Schedule 1.
7.    The Assignee hereby represents and warrants that none of the funds,
monies, assets or other consideration being used to make the purchase pursuant
to the Assignment are “plan assets” as defined under ERISA and that its rights,
benefits, and interests in and under the Loan Documents will not be “plan
assets” under ERISA.
8.    The Assignee authorizes the Administrative Agent to act as its agent under
the Loan Documents in accordance with the terms thereof. The Assignee
acknowledges that the Agent has no duty to supply information with respect to
the Borrower or the Loan Documents to the Assignee until the Assignee becomes a
party to the Credit Agreement.*
*May be eliminated if Assignee is a party to the Credit Agreement prior to the
Effective Date.
NAME OF ASSIGNOR                NAME OF ASSIGNEE
By:                            By:                        
Title:                            Title:                        
ACKNOWLEDGED AND, IF REQUIRED BY THE CREDIT AGREEMENT, CONSENTED TO BY KEYBANK
NATIONAL ASSOCIATION, as Administrative Agent
By:                        
Title:                        
IF REQUIRED BY THE CREDIT AGREEMENT, CONSENTED TO BY
INVENTRUST PROPERTIES CORP., as Borrower
By:                        
Title:                        
[Attach photocopy of Schedule 1 to Assignment]



EXHIBIT C
LIST OF INITIAL SUBSIDIARY GUARANTORS
IA AUSTIN WEST CREEK, L.L.C., a Delaware limited liability company
IA CHESAPEAKE COMMONS, L.L.C., a Delaware limited liability company
IA CHESAPEAKE CROSSROADS, L.L.C., a Delaware limited liability company
IA FULTONDALE PROMENADE, L.L.C., a Delaware limited liability company
IA WYLIE WOODBRIDGE LP, L.L.C., a Delaware limited liability company
IVT WESTPARK GLEN ALLEN, LLC, a Delaware limited liability company
MB HOUSTON ELDRIDGE GP, L.L.C., a Delaware limited liability company
MB HOUSTON ELDRIDGE LP, L.L.C., a Delaware limited liability company
MB HOUSTON ELDRIDGE TOWN CENTER GP, L.L.C., a Delaware limited liability company
MB HOUSTON ELDRIDGE TOWN CENTER LP, L.L.C., a Delaware limited liability company
MB HOUSTON WINDEMERE GP, L.L.C., a Delaware limited liability company
MB HOUSTON WINDEMERE LP, L.L.C., a Delaware limited liability company
IA CRANBERRY SPECIALTY, L.P., an Illinois limited partnership
IA CRANBERRY SPECIALTY GP DST, a Delaware statutory trust
IA CONTINENTAL CRANBERRY SPECIALTY PARTNER, L.P., a Delaware limited partnership
IA CRANBERRY GENERAL PARTNER DST, a Delaware statutory trust
IA CRANBERRY LIMITED PARTNER DST, a Delaware statutory trust
MB HOUSTON ELDRIDGE LIMITED PARTNERSHIP, an Illinois limited partnership
MB HOUSTON ELDRIDGE TOWN CENTER LIMITED PARTNERSHIP, an Illinois limited
partnership
MB HOUSTON WINDEMERE LIMITED PARTNERSHIP, an Illinois limited partnership
WOODBRIDGE CROSSING, L.P., a Delaware limited partnership
WOODBRIDGE CROSSING GP, L.L.C., a Delaware limited liability company
IA MAC CORPORATION, a Delaware corporation
IA NEWNAN COWETA, L.L.C., a Delaware limited liability company
IA PORT CHARLOTTE PEACHLAND, L.L.C., a Delaware limited liability company
IVT OP GP, LLC, a Delaware limited liability company
IVT OP LIMITED PARTNERSHIP, a Delaware limited partnership
IA ATLANTA BUCKHEAD, L.L.C., a Delaware limited liability company
IA ATLANTA BUCKHEAD MEMBER, L.L.C., a Delaware limited liability company, its
sole member
IVT RIO PINAR PLAZA ORLANDO, LLC, a Delaware limited liability company
IVT SONTERRA VILLAGE SAN ANTONIO, LLC, a Delaware limited liability company
IA AUSTIN SCOFIELD LIMITED PARTNERSHIP, an Illinois limited partnership
IA AUSTIN SCOFIELD GP, L.L.C., a Delaware limited liability company, its general
partner
IA AUSTIN SCOFIELD LP, L.L.C., a Delaware limited liability company
IVT RENAISSANCE CENTER DURHAM I, LLC, a Delaware limited liability company
IVT SHOPS AT GALLERIA BEE CAVE, LLC, a Delaware limited liability company
IVT Stevenson Ranch Plaza, LLC, a Delaware limited liability company
IVT CREEDMOOR RALEIGH, L.L.C., a Delaware limited liability company
IA HOUSTON NORTHWEST LIMITED PARTNERSHIP, an Illinois limited partnership
IA HOUSTON NORTHWEST GP, L.L.C., a Delaware limited liability company
IA HOUSTON NORTHWEST LP, L.L.C., a Delaware limited liability company
IA RALEIGH BENT TREE, L.L.C., a Delaware limited liability company
IA WOODSTOCK ROSE CREEK, L.L.C., a Delaware limited liability company
IA NEWNAN THOMAS, L.L.C., a Delaware limited liability company
IA COLORADO SPRINGS CHEYENNE, L.L.C., a Delaware limited liability company
IA ERLANGER SILVERLAKE, L.L.C., a Delaware limited liability company
IA SAN PEDRO GARDEN, L.L.C., a Delaware limited liability company
IVT OLD GROVE MARKETPLACE OCEANSIDE, LLC, a Delaware limited liability company
IVT WINDWARD COMMONS ALPHARETTA, LLC, a Delaware limited liability company
IA TUCKER HUGH HOWELL, L.LC., a Delaware limited liability company
IA RICHARDSON CUSTER CREEK LIMITED PARTNERSHIP, an Illinois limited partnership
IA RICHARDSON CUSTER CREEK GP, L.L.C., a Delaware limited liability company, its
general partner
IA RICHARDSON CUSTER CREEK LP, L.L.C., a Delaware limited liability company, its
general partner
IA WESTLAKE LIMITED PARTNERSHIP, an Illinois limited partnership
IA WESTLAKE GP, L.L.C., a Delaware limited liability company, its general
partner
IA WESTLAKE LP, L.L.C., a Delaware limited liability company, its general
partner
IA ARLINGTON RIVERVIEW LIMITED PARTNERSHIP, an Illinois limited partnership
IA ARLINGTON RIVERVIEW GP, L.L.C., a Delaware limited liability company, its
general partner
IA ARLINGTON RIVERVIEW LP, L.L.C., a Delaware limited liability company, its
general partner
IA BOYNTON BEACH CONGRESS, L.L.C., a Delaware limited liability company
IA ST. PETERSBURG GATEWAY, L.L.C., a Delaware limited liability company
IA SARASOTA TAMIAMI, L.L.C., a Delaware limited liability company
IA MATTHEWS SYCAMORE, L.L.C., a Delaware limited liability company
IVT RIVERWALK MARKET FLOWER MOUND, LLC, a Delaware limited liability company
IVT NORTHCROSS CENTER HUNTERSVILLE, LLC, a Delaware limited liability company
IVT PARAISO PARC PEMBROKE PINES, LLC, a Delaware limited liability company
IVT SHOPS AT TOWN CENTER GERMANTOWN, LLC, a Delaware limited liability company
IVT WESTFORK PLAZA PEMBROKE PINES, LLC, a Delaware limited liability company
IVT CARY PARK TOWN CENTER, LLC, a Delaware limited liability company
IVT PARKE CEDAR PARK, LLC, a Delaware limited liability company
IVT RIVER OAKS VALENCIA, LLC, a Delaware limited liability company
IVT KYLE MARKETPLACE, LLC, a Delaware limited liability company
IVT PLAZA MIDTOWN ATLANTA, LLC, a Delaware limited liability company
IVT PGA PLAZA PALM BEACH GARDENS, LLC, a Delaware limited liability company
IVT KENNESAW MARKETPLACE, LLC, a Delaware limited liability company
IA GARNER WHITE OAK, L.L.C., a Delaware limited liability company





EXHIBIT D
SUBSIDIARY GUARANTY
This Subsidiary Guaranty (the “Guaranty”) is made as of December 21, 2018 by the
parties identified in the signature pages thereto, and any Joinder to Guaranty
hereafter delivered (collectively, the “Subsidiary Guarantors”), to and for the
benefit of KeyBank National Association, individually (“KeyBank”) and as
administrative agent (“Administrative Agent”) for itself and the lenders under
the Credit Agreement (as defined below) and their respective successors and
assigns (collectively, the “Lenders”).
RECITALS
A.    InvenTrust Properties Corp., a corporation organized under the laws of the
State of Delaware (“Borrower”), and Subsidiary Guarantors have requested that
the Lenders make a revolving credit facility available to Borrower in an
aggregate principal amount of $350,000,000, subject to possible future increase
to an aggregate of $700,000,000 (the “Facility”).
B.    The Lenders have agreed to make available the Facility to Borrower
pursuant to the terms and conditions set forth in a Second Amended and Restated
Credit Agreement of even date herewith among Borrower, KeyBank, individually,
and as Administrative Agent, and the Lenders named therein (as amended, modified
or restated from time to time, the “Credit Agreement”). All capitalized terms
used herein and not otherwise defined shall have the meanings ascribed to such
terms in the Credit Agreement.
C.    Borrower has executed and delivered or will execute and deliver to the
Lenders, upon the request of such Lenders, promissory notes in the principal
amount of each Lender’s Commitment and promissory notes in the principal amount,
if any, of each Lender’s Loan as evidence of Borrower’s indebtedness to each
such Lender with respect to the Facility (the promissory notes described above,
together with any amendments or allonges thereto, or restatements, replacements
or renewals thereof, and/or new promissory notes to new Lenders under the Credit
Agreement, are collectively referred to herein as the “Notes”).
D.    Subsidiary Guarantors are subsidiaries of Borrower. Subsidiary Guarantors
acknowledge that the extension of credit by the Administrative Agent and the
Lenders to Borrower pursuant to the Credit Agreement will benefit Subsidiary
Guarantors by making funds available to Subsidiary Guarantors through Borrower
and by enhancing the financial strength of the consolidated group of which
Subsidiary Guarantors and Borrower are members. The execution and delivery of
this Subsidiary Guaranty by Subsidiary Guarantors are conditions precedent to
the performance by the Lenders of their obligations under the Credit Agreement.
AGREEMENTS
NOW, THEREFORE, Subsidiary Guarantors, in consideration of the matters described
in the foregoing Recitals, which Recitals are incorporated herein and made a
part hereof, and for other good and valuable consideration, hereby agree as
follows:
1.    Subsidiary Guarantors, jointly and severally, absolutely, unconditionally,
and irrevocably guaranty to each of the Lenders and shall be surety for:
(a)    the full and prompt payment of the principal of and interest on the Notes
when due, whether at stated maturity, upon acceleration or otherwise, and at all
times thereafter, and the prompt payment of all sums which may now be or may
hereafter become due and owing under the Notes, the Credit Agreement, and the
other Loan Documents;
(b)    the payment of all Enforcement Costs (as hereinafter defined in
Paragraph 7 hereof); and
(c)    the full, complete, and punctual observance, performance, and
satisfaction of all of the obligations, duties, covenants, and agreements of
Borrower under the Credit Agreement and the Loan Documents.
All amounts due, debts, liabilities, and payment obligations described in
subparagraphs (a) and (b) of this Paragraph 1 are referred to herein as the
“Facility Indebtedness.” All obligations described in subparagraph (c) of this
Paragraph 1 are referred to herein as the “Obligations.” Notwithstanding the
foregoing, Subsidiary Guarantors and Lenders agree that each Subsidiary
Guarantor’s obligations hereunder shall not exceed the greater of: (i) the
aggregate amount of all monies received, directly or indirectly, by such
Subsidiary Guarantor from Borrower after the date hereof (whether by loan,
capital infusion or other means), and (ii) the maximum amount of the Facility
Indebtedness not subject to avoidance under Title 11 of the United States Code,
as same may be amended from time to time, or any applicable state law (the
“Bankruptcy Code”). To that end, to the extent such obligations would otherwise
be subject to avoidance under the Bankruptcy Code if Subsidiary Guarantors are
not deemed to have received valuable consideration, fair value or reasonably
equivalent value for its obligations hereunder, each Subsidiary Guarantor’s
obligations hereunder shall be reduced to that amount which, after giving effect
thereto, would not render such Subsidiary Guarantor insolvent, or leave such
Subsidiary Guarantor with an unreasonably small capital to conduct its business,
or cause such Subsidiary Guarantor to have incurred debts (or intended to have
incurred debts) beyond its ability to pay such debts as they mature, as such
terms are determined, and at the time such obligations are deemed to have been
incurred, under the Bankruptcy Code. In the event a Subsidiary Guarantor shall
make any payment or payments under this Subsidiary Guaranty each other
Subsidiary Guarantor of the Facility Indebtedness shall contribute to such
Subsidiary Guarantor an amount equal to such non-paying Subsidiary Guarantor’s
pro rata share (based on their respective maximum liabilities hereunder) of such
payment or payments made by such Subsidiary Guarantor, provided that such
contribution right shall be subordinate and junior in right of payment to the
payment in full of the Facility Indebtedness to Lenders.
2.    In the event of any default by Borrower in making payment of the Facility
Indebtedness, or in performance of the Obligations, as aforesaid, in each case
beyond the expiration of any applicable grace period, Subsidiary Guarantors
agree, on demand by the Administrative Agent or the holder of a Note, to pay all
the Facility Indebtedness and to perform all the Obligations as are then or
thereafter become due and owing or are to be performed under the terms of the
Notes, the Credit Agreement, and the other Loan Documents.
3.    Subsidiary Guarantors do hereby waive (i) notice of acceptance of this
Subsidiary Guaranty by the Administrative Agent and the Lenders and any and all
notices and demands of every kind which may be required to be given by any
statute, rule or law, (ii) any defense, right of set-off or other claim which
Subsidiary Guarantors may have against Borrower or which Subsidiary Guarantors
or Borrower may have against the Administrative Agent or the Lenders or the
holder of a Note, (iii) presentment for payment, demand for payment (other than
as provided for in Paragraph 2 above), notice of nonpayment (other than as
provided for in Paragraph 2 above) or dishonor, protest and notice of protest,
diligence in collection and any and all formalities which otherwise might be
legally required to charge Subsidiary Guarantors with liability, (iv) any
failure by the Administrative Agent and the Lenders to inform Subsidiary
Guarantors of any facts the Administrative Agent and the Lenders may now or
hereafter know about Borrower, the Facility, or the transactions contemplated by
the Credit Agreement, it being understood and agreed that the Administrative
Agent and the Lenders have no duty so to inform and that Subsidiary Guarantors
are fully responsible for being and remaining informed by Borrower of all
circumstances bearing on the existence or creation, or the risk of nonpayment of
the Facility Indebtedness or the risk of nonperformance of the Obligations,
(v) any and all right to cause a marshalling of assets of Borrower or any other
action by any court or governmental body with respect thereto, or to cause the
Administrative Agent and the Lenders to proceed against any other security given
to a Lender in connection with the Facility Indebtedness or the Obligations and
(vi) any defense which Subsidiary Guarantors may have against the Administrative
Agent or the Lenders or the holder of a Note arising from or based in any way
upon any invalidity or unenforceability of the Credit Agreement or any other
Loan Documents or any provision or provisions therein. Credit may be granted or
continued from time to time by the Lenders to Borrower without notice to or
authorization from Subsidiary Guarantors, regardless of the financial or other
condition of Borrower at the time of any such grant or continuation. The
Administrative Agent and the Lenders shall have no obligation to disclose or
discuss with Subsidiary Guarantors the Lenders’ assessment of the financial
condition of Borrower. Subsidiary Guarantors acknowledge that no representations
of any kind whatsoever have been made by the Administrative Agent and the
Lenders to Subsidiary Guarantors. No modification or waiver of any of the
provisions of this Subsidiary Guaranty shall be binding upon the Administrative
Agent and the Lenders except as expressly set forth in a writing duly signed and
delivered on behalf of the Administrative Agent and the Lenders. Subsidiary
Guarantors further agree that any exculpatory language contained in the Credit
Agreement, the Notes, and the other Loan Documents shall in no event apply to
this Subsidiary Guaranty, and will not prevent the Administrative Agent and the
Lenders from proceeding against Subsidiary Guarantors to enforce this Subsidiary
Guaranty.
4.    Subsidiary Guarantors further agree that Subsidiary Guarantors’ liability
as guarantor shall in no way be impaired by any renewals or extensions which may
be made from time to time, with or without the knowledge or consent of
Subsidiary Guarantors of the time for payment of interest or principal under a
Note or by any forbearance or delay in collecting interest or principal under a
Note, or by any waiver by the Administrative Agent and the Lenders under the
Credit Agreement, or any other Loan Documents, or by the Administrative Agent or
the Lenders’ failure or election not to pursue any other remedies they may have
against Borrower, or by any change or modification in a Note, the Credit
Agreement, or any other Loan Documents, or by the acceptance by the
Administrative Agent or the Lenders of any security or any increase,
substitution or change therein, or by the release by the Administrative Agent
and the Lenders of any security or any withdrawal thereof or decrease therein,
or by the application of payments received from any source to the payment of any
obligation other than the Facility Indebtedness, even though a Lender might
lawfully have elected to apply such payments to any part or all of the Facility
Indebtedness, it being the intent hereof that Subsidiary Guarantors shall remain
liable as principal for payment of the Facility Indebtedness and performance of
the Obligations until all indebtedness has been paid in full and the other
terms, covenants and conditions of the Credit Agreement, and other Loan
Documents and this Subsidiary Guaranty have been performed, notwithstanding any
act or thing which might otherwise operate as a legal or equitable discharge of
a surety. Subsidiary Guarantors further understand and agree that the
Administrative Agent and the Lenders may at any time enter into agreements with
Borrower to amend and modify a Note, the Credit Agreement or any of the other
Loan Documents, or any thereof, and may waive or release any provision or
provisions of a Note, the Credit Agreement, or any other Loan Document and, with
reference to such instruments, may make and enter into any such agreement or
agreements as the Administrative Agent, the Lenders and Borrower may deem proper
and desirable, without in any manner impairing this Subsidiary Guaranty or any
of the Administrative Agent and the Lenders’ rights hereunder or any of
Subsidiary Guarantors’ obligations hereunder.
5.    This is an absolute, unconditional, complete, present and continuing
guaranty of payment and performance and not of collection, without regard to any
defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by Borrower or
any other Person against the Administrative Agent or any Lender, including
without limitation any defenses that may exist under the provisions of the
Illinois Sureties Act or any similar statutes (all of which defenses are hereby
waived). Subsidiary Guarantors agree that their obligations hereunder shall be
joint and several with each other and with any and all other guarantees given in
connection with the Facility from time to time. Subsidiary Guarantors agree that
this Subsidiary Guaranty may be enforced by the Administrative Agent and the
Lenders without the necessity at any time of resorting to or exhausting any
security or collateral, if any, given in connection herewith or with a Note, the
Credit Agreement, or any of the other Loan Documents or by or resorting to any
other guaranties, and Subsidiary Guarantors hereby waive the right to require
the Administrative Agent and the Lenders to join Borrower in any action brought
hereunder or to commence any action against or obtain any judgment against
Borrower or to pursue any other remedy or enforce any other right. Subsidiary
Guarantors further agree that nothing contained herein or otherwise shall
prevent the Administrative Agent and the Lenders from pursuing concurrently or
successively all rights and remedies available to them at law and/or in equity
or under a Note, the Credit Agreement or any other Loan Documents, and the
exercise of any of their rights or the completion of any of their remedies shall
not constitute a discharge of any of Subsidiary Guarantors’ obligations
hereunder, it being the purpose and intent of Subsidiary Guarantors that the
obligations of such Subsidiary Guarantors hereunder shall be primary, absolute,
independent and unconditional under any and all circumstances whatsoever.
Neither Subsidiary Guarantors’ obligations under this Subsidiary Guaranty nor
any remedy for the enforcement thereof shall be impaired, modified, changed or
released in any manner whatsoever by any impairment, modification, change,
release or limitation of the liability of Borrower under a Note, the Credit
Agreement or any other Loan Document or by reason of Borrower’s bankruptcy or by
reason of any creditor or bankruptcy proceeding instituted by or against
Borrower. This Subsidiary Guaranty shall continue to be effective and be deemed
to have continued in existence or be reinstated (as the case may be) if at any
time payment of all or any part of any sum payable pursuant to a Note, the
Credit Agreement or any other Loan Document is rescinded or otherwise required
to be returned by the payee upon the insolvency, bankruptcy, or reorganization
of the payor, all as though such payment to such Lender had not been made,
regardless of whether such Lender contested the order requiring the return of
such payment. The obligations of Subsidiary Guarantors pursuant to the preceding
sentence shall survive any termination, cancellation, or release of this
Subsidiary Guaranty.
6.    This Subsidiary Guaranty shall be assignable by a Lender, as to such
Lender’s interest herein, to any assignee of all or a portion of such Lender’s
rights under the Loan Documents.
7.    If: (i) this Subsidiary Guaranty, a Note, or any of the Loan Documents are
placed in the hands of an attorney for collection or is collected through any
legal proceeding; (ii) an attorney is retained to represent the Administrative
Agent or any Lender in any bankruptcy, reorganization, receivership, or other
proceedings affecting creditors’ rights and involving a claim under this
Subsidiary Guaranty, a Note, the Credit Agreement, or any Loan Document;
(iii) an attorney is retained to enforce any of the other Loan Documents or to
provide advice or other representation with respect to the Loan Documents in
connection with an enforcement action or potential enforcement action; or
(iv) an attorney is retained to represent the Administrative Agent or any Lender
in any other legal proceedings whatsoever in connection with this Subsidiary
Guaranty, a Note, the Credit Agreement, any of the Loan Documents, or any
property securing the Facility Indebtedness (other than any action or proceeding
brought by any Lender or participant against the Administrative Agent alleging a
breach by the Administrative Agent of its duties under the Loan Documents), then
Subsidiary Guarantors shall pay to the Administrative Agent or such Lender upon
demand all reasonable attorney’s fees, costs and expenses, including, without
limitation, court costs, filing fees and all other costs and expenses incurred
in connection therewith (all of which are referred to herein as “Enforcement
Costs”), in addition to all other amounts due hereunder.
8.    The parties hereto intend that each provision in this Subsidiary Guaranty
comports with all applicable local, state and federal laws and judicial
decisions. However, if any provision or provisions, or if any portion of any
provision or provisions, in this Subsidiary Guaranty is found by a court of law
to be in violation of any applicable local, state or federal ordinance, statute,
law, administrative or judicial decision, or public policy, and if such court
should declare such portion, provision or provisions of this Subsidiary Guaranty
to be illegal, invalid, unlawful, void or unenforceable as written, then it is
the intent of all parties hereto that such portion, provision or provisions
shall be given force to the fullest possible extent that they are legal, valid
and enforceable, that the remainder of this Subsidiary Guaranty shall be
construed as if such illegal, invalid, unlawful, void or unenforceable portion,
provision or provisions were not contained therein, and that the rights,
obligations and interest of the Administrative Agent and the Lender or the
holder of a Note under the remainder of this Subsidiary Guaranty shall continue
in full force and effect.
9.    Any indebtedness of Borrower to Subsidiary Guarantors now or hereafter
existing is hereby subordinated to the Facility Indebtedness.  Subsidiary
Guarantors will not seek, accept, or retain for Subsidiary Guarantors’ own
account, any payment from Borrower on account of such subordinated debt at any
time when a Default exists under the Credit Agreement or the Loan Documents, and
any such payments to Subsidiary Guarantors made while any Default then exists
under the Credit Agreement or the Loan Documents on account of such subordinated
debt shall be collected and received by Subsidiary Guarantors in trust for the
Lenders and shall be paid over to the Administrative Agent on behalf of the
Lenders on account of the Facility Indebtedness without impairing or releasing
the obligations of Subsidiary Guarantors hereunder.
10.    Subsidiary Guarantors hereby subordinate to the Facility Indebtedness any
and all claims and rights, including, without limitation, subrogation rights,
contribution rights, reimbursement rights and set-off rights, which Subsidiary
Guarantors may have against Borrower arising from a payment made by Subsidiary
Guarantors under this Subsidiary Guaranty and agree, until the entire Facility
Indebtedness is paid in full, not to assert or take advantage of any subrogation
rights of Subsidiary Guarantors or the Lenders or any right of Subsidiary
Guarantors or the Lenders to proceed against (i) Borrower for reimbursement, or
(ii) any other guarantor or any collateral security or guaranty or right of
offset held by the Lenders for the payment of the Facility Indebtedness and
performance of the Obligations, nor shall Subsidiary Guarantors seek or be
entitled to seek any contribution or reimbursement from Borrower or any other
guarantor in respect of payments made by Subsidiary Guarantors hereunder. It is
expressly understood that the agreements of Subsidiary Guarantors set forth
above constitute additional and cumulative benefits given to the Lenders for
their security and as an inducement for their extension of credit to Borrower.
11.    Any amounts received by a Lender from any source on account of any
indebtedness may be applied by such Lender toward the payment of such
indebtedness, and in such order of application, as a Lender may from time to
time elect.
12.    Subsidiary Guarantors hereby submit to personal jurisdiction in the State
of Illinois for the enforcement of this Subsidiary Guaranty and waive any and
all personal rights to object to such jurisdiction for the purposes of
litigation to enforce this Subsidiary Guaranty. Subsidiary Guarantors hereby
consent to the jurisdiction of either the Illinois Courts located in Chicago,
Illinois, or the United States District Court for the Northern District of
Illinois, in any action, suit, or proceeding which the Administrative Agent or a
Lender may at any time wish to file in connection with this Subsidiary Guaranty
or any related matter. Subsidiary Guarantors hereby agree that an action, suit,
or proceeding to enforce this Subsidiary Guaranty may be brought in such state
or federal court in the State of Illinois and hereby waives any objection which
Subsidiary Guarantors may have to the laying of the venue of any such action,
suit, or proceeding in any such court; provided, however, that the provisions of
this Paragraph shall not be deemed to preclude the Administrative Agent or a
Lender from filing any such action, suit, or proceeding in any other appropriate
forum.
13.    All notices and other communications provided to any party hereto under
this Agreement or any other Loan Document shall be in writing or by telex or by
facsimile and addressed or delivered to such party at its address set forth
below or at such other address as may be designated by such party in a notice to
the other parties. Any notice, if mailed and properly addressed with postage
prepaid, shall be deemed given when received; any notice, if transmitted by
facsimile, shall be deemed given when transmitted. Notice may be given as
follows:
To Subsidiary Guarantors:
c/o InvenTrust Properties Corp.
3025 Highland Parkway, Suite 350
Downers Grove, Illinois 60515
Attention: Chief Financial Officer
Phone: (630) 570-0700


with copies to:


c/o InvenTrust Properties Corp.
3025 Highland Parkway, Suite 350
Downers Grove, Illinois 60515
Attention: General Counsel
Phone: (630) 570-0599
Facsimile: (630) 570-0599
and


Latham & Watkins LLP
330 N. Wabash Ave., Suite 2800
Chicago, IL 60611
Attention: Cindy Caillavet
Phone: (312) 876-7703
Email: Cindy.Caillavet@lw.com


To KeyBank as Administrative Agent and as a Lender:
KeyBank National Association
1200 Abernathy Road NE
Suite 1550
Atlanta, Georgia 30328
Attention: Nate Weyer
Telephone: (770) 510-2130
Facsimile: (770) 510-2195
With a copy to:
Dentons US LLP
233 South Wacker Drive
Suite 5900
Chicago, Illinois 60606
Attention: Patrick G. Moran, Esq.
Telephone: (312) 876-8132
Facsimile: (312) 876-7934
If to any other Lender, to its address set forth in the Credit Agreement.
14.    This Subsidiary Guaranty shall be binding upon the heirs, executors,
legal and personal representatives, successors and assigns of Subsidiary
Guarantors and shall inure to the benefit of the Administrative Agent’s and the
Lenders’ respective successors and assigns.
15.    This Subsidiary Guaranty shall be construed and enforced under the
internal laws of the State of Illinois.
16.    SUBSIDIARY GUARANTORS, THE ADMINISTRATIVE AGENT AND THE LENDERS, BY THEIR
ACCEPTANCE HEREOF, EACH HEREBY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION
OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHT UNDER THIS SUBSIDIARY GUARANTY OR
ANY OTHER LOAN DOCUMENT OR RELATING THERETO OR ARISING FROM THE LENDING
RELATIONSHIP WHICH IS THE SUBJECT OF THIS SUBSIDIARY GUARANTY AND AGREE THAT ANY
SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.
17.    From time to time, additional parties may execute a joinder substantially
in the form of Exhibit A hereto, and thereby become a party to this Subsidiary
Guaranty. From and after delivery of such joinder, the Subsidiary delivering
such joinder shall be a Subsidiary Guarantor, and be bound by all of the terms
and provisions of this Subsidiary Guaranty. From time to time certain Subsidiary
Guarantors shall be released from their obligations under this Subsidiary
Guaranty by the Administrative Agent upon satisfaction of the conditions to such
release established pursuant to Section 6.21 of the Credit Agreement.
18.    Each Subsidiary Guarantor agrees that it is not a surety for purposes of
the Illinois Sureties Act or any similar statutes. Each Subsidiary Guarantor
waives any right that it may have under the Illinois Sureties Act or any similar
statutes to assert the applicability thereof to the provisions of this Agreement
to require that the Administrative Agent commence action against Borrower or any
other person.
IN WITNESS WHEREOF, Subsidiary Guarantors have delivered this Subsidiary
Guaranty as of the date first written above.
[Names of Subsidiary Guarantors]
By:    INVENTRUST PROPERTIES CORP., a Maryland corporation, its sole member


By:                            
Its:                            
FEIN:                    
EXHIBIT A TO SUBSIDIARY GUARANTY
FORM OF JOINDER TO SUBSIDIARY GUARANTY
THIS JOINDER is executed as of ___________, 20__ by the undersigned, each of
which hereby agrees as follows:
1.    All capitalized terms used herein and not defined in this Joinder shall
have the meanings provided in that certain Subsidiary Guaranty (the “Guaranty”)
dated as of December 21, 2018 executed for the benefit of KeyBank National
Association, as agent for itself and certain other lenders, with respect to a
loan from the Lenders to InvenTrust Properties Corp. (“Borrower”).
2.    As required by the Credit Agreement described in the Guaranty, each of the
undersigned is executing this Joinder to become a party to the Guaranty.
3.    Each and every term, condition, representation, warranty, and other
provision of the Guaranty, by this reference, is incorporated herein as if set
forth herein in full and the undersigned agrees to fully and timely perform each
and every obligation of a Subsidiary Guarantor under such Guaranty.
[INSERT SUBSIDIARY GUARANTOR SIGNATURE BLOCKS AND FEIN NUMBER]
FEIN NO. ______________________
By:    
By:    
Its:___________________________

EXHIBIT E
[Reserved]





EXHIBIT F
BORROWING NOTICE
Date:
KeyBank National Association
Real Estate Capital
127 Public Square, OH-01-27-0839
Cleveland, OH 44114
Attention: [__________________]
Borrowing Notice
InvenTrust Properties Corp. (“Borrower”) hereby requests an Advance pursuant to
Section 2.8 of the Second Amended and Restated Credit Agreement dated as of
December 21, 2018 (as amended or modified from time to time, the “Credit
Agreement”), among InvenTrust Properties Corp., the Lenders referenced therein,
and you, as an administrative agent for the Lenders.
An Advance is requested to be made in the amount of $__________, to be made on
_____________. Such Advance shall be a [LIBOR Rate] [Floating Rate] Advance.
[The applicable Interest Period shall be _____________.]
The proceeds of the requested loan shall be directed to the following account:
Wiring Instructions:
(Bank Name)
(ABA No.)
(Beneficiary)
(Account No. to Credit)
(Notification Requirement)
In support of this request, InvenTrust Properties Corp. hereby represents and
warrants to the Administrative Agent and the Lenders that acceptance of the
proceeds of such Advance by the Borrower shall be deemed to further represent
and warrant that (i) such proceeds shall only be used for the purposes set forth
in Section 6.2 of the Credit Agreement and (ii) all requirements of Section 4.2
of the Credit Agreement in connection with such Advance have been satisfied at
the time such proceeds are disbursed.
Date:_________________________________
InvenTrust Properties Corp.,
a Maryland corporation,
By:    _________________________________
Name:    _________________________________
Its:    _________________________________



EXHIBIT G
APPLICABLE MARGINS
The interest due hereunder with respect to the Advances and the Facility Letter
of Credit Fees with respect to Facility Letters of Credit shall vary from time
to time and shall be determined by reference to the Type of Advance and the
Leverage Ratio in effect as of the last day of the most recent fiscal quarter of
the Borrower for which financial results have been reported. Any such change in
the Applicable Margin shall be made on the fifth (5th) day subsequent to the
date on which the Administrative Agent receives a compliance certificate
pursuant to Section 6.1(d) with respect to the preceding fiscal quarter of
Borrower. Such changes shall be given prospective effect only, and no
recalculation shall be done with respect to interest or Facility Letter of
Credit Fees accrued prior to the date of such change in the Applicable Margin.
If any such compliance certificate shall later be determined to be incorrect and
as a result a higher Applicable Margin should have been in effect for any
period, Borrower shall pay to the Administrative Agent for the benefit of the
Lenders all additional interest and fees which would have accrued if the
original compliance certificate had been correct, as shown on an invoice to be
prepared by the Administrative Agent and delivered to Borrower, on the next
Payment Date following delivery of such invoice. The per annum Applicable
Margins that will be either added to the Alternate Base Rate to determine the
Floating Rate or added to LIBOR Base Rate (as adjusted for any Reserve
Requirement) to determine the LIBOR Rate in effect from time to time during any
Interest Period with respect to Loans shall be determined as follows (the
“Leverage Based Pricing Schedule”):


Leverage Ratio
LIBOR
Applicable Margin
ABR
Applicable Margin
Facility Fee Percentage
< 35%
1.05%
0.05%
0.15%
> 35%, < 40%
1.10%
0.10%
0.15%
> 40%, < 45%
1.15%
0.15%
0.20%
> 45%, < 50%
1.25%
0.25%
0.20%
> 50%, < 55%
1.30%
0.30%
0.30%
> 55%
1.50%
0.50%
0.30%



Notwithstanding the foregoing, effective as of the date on which Borrower
receives an Investment Grade Rating or any date thereafter on which Borrower
maintains such an Investment Grade Rating, Borrower may elect, upon not less
than five (5) Business Days prior written notice to the Administrative Agent,
for the per annum Applicable Margins that will be either added to the Alternate
Base Rate to determine the Floating Rate or added to LIBOR Base Rate (as
adjusted for any Reserve Requirement) to determine the LIBOR Rate in effect from
time to time during any Interest Period with respect to Loans, as well as the
Facility Fee due under Section 2.5(b) thereafter to be determined as follows
(the “Ratings Based Pricing Schedule”):


Rating
LIBOR
Applicable Margin
ABR
Applicable Margin
Facility
Fee Percentage
At least A- or A3
0.775%
0%
0.125%
At least BBB+ or Baa1
0.825%
0%
0.150%
At least BBB or Baa2
0.90%
0%
0.200%
At least BBB- or Baa3
1.10%
0.10%
0.250%
Below BBB- or Baa3
1.45%
0.45%
0.300%



If S&P and Moody’s assign ratings which correspond to two different but adjacent
levels in the Ratings Based Pricing Schedule, the Applicable Margins and
Facility Fee Percentage will be determined based on the level corresponding to
the higher of such two adjacent levels of ratings. If S&P and Moody’s assign
ratings which correspond to two different, non-adjacent levels in the Ratings
Based Pricing Schedule, the Applicable Margins and Facility Fee Percentage will
be determined based on the level which is one (1) level above the lowest of such
ratings. In the event that only one of S&P and Moody’s assigns a rating, then
the Applicable Margins and Facility Fee Percentage will be determined based on
such single rating.
Any such election by Borrower shall be irrevocable and the Ratings Based Pricing
Schedule shall apply throughout the remaining term of the Loan. Any subsequent
change in any of the Borrower’s ratings which would cause a different level to
be applicable shall be effective as of the first day of the first calendar month
immediately following the month in which the Administrative Agent receives
written notice delivered by the Borrower that such change in a rating has
occurred; provided, however, if the Borrower has not delivered the notice
required but the Administrative Agent becomes aware that any of the Borrower’s
ratings have changed, then the Administrative Agent shall adjust the level
effective as of the first day of the first calendar month following the date the
Administrative Agent becomes aware of such change in Borrower’s ratings.



EXHIBIT H
LIST OF INITIAL UNENCUMBERED PROPERTIES


Coweta Crossing
Georgia
Crossroads at Chesapeake Square
Virginia
Chesapeake Commons
Virginia
Promenade Fultondale
Alabama
Windermere Village
Texas
West Creek
Texas
Peachland Promenade
Florida
Woodbridge
Texas
Streets of Cranberry
Pennsylvania
Eldridge Town Center
Texas
NTB Eldridge
Texas
Westpark Shopping Center
Virginia
Buckhead Crossing
Georgia
Rio Pinar
Florida
Sonterra Village
Texas
Scofield Crossing
Texas
Renaissance Center I
North Carolina
Shops at the Galleria
Texas
Stevenson Ranch
California
Bent Tree Plaza
North Carolina
Rose Creek
Georgia
Thomas Crossroads
Georgia
Cheyenne Meadows
Colorado
Silverlake
Kentucky
Garden Village
California
Northwest Marketplace
Texas
Pointe at Creedmoor
North Carolina
Windward Commons
Georgia
Old Grove Marketplace
California
Center at Hugh Howell
Georgia
Custer Creek
Texas
Market at Westlake
Texas
Riverview Village
Texas
Boynton Commons
Florida
Gateway Market Center
Florida
Sarasota Pavilion
Florida
Sycamore Commons
North Carolina
Northcross Commons
North Carolina
Riverwalk Market
Texas
Westfork
Florida
Paraiso
Florida
The Shops at Town Center
Maryland
Cary Park Town Center
North Carolina
The Parke
Texas
River Oaks Shopping Center
California
Kyle Marketplace
Texas
Plaza Midtown
Georgia
Kennesaw Marketplace
Georgia
PGA Plaza
Florida
White Oak Crossing
North Carolina




EXHIBIT I
NOTE
December 21, 2018
InvenTrust Properties Corp., a corporation organized under the laws of the State
of Maryland (the “Borrower”), promises to pay to the order of
[______________________] (the “Lender”) the aggregate unpaid principal amount of
all Loans made by the Lender to the Borrower pursuant to Article II of the
Credit Agreement (as the same may be amended or modified, the “Agreement”)
hereinafter referred to, in immediately available funds at the main office of
KeyBank National Association in Cleveland, Ohio, as Administrative Agent,
together with interest on the unpaid principal amount hereof at the rates and on
the dates set forth in the Agreement. The Borrower shall pay remaining unpaid
principal of and accrued and unpaid interest on the Loans in full on the
Facility Termination Date or such earlier date as may be required under the
Agreement.
The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or otherwise record in accordance with its usual practice, the date and
amount of each Loan and the date and amount of each principal payment hereunder.
This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Second Amended and Restated Credit Agreement, dated as of
December 21, 2018 among the Borrower, KeyBank National Association individually
and as Administrative Agent, and the other Lenders named therein, to which
Agreement, as it may be amended from time to time, reference is hereby made for
a statement of the terms and conditions governing this Note, including the terms
and conditions under which this Note may be prepaid or its maturity date
accelerated. Capitalized terms used herein and not otherwise defined herein are
used with the meanings attributed to them in the Agreement.
If there is a Default under the Agreement or any other Loan Document and
Administrative Agent exercises the remedies provided under the Agreement and/or
any of the Loan Documents for the Lenders, then in addition to all amounts
recoverable by the Administrative Agent and the Lenders under such documents,
the Administrative Agent and the Lenders shall be entitled to receive reasonable
attorneys’ fees and expenses incurred by the Administrative Agent and the
Lenders in connection with the exercise of such remedies.
Borrower and all endorsers severally waive presentment, protest and demand,
notice of protest, demand and of dishonor and nonpayment of this Note, and any
and all lack of diligence or delays in collection or enforcement of this Note,
and expressly agree that this Note, or any payment hereunder, may be extended
from time to time, and expressly consent to the release of any party liable for
the obligation secured by this Note, the release of any of the security for this
Note, the acceptance of any other security therefor, or any other indulgence or
forbearance whatsoever, all without notice to any party and without affecting
the liability of the Borrower and any endorsers hereof.
This Note shall be governed and construed under the internal laws of the State
of Illinois.
BORROWER AND LENDER, BY ITS ACCEPTANCE HEREOF, EACH HEREBY WAIVES ANY RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHT UNDER
THIS NOTE OR ANY OTHER LOAN DOCUMENT OR RELATING THERETO OR ARISING FROM THE
LENDING RELATIONSHIP WHICH IS THE SUBJECT OF THIS NOTE AND AGREES THAT ANY SUCH
ACTION OR PROCEEDING SHALL BE TRIED BEFORE A JUDGE AND NOT BEFORE A JURY.
INVENTRUST PROPERTIES CORP., a Maryland corporation
By:                            
Name:                            
Title:                            
                    
SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL
TO
NOTE OF INVENTRUST PROPERTIES CORP.,
DATED DECEMBER 21, 2018
Maturity
Principal    Maturity    Principal
Amount of    of Interest    Amount    Unpaid
Date    Loan             Period           Paid            Balance



EXHIBIT J
AMENDMENT REGARDING INCREASE
This Amendment to the Credit Agreement (the “Amendment”) is made as of
____________, 20__, by and among InvenTrust Properties Corp. (the “Borrower”),
KeyBank National Association, as “Administrative Agent,” and one or more
existing or new “Lenders” shown on the signature pages hereof.
R E C I T A L S
A.    Borrower, Administrative Agent and certain other Lenders have entered into
a Second Amended and Restated Credit Agreement dated as of December 21, 2018 (as
amended, the “Credit Agreement”). All capitalized terms used herein and not
otherwise defined shall have the meanings given to them in the Credit Agreement.
B.    Pursuant to the terms of the Credit Agreement, the Lenders initially
agreed to provide Borrower with Commitments in an aggregate principal amount of
up to $350,000,000. The Borrower and the Agent on behalf of the Lenders now
desire to amend the Credit Agreement in order to, among other things
(i) increase the Aggregate Commitment to $__________________; and (ii) admit
[name of new banks] as “Lenders” under the Credit Agreement.
NOW, THEREFORE, in consideration of the foregoing Recitals and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
AGREEMENTS
1.    The foregoing Recitals to this Amendment hereby are incorporated into and
made part of this Amendment.
2.    From and after _________, ____ (the “Effective Date”) (i) [name of new
banks] shall be considered as “Lenders” under the Credit Agreement and the Loan
Documents, and (ii) [name of existing Lenders] shall each be deemed to have
increased its Commitment to the amount shown next to their respective signatures
on the signature pages of this Amendment, each having a Commitment in the amount
shown next to their respective signatures on the signature pages of this
Amendment. The Borrower shall, on or before the Effective Date, execute and
deliver to each new Lender a Note to evidence the Loans to be made by such
Lender.
3.    From and after the Effective Date, the Aggregate Commitment shall equal
__________ Million Dollars ($___,000,000).
4.    For purposes of Section 13.1 of the Credit Agreement (Giving Notice), the
address(es) and facsimile number(s) for [name of new banks] shall be as
specified below their respective signature(s) on the signature pages of this
Amendment.
5.    The Borrower hereby represents and warrants that, as of the Effective
Date, there is no Default or Unmatured Default, the representations and
warranties contained in Article V of the Credit Agreement are true and correct
in all material respects as of such date (except (i) to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall be true and correct on and as
of such earlier date, and (ii) for changes in factual circumstances disclosed in
writing to the Administrative Agent and not prohibited under this Agreement) and
the Borrower has no offsets or claims against any of the Lenders.
6.    As expressly modified as provided herein, the Credit Agreement shall
continue in full force and effect.
7.    This Amendment may be executed in any number of counterparts, all of which
taken together shall constitute one agreement, and any of the parties hereto may
execute this Amendment by signing any such counterpart.
IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the date first written above.
INVENTRUST PROPERTIES CORP.,
a Maryland corporation
By:                            
Name:                            
Title:                            
Address:
c/o InvenTrust Properties Corp.
3025 Highland Parkway, Suite 350
Downers Grove, Illinois 60515
Attention: Chief Financial Officer
Phone: (630) 570-0700


with a copy to:


c/o InvenTrust Properties Corp.
3025 Highland Parkway, Suite 350
Downers Grove, Illinois 60515
Attention: General Counsel
Phone: (630) 570-0599
Facsimile: (630) 570-0599


KEYBANK NATIONAL ASSOCIATION,
as Administrative Agent
By:                            
Name:                            
Title:                            
KeyBank National Association
1200 Abernathy Road NE
Suite 1550
Atlanta, Georgia 30328
Attention: Nate Weyer
Telephone: (770) 510-2130
Facsimile: (770) 510-2195



[NAME OF NEW LENDER]
By:                            
Print Name:                        
Title:                            
[Address of New Lender]
                    
Phone:                    
Facsimile:                
Attention:                
Amount of Commitment:                











